Exhibit 10.13

 

--------------------------------------------------------------------------------

CITY OF OSCEOLA, ARKANSAS

to

REGIONS BANK

Little Rock, Arkansas

as Trustee

 

--------------------------------------------------------------------------------

TRUST INDENTURE

 

--------------------------------------------------------------------------------

Dated as of April 1, 2006

$100,000,000 City of Osceola, Arkansas Solid Waste Disposal Revenue Bonds (Plum
Point Energy Associates, LLC Project), Series 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRUST INDENTURE

TABLE OF CONTENTS

(This Table of Contents is not a part of the Trust Indenture and is only for
convenience of reference.)

 

Parties

      1

Recitals

      1

Granting Clauses

   1

ARTICLE I

DEFINITIONS

Section 1.1

   Definitions    4

Section 1.2

   Use of Words    16

ARTICLE II

CONDITIONS AND TERMS OF BONDS

Section 2.1

   Authorization of Bonds    17

Section 2.2

   Denominations, Medium, Method and Place and Dating of Bonds    17

Section 2.3

   Payment of Principal and Interest of Bonds; Acceptance of Terms and
Conditions    17

Section 2.4

   Calculation and Payment of Interest; Change in Mode; Maximum Rate    18

Section 2.5

   Determination of Flexible Rates and Interest Periods During Flexible Mode   
18

Section 2.6

   Determination of Interest Rates During the Daily Mode and the Weekly Mode   
19

Section 2.7

   Determination of Term Rates and Fixed Rates    20

Section 2.8

   Alternate Rates    20

Section 2.9

   Changes in Mode    21

Section 2.10

   Form    26

Section 2.11

   Payment    26

Section 2.12

   Execution    26

Section 2.13

   Limited Obligation    26

Section 2.14

   Authentication    27

Section 2.15

   Delivery of the Bonds    27

Section 2.16

   Mutilated, Destroyed or Lost Bonds    27

Section 2.17

   Registration and Transfer of Bonds    28

Section 2.18

   Cancellation    28

Section 2.19

   Temporary Bonds    29

Section 2.20

   Book-Entry System    29



--------------------------------------------------------------------------------

ARTICLE III

REDEMPTION OF BONDS

Section 3.1

   Optional Redemption of Bonds in the Flexible Mode    31

Section 3.2

   Optional Redemption of Bonds in the Daily Mode or the Weekly Mode    31

Section 3.3

   Optional Redemption of Bonds in the Term Rate or the Fixed Rate Mode    31

Section 3.4

   Extraordinary Optional Redemption of Bonds in the Term Rate or the Fixed Rate
Mode    32

Section 3.5

   Mandatory Redemption of Bonds Upon a Determination of Taxability    32

Section 3.6

   Mandatory Redemption of Bonds From Balance in Construction Fund    33

Section 3.7

   Notice    33

Section 3.8

   Redemption Payments    34

Section 3.9

   Cancellation    34

Section 3.10

   Partial Redemption of Bonds    35

ARTICLE IV

PURCHASE OF BONDS

Section 4.1

   Optional Tenders of Bonds in the Daily Mode or the Weekly Mode    36

Section 4.2

   Mandatory Purchase on Mandatory Purchase Date    36

Section 4.3

   Remarketing of Bonds; Notices    36

Section 4.4

   Source of Funds for Purchase of Bonds    38

Section 4.5

   Delivery of Bonds    38

Section 4.6

   Book-Entry Tenders    39

Section 4.7

   No Book-Entry System    40

Section 4.8

   Credit Enhancement and Liquidity Facility    41

Section 4.9

   Purchase Fund    42

ARTICLE V

GENERAL COVENANTS

Section 5.1

   Payment of Principal and Interest    44

Section 5.2

   Performance of Covenants    44

Section 5.3

   Instruments of Further Assurance    44

Section 5.4

   Recordation and Other Instruments    44

Section 5.5

   Inspection of Project Books    45

Section 5.6

   Rights Under Loan Agreement    45

Section 5.7

   Prohibited Activities    45

Section 5.8

   Transfer, Reduction and Return of Credit Enhancement    45



--------------------------------------------------------------------------------

ARTICLE VI

REVENUES AND FUNDS

Section 6.1

   Creation of Bond Fund    46

Section 6.2

   Payments Into Bond Fund    46

Section 6.3

   Use of Moneys in Bond Fund    46

Section 6.4

   Withdrawals from Bond Fund    47

Section 6.5

   Non-Presentment of Bonds    48

Section 6.6

   Fees, Expenses and Charges of Issuer and Trustee    48

Section 6.7

   Moneys to be Held in Trust    48

Section 6.8

   Refund to Company of Excess Payments    49

Section 6.9

   Termination of Rights of Bondholders    49

ARTICLE VII

APPLICATION OF PROCEEDS OF BONDS

Section 7.1

   Creation of Clearing Fund and Construction Fund    50

Section 7.2

   Deposits Into and Disbursements From Clearing Fund and Construction Fund   
50

Section 7.3

   Balance in Construction Fund    51

ARTICLE VIII

INVESTMENTS

Section 8.1

   Investment of Moneys    52

Section 8.2

   Trustee Not Liable for Losses    53

Section 8.3

   Arbitrage Rebate    53

ARTICLE IX

THE LOAN AGREEMENT, CREDIT ENHANCEMENT,

LIQUIDITY FACILITY, AND COMPANY CREDIT FACILITY

Section 9.1

   Rights of Company Under Loan Agreement    54

Section 9.2

   Rights of Issuer under Loan Agreement    54

Section 9.3

   Trustee’s Obligations Under Loan Agreement    54

Section 9.4

   Credit Provider and Liquidity Provider as Third Party Beneficiaries    54

Section 9.5

   Expiration of Credit Enhancement and Liquidity Facility    54

Section 9.6

   Company Credit Facility    55

ARTICLE X

DISCHARGE OF LIEN

Section 10.1

   Discharge of Lien    56

Section 10.2

   Effect of Discharge on Bonds    56



--------------------------------------------------------------------------------

ARTICLE XI

DEFAULT PROVISIONS AND REMEDIES

OF TRUSTEE AND BONDHOLDERS

Section 11.1

   Events of Default    57

Section 11.2

   Acceleration    58

Section 11.3

   Credit Enhancement    58

Section 11.4

   Other Remedies; Rights of Bondholders    58

Section 11.5

   Rights of Bondholders to Direct Proceedings    59

Section 11.6

   Appointment of Receiver    59

Section 11.7

   Waiver    59

Section 11.8

   Application of Moneys    60

Section 11.9

   Remedies Vested in Trustee    61

Section 11.10

   Rights and Remedies of Bondholders    61

Section 11.11

   Termination of Proceedings    62

Section 11.12

   Waivers of Events of Default    62

Section 11.13

   Rights of Credit Provider    62

ARTICLE XII

TRUSTEE AND PAYING AGENTS

Section 12.1

   Acceptance of Trusts    63

Section 12.2

   Fees, Charges and Expenses of Trustee and Paying Agents; Trustee’s Prior Lien
   65

Section 12.3

   Notice to Bondholders of Default    66

Section 12.4

   Intervention by Trustee    66

Section 12.5

   Merger or Consolidation of Trustee    66

Section 12.6

   Resignation by Trustee    66

Section 12.7

   Removal of Trustee    67

Section 12.8

   Appointment of Successor Trustee    67

Section 12.9

   Concerning Any Successor Trustee    67

Section 12.10

   Reliance Upon Instruments    68

Section 12.11

   Appointment of Co-Trustee    68

Section 12.12

   Designation and Succession of Paying Agents    69

Section 12.13

   Designation and Succession of Tender Agents    69

ARTICLE XIII

REMARKETING AGENT

Section 13.1

   Appointment of Remarketing Agent    71

ARTICLE XIV

SUPPLEMENTAL INDENTURES

Section 14.1

   Supplemental Indentures Not Requiring Consent of Bondholders    72



--------------------------------------------------------------------------------

Section 14.2

   Supplemental Indentures Requiring Consent of Bondholder    73

Section 14.3

   Consent of Company    74

Section 14.4

   Consent of Credit Provider    74

Section 14.5

   Credit Provider Deemed Owner of Bonds    75

ARTICLE XV

AMENDMENT TO LOAN AGREEMENT

Section 15.1

   Amendments Not Requiring Consent of Bondholders    76

Section 15.2

   Amendments Requiring Consent of Bondholders    76

Section 15.3

   Credit Provider Deemed Owner of Bonds    76

ARTICLE XVI

MISCELLANEOUS

Section 16.1

   Consents of Bondholders    77

Section 16.2

   Notices    77

Section 16.3

   Notice to Rating Agencies    78

Section 16.4

   Limitation of Rights    78

Section 16.5

   Severability    79

Section 16.6

   Applicable Provisions of Law    79

Section 16.7

   Counterparts    79

Section 16.8

   Successors and Assigns    79

Section 16.9

   Captions    79

Section 16.10

   Bonds Owned by the Issuer or the Company    79

Section 16.11

   Holidays    80

Signatures and Seals

   81

Exhibit A - Form of Bond

   82

Exhibit B - Form of Requisition

   88



--------------------------------------------------------------------------------

TRUST INDENTURE

This TRUST INDENTURE, dated as of April 1, 2006, by and between the CITY OF
OSCEOLA, ARKANSAS, a municipality organized and existing under the laws of the
State of Arkansas (the “Issuer”), and REGIONS BANK, a banking association
organized under and existing by virtue of the laws of the State of Alabama, with
a corporate trust office in Little Rock, Arkansas (the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer is authorized and empowered under the laws of the State of
Arkansas, including particularly Title 14, Chapter 267 of the Arkansas Code of
1987 Annotated (the “Act”), to issue revenue bonds and to expend the proceeds
thereof to finance the acquisition, construction, reconstruction, extension,
equipment or improvement of pollution control facilities for the disposal or
control of sewage, solid waste, water pollution, air pollution, or any
combination thereof; and

WHEREAS, pursuant to and in accordance with the provisions of the Act, the
Issuer proposes to issue its revenue bonds under the Act in the aggregate
principal amount of $100,000,000 (identified in Article I hereof and referred to
herein as the “Bonds”), and to loan the proceeds thereof to Plum Point Energy
Associates, LLC, a Delaware limited liability company (the “Company”), for the
purpose of financing the cost of acquiring, constructing and equipping an
undivided interest in certain sewage and solid waste disposal facilities (the
“Project”) at the Plum Point Energy Station (the “Plant”) of the Company and
others to be located within or near the Issuer, such loan to be upon the terms
and conditions set forth in a Loan Agreement dated as of April 1, 2006 (the
“Loan Agreement”), by and between the Issuer and the Company; and

WHEREAS, all things necessary to make the Bonds, when authenticated by the
Trustee and issued as in this Trust Indenture provided, the valid, binding and
legal obligations of the Issuer according to the import thereof, and to
constitute this Trust Indenture a valid assignment and pledge of revenues to the
payment of the principal of and interest on the Bonds, in accordance with the
provisions hereof, have or will have been done and performed, and the creation,
execution and delivery of this Trust Indenture and the creation, execution and
issuance of the Bonds, subject to the terms hereof, have in all respects been
duly authorized; and

WHEREAS, the Trustee has agreed to accept the trusts herein created upon the
terms set forth herein;

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, THIS TRUST INDENTURE WITNESSETH:

GRANTING CLAUSES



--------------------------------------------------------------------------------

That the Issuer in consideration of the premises and the acceptance by the
Trustee of the trusts hereby created and of the purchase and acceptance of the
Bonds by the holders and owners thereof, and the sum of One Dollar ($1.00),
lawful money of the United States of America, to it duly paid by the Trustee, at
or before the execution and delivery of these presents, and for other good and
valuable considerations, the receipt of which is hereby acknowledged, and in
order to secure the payment of the principal of and interest on the Bonds
according to their tenor and effect and to secure the performance and observance
by the Issuer of all the covenants expressed or implied herein and in the Bonds,
subject to all of the provisions hereof, does hereby grant, bargain, sell,
convey, mortgage, assign and pledge unto the Trustee, and unto its successor or
successors in trust, and to them and their assigns forever, for the securing of
the performance of the obligations of the Issuer hereinafter set forth:

1.

All the rights and interest of the Issuer in and to the Loan Agreement (except
for the rights of the Issuer under Sections 5.2(c), 6.2, 6.5 and 9.5 thereof and
any rights of the Issuer to receive notices, certificates, or other
communications thereunder); and all Revenues (as hereinafter defined) and the
proceeds of all thereof.

2.

All the rights and interest of the Issuer in and to the Construction Fund and
the Bond Fund (as hereinafter defined), and all moneys and investments therein,
but subject to the provisions of this Trust Indenture pertaining thereto.

3.

All moneys, securities and obligations from time to time held by the Trustee
under the terms of this Trust Indenture (except for moneys, securities or
obligations deposited with or paid to the Trustee for redemption or payment of
Bonds which are deemed to have been paid in accordance with Article X hereof and
funds held pursuant to Section 4.4, Section 4.9, or Section 6.5 hereof, which
shall be held by the Trustee in accordance with the provisions of said Article X
or Sections 4.4, 4.9 and 6.5, as the case may be), and any and all real and
personal property of every name and nature from time to time hereafter by
delivery or by writing of any kind conveyed, mortgaged, pledged, assigned or
transferred, as and for additional security hereunder by the Issuer or by anyone
in its behalf or with its written consent to the Trustee which is hereby
authorized to receive any and all such property at any and all times and to hold
and apply the same subject to the terms hereof.

TO HAVE AND TO HOLD all the same with all privileges and appurtenances hereby
conveyed and assigned, or agreed or intended so to be, to the Trustee and its
successors in said trusts and to them and their assigns forever;

 

2



--------------------------------------------------------------------------------

IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the equal
and proportionate benefit, security and protection of all owners of the said
Bonds issued under and secured by this Trust Indenture without privilege,
priority or distinction of any of said Bonds over any of the other of said
Bonds; provided, however, that if the Issuer, its successors or assigns, shall
well and truly pay, or cause to be paid, the principal of the Bonds and the
interest due thereon, at the times and in the manner provided in the Bonds
according to the true intent and meaning thereof, and shall make the payments
into the Bond Fund as required hereunder or shall provide, as permitted hereby,
for the payment thereof by depositing or causing to be deposited with the
Trustee the amount specified herein, and shall well and truly keep, perform and
observe all the covenants and conditions pursuant to the terms of this Trust
Indenture to be kept, performed and observed by it, and shall pay to the Trustee
all sums of money due or to become due to it in accordance with the terms and
provisions hereof, then upon such final payments this Indenture and the rights
hereby granted shall cease, determine and be void; otherwise, this Trust
Indenture to be and remain in full force and effect.

THIS TRUST INDENTURE FURTHER WITNESSETH that, and it is expressly declared, all
Bonds issued and secured hereunder are to be issued, authenticated and delivered
and all said revenues and income hereby pledged are to be dealt with and
disposed of under, upon and subject to the terms, conditions, stipulations,
covenants, agreements, trusts, uses and purposes as hereinafter expressed, and
the Issuer has agreed and covenanted, and does hereby agree and covenant, with
the Trustee and with the respective owners, from time to time of the said Bonds,
as follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the words and terms elsewhere defined
in this Indenture, the following words and terms as used in this Indenture shall
have the following meanings:

“Act” — Title 14, Chapter 267 of the Arkansas Code of 1987 Annotated, as enacted
and amended from time to time.

“Alternate Credit Enhancement” or “Alternate Liquidity Facility” — A letter of
credit, insurance policy, line of credit, surety bond, standby purchase
agreement or other security or liquidity instrument, as the case may be, issued
in accordance with the terms hereof as a replacement or substitute for any
Credit Enhancement or Liquidity Facility, as applicable, then in effect.

“Alternate Rate” — On any Rate Determination Date, for any Mode, a rate per
annum equal to (a) the BMA Municipal Swap Index of Municipal Market Data,
formerly the PSA Municipal Swap Index (as such term is defined in the 1992 ISDA
U.S. Municipal Counterparty Definitions) (the “BMA Rate”) most recently
available as of the date of determination, or (b) if such index is no longer
available, or if the BMA Rate is no longer published, the Kenny Index (as such
term is defined in the 1992 ISDA U.S. Municipal Counterparty Definitions), or if
neither the BMA Rate nor the Kenny Index is published, the index determined to
equal the prevailing rate determined by the Remarketing Agent for tax-exempt
state and local government bonds meeting criteria determined in good faith by
the Remarketing Agent to be comparable under the circumstances to the criteria
used by the Bond Market Association to determine the BMA Rate just prior to when
the Bond Market Association stopped publishing the BMA Rate. The Tender Agent
shall make the determinations required by this determination, upon notification
from the Issuer, if there is no Remarketing Agent, if the Remarketing Agent
fails to make any such determination or if the Remarketing Agent has suspended
its remarketing efforts in accordance with the Remarketing Agreement.

“Authorized Denominations” — (i) With respect to Bonds in a Daily Mode or Weekly
Mode, $100,000 and any integral multiple of $5,000 in excess thereof, (ii) with
respect to Bonds in a Flexible Mode, $100,000 and any integral multiple of
$1,000 in excess thereof, and (iii) with respect to Bonds in a Long-Term Mode,
$5,000 and any integral multiple thereof.

“Available Amount” — The amount available under the Credit Enhancement or
Liquidity Facility, as applicable, to pay the principal of and interest on the
Bonds or the Purchase Price of the Bonds, as applicable.

 

4



--------------------------------------------------------------------------------

“Available Moneys” — (i) Moneys held by the Trustee (other than in the Rebate
Fund or the Purchase Fund) and under this Indenture for a period of at least 123
days and not commingled with any moneys so held for less than said period and
during which period no petition in bankruptcy was filed by or against, and no
receivership, insolvency, assignment for the benefit of creditors or other
similar proceeding has been commenced by or against, the Issuer or the Company,
unless such petition or proceeding was dismissed and all applicable appeal
periods have expired without an appeal having been filed, (ii) investment income
derived from the investment of moneys described in clause (i), (iii) payments
made under a Credit Enhancement by a Credit Provider, or (iv) any moneys with
respect to which an opinion of nationally recognized bankruptcy counsel has been
received by the Trustee to the effect that payments by the Trustee in respect of
the Bonds, as provided in this Indenture, derived from such moneys should not
constitute transfers avoidable under 11 U.S.C. §547(b) and recoverable from the
Owners under 11 U.S.C. §550(a) should the Issuer or the Company be the debtor in
a case under Title 11 of the United States Code, as amended.

“Beneficial Owner” — So long as the Bonds are negotiated in the Book-Entry
System, any Person who acquires a beneficial ownership interest in a Bond held
by the Securities Depository. If at any time the Bonds are not held in the
Book-Entry System, Beneficial Owner shall mean Owner for purposes of this
Indenture.

“Bond Counsel” — Any firm of nationally recognized municipal bond attorneys
selected by the Company, acceptable to the Issuer and the Trustee, and
experienced in the issuance of municipal bonds and matters relating to the
exclusion of the interest thereon from gross income for Federal income tax
purposes.

“Bond Fund” — The fund by that name created and established in Section 6.1 of
this Indenture.

“Bonds” — City of Osceola, Arkansas Solid Waste Disposal Revenue Bonds (Plum
Point Energy Associates, LLC Project), Series 2006, in the aggregate principal
amount of $100,000,000, issued under and secured by this Indenture.

“Book-Entry System” — The system maintained by the Securities Depository
described in Section 2.20 hereof.

“Business Day” — Any business day other than (i) a Saturday or Sunday, or (ii) a
day on which the Trustee, the Paying Agent, or the Remarketing Agent is required
or authorized to be closed, or (iii) a day on which the office of the Credit
Provider or Liquidity Provider at which certificates and demands for payment are
required to be presented under the Credit Enhancement or Liquidity Facility is
required or authorized to be closed, or (iv) a day on which the New York Stock
Exchange, Inc. is closed.

 

5



--------------------------------------------------------------------------------

“Clearing Fund” — The fund by that name created and established in Section 7.1
of this Indenture.

“Clerk” — The person holding the office and performing the duties of City Clerk
of the Issuer.

“Code” — The Internal Revenue Code of 1986, as heretofore or hereafter amended.

“Collateral Agent” — (i) Credit Suisse, Cayman Islands Branch, in its capacity
as collateral agent for the secured parties under the Company Credit Facility,
or (ii) any other Person so designated in writing by the Company to the Trustee
and the Credit Provider, confirmed in writing by the then-existing Collateral
Agent known as such to the Trustee and the Credit Provider.

“Company” — Plum Point Energy Associates, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, and its
permitted successors and assigns under the Loan Agreement.

“Company Credit Facility” — (i) The Credit Agreement dated as of March 14, 2006,
among the Lenders from time to time party thereto, Credit Suisse, Cayman Islands
Branch, as administrative agent, as collateral agent, and as issuing bank,
Credit Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P., Merrill
Lynch & Co. and Morgan Stanley & Co. Incorporated, as joint lead arrangers and
joint lead bookrunners, the party named therein as syndication agent, the party
named therein as documentation agent, and the Company, and any amendments and
supplements thereto, or (ii) any other credit agreement, loan agreement,
indenture, or similar agreement entered into by the Company for the purpose of
borrowing money or securing indebtedness of the Company which refunds or
replaces the initial Company Credit Facility described in clause (i) of this
definition.

“Company Credit Facility Construction Account” — (i) The account of the Company
entitled “Plum Point Construction Account” and numbered 10226008.1 maintained
with JPMorgan Chase Bank, N.A., in its capacity as depositary agent, bank and
securities intermediary for the secured parties under the initial Company Credit
Facility, or (ii) any other account so designated in writing by the Company to
the Trustee and the Credit Provider, confirmed in writing by the then-existing
Collateral Agent known as such to the Trustee and the Credit Provider.

“Company Purchase Account” — The account by that name created in Section 4.9
hereof.

“Company Representative” — A person at the time designated to act on behalf of
the Company for purposes of this Indenture by a written instrument furnished to
the Trustee containing the specimen signature of such person and signed on
behalf of Company by any of its officers. The certificate may designate an
alternate or alternates.

 

6



--------------------------------------------------------------------------------

“Completion Date” — The date of completion of the acquisition, construction and
equipment of the Project (or any phase of the Project financed with the proceeds
of a series of Bonds), as that date shall be determined by the Company and
certified as provided in Section 3.4 of the Loan Agreement.

“Construction Fund” — The fund by that name created and established in
Section 7.1 of this Indenture.

“Credit Enhancement” — A letter of credit, insurance policy, surety bond, line
of credit or other instrument then in effect which secures or guarantees the
payment of principal of and interest on the Bonds.

“Credit Enhancement Account” — The account by that name created within the Bond
Fund in Section 6.1 hereof.

“Credit Provider” — Any bank, insurance company, pension fund or other financial
institution which provides a Credit Enhancement or Alternate Credit Enhancement
for the Bonds. A Credit Provider also may be the Liquidity Provider. For any
period during which the Company Credit Facility is in effect, the term “Credit
Provider” as used herein shall refer to and mean the Issuing Bank. The initial
Credit Provider shall be Credit Suisse, New York Branch.

“Credit Provider Failure” or “Liquidity Provider Failure” — A failure of the
Credit Provider or Liquidity Provider, as applicable, to pay a properly
presented and conforming draw or request for advance under the Credit
Enhancement or Liquidity Facility, as applicable, or the filing or commencement
of any bankruptcy or insolvency proceedings by or against the Credit Provider or
Liquidity Provider, as applicable, or the Credit Provider or Liquidity Provider,
as applicable, shall declare a moratorium on the payment of its unsecured debt
obligations or shall repudiate the Credit Enhancement or Liquidity Facility, as
applicable.

“Current Mode” — The meaning specified in Section 2.9(a)(i) hereof.

“Daily Mode” — The Mode during which the Bonds bear interest at the Daily Rate.

“Daily Rate” — The per annum interest rate on any Bond in the Daily Mode
determined pursuant to Section 2.6(a) hereof.

“Daily Rate Period” — The period during which a Bond in the Daily Mode shall
bear a Daily Rate, which shall be from the Business Day upon which a Daily Rate
is set to but not including the next succeeding Business Day.

 

7



--------------------------------------------------------------------------------

“DTC Representation Letter” — The Letter of Representations delivered to the
Securities Depository in connection with the original issuance of the Bonds, and
any amendments and supplements thereto.

“Electronic Means” — Telecopy, facsimile transmission, e mail transmission or
other similar electronic means of communication providing evidence of
transmission, including a telephonic communication confirmed by any other method
set forth in this definition.

“Event of Default” — Any event of default specified in Section 11.1 hereof.

“Expiration Date” — The stated expiration date of the Credit Enhancement or the
Liquidity Facility, as it may be extended from time to time as provided in the
Credit Enhancement or the Liquidity Facility, or any earlier date on which the
Credit Enhancement or the Liquidity Facility shall terminate at the direction of
the Company, expire or be cancelled.

“Favorable Opinion of Bond Counsel” — With respect to any action the occurrence
of which requires such an opinion, an Opinion of Counsel, which shall be a Bond
Counsel, to the effect that such action is permitted under the Act and this
Indenture and will not adversely affect the exclusion of interest on the Bonds
from gross income for purposes of Federal income taxation (subject to the
inclusion of any exceptions contained in the opinion delivered upon original
issuance of the Bonds).

“Fitch” — Fitch, Inc., and its successors and assigns, except that if such
corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, then the term “Fitch” shall be deemed
to refer to any other nationally recognized securities rating agency selected by
the Company after consultation with the Remarketing Agent.

“Fixed Rate” — The per annum interest rate on any Bond in the Fixed Rate Mode
determined pursuant to Sections 2.7(b) hereof.

“Fixed Rate Bond” — A Bond in the Fixed Rate Mode.

“Fixed Rate Mode” — The Mode during which the Bonds bear interest at the Fixed
Rate.

“Fixed Rate Period” — For the Bonds in the Fixed Rate Mode, the period from the
Mode Change Date upon which the Bonds were converted to the Fixed Rate Mode to
but not including the Maturity Date for the Bonds.

“Flexible Mode” — The Mode during which the Bonds bear interest at the Flexible
Rate.

“Flexible Rate” — The per annum interest rate on a Bond in the Flexible Mode
determined for such Bond pursuant to Section 2.5 hereof. The Bonds in the
Flexible Mode may bear interest at different Flexible Rates.

 

8



--------------------------------------------------------------------------------

“Flexible Rate Bond” — A Bond in the Flexible Mode.

“Flexible Rate Period” — The period of from one to 270 calendar days (which
period must end on a day preceding a Business Day) during which a Flexible Rate
Bond shall bear interest at a Flexible Rate, as established by the Remarketing
Agent pursuant to Section 2.5 hereof. The Bonds in the Flexible Mode may be in
different Flexible Rate Periods.

“General Account” — The account by that name created within the Bond Fund in
Section 6.1 hereof.

“Government Securities” — Direct or fully guaranteed obligations of the United
States of America (including any such securities issued or held in book-entry
form on the books of the Department of Treasury of the United States of
America).

“Indenture” — This Trust Indenture and any amendments and supplements hereto.

“Interest Accrual Period” — The period during which a Bond accrues interest
payable on the next Interest Payment Date applicable thereto. Each Interest
Accrual Period shall commence on (and include) the last Interest Payment Date to
which interest has been paid (or, if no interest has been paid, from the date of
original authentication and delivery of the Bonds) to, but not including, the
Interest Payment Date on which interest is to be paid. If, at the time of
authentication of any Bond, interest is in default or overdue on the Bonds, such
Bond shall bear interest from the date to which interest has previously been
paid in full or made available for payment in full on Outstanding Bonds.

“Interest Payment Date” — Each date on which interest is to be paid and is:
(i) with respect to the Bonds in the Flexible Mode, each Mandatory Purchase Date
applicable thereto; (ii) with respect to the Bonds in the Daily Mode or Weekly
Mode, the first Business Day of each month; (iii) with respect to the Bonds in a
Long-Term Mode, the first day of the sixth calendar month following the month in
which such Long-Term Mode takes effect, and the first day of each sixth calendar
month thereafter or, upon the receipt by the Trustee of a Favorable Opinion of
Bond Counsel, any other six-month interval chosen by the Company (beginning with
the first such day which is at least three months after the Mode Change Date)
and, with respect to a Term Rate Period, the final day of the current Interest
Period if other than a regular six-month interval; (iv) (without duplication as
to any Interest Payment Date listed above) any Mode Change Date, other than a
change between a Daily Mode and a Weekly Mode, and each Maturity Date; and
(v) with respect to any Liquidity Provider Bonds, the day set forth in the
Reimbursement Agreement.

“Interest Period” — For the Bonds in a particular Mode, the period of time that
the Bonds bear interest at the rate (per annum) which becomes effective at the
beginning of such period, and shall include a Flexible Rate Period, a Daily Rate
Period, a Weekly Rate Period, a Term Rate Period and a Fixed Rate Period.

 

9



--------------------------------------------------------------------------------

“Issuer” — City of Osceola, Arkansas, a municipality organized and existing
under the laws of the State of Arkansas, and its successors and assigns.

“Issuing Bank” — (i) Credit Suisse, New York Branch, as issuing bank under the
Company Credit Facility, or (ii) any other Person so designated in writing by
the Company to the Trustee, confirmed in writing by the then-existing Issuing
Bank known as such to the Trustee.

“Liquidity Facility” — Any letter of credit, line of credit, standby purchase
agreement or other instrument then in effect which provides for the payment of
the Purchase Price of Bonds upon the tender thereof in the event remarketing
proceeds are insufficient therefor.

“Liquidity Facility Purchase Account” — The account by that name created in
Section 4.9 hereof.

“Liquidity Provider” — Any bank, insurance company, pension fund or other
financial institution which provides a Liquidity Facility or Alternate Liquidity
Facility for the Bonds. A Liquidity Provider also may be the Credit Provider.

“Liquidity Provider Bonds” — Any Bonds purchased by the Liquidity Provider with
funds drawn on or advanced under the Liquidity Facility.

“Long-Term Mode” — A Term Rate Mode or a Fixed Rate Mode.

“Loan Agreement” — The Loan Agreement dated as of April 1, 2006, by and between
the Issuer and the Company, and any amendments and supplements thereto.

“Mandatory Purchase Date” — (i) With respect to a Flexible Rate Bond, the first
Business Day following the last day of each Flexible Rate Period with respect to
such Bond, (ii) for Bonds in the Term Rate Mode, on the first Business Day
following the last day of each Term Rate Period, (iii) any Mode Change Date
(except a change in Mode between the Daily Mode and the Weekly Mode), (iv) any
Substitution Date, (v) the fifth Business Day prior to the Expiration Date
(other than as a result of an Automatic Termination Event), (vi) for Bonds in
the Daily Mode or Weekly Mode, any Business Day specified by the Company not
less than twenty (20) days after the Trustee’s receipt of such notice, and
(vii) the date specified by the Trustee following receipt of notice from the
Credit Provider, before the seventh (7th) calendar day after the presentation of
demand for a drawing under the Credit Enhancement to pay regularly scheduled
interest on the Bonds, that there shall be no reinstatement of the amount so
drawn under the terms of the Credit Enhancement, which date shall be a Business
Day not less than five (5) days after the Trustee’s receipt of such notice.

 

10



--------------------------------------------------------------------------------

“Mayor” — The person holding the office and performing the duties of the Mayor
of the Issuer.

“Maturity Date” — April 1, 2036, and, if provided in Section 2.1 hereof or if
established pursuant to Section 2.9(b)(v) hereof upon a change to the Fixed Rate
Mode, any Serial Maturity Date.

“Maximum Rate” — The lesser of (i) the rate of ten and three-quarters percent
(10 3/4%) per annum or such higher rate of interest as the Trustee may accept,
based upon an opinion of Bond Counsel, to the effect that such higher rate is
not greater than the maximum rate permitted by applicable law, or (ii) the
maximum rate per annum, specified therein, upon which there has been calculated
the amount available to be drawn on the Credit Facility to pay interest on the
Bonds.

“Mode” — As the context may require, the Flexible Mode, the Daily Mode, the
Weekly Mode, the Term Rate Mode or the Fixed Rate Mode.

“Mode Change Date” — With respect to the Bonds in a particular Mode, the day on
which another Mode for the Bonds begins.

“Mode Change Notice” — The notice from the Company to the other Notice Parties
of the Company’s intention to change the Mode with respect to the Bonds.

“Moody’s” — Moody’s Investors Service, a corporation duly organized and existing
under and by virtue of the laws of the State of Delaware, and its successors and
assigns, except that if such corporation shall be dissolved or liquidated or
shall no longer perform the functions of a securities rating agency, then the
term “Moody’s” shall be deemed to refer to any other nationally recognized
securities rating agency selected by the Company after consultation with the
Remarketing Agent.

“New Mode” — The meaning specified in Section 2.9(a) hereof.

“Notice Parties” — The Issuer, the Trustee, the Tender Agent, the Remarketing
Agent, the Paying Agent, the Credit Provider, the Liquidity Provider and the
Company.

“Opinion of Counsel” — A written legal opinion from a firm of attorneys
experienced in the matters to be covered in the opinion.

“Outstanding” — When used with reference to the Bonds, as of any particular
date, the aggregate of all Bonds authenticated and delivered under this
Indenture except:

(a) Bonds canceled at or prior to such date or delivered to or acquired by the
Trustee at or prior to such date for cancellation;

 

11



--------------------------------------------------------------------------------

(b) Bonds deemed to be paid in accordance with Article X of this Indenture;

(c) Bonds in lieu of or in exchange or substitution for which other Bonds shall
have been authenticated and delivered pursuant to this Indenture; and

(d) On or after any Purchase Date, Bonds tendered or deemed tendered, provided
moneys sufficient to pay the Purchase Price thereof on such Purchase Date shall
be available in the Purchase Fund for such purpose.

“Owner” or “Bondholder” — The registered owner of a Bond, including the
Securities Depository, if any, or its nominee.

“Paying Agent” — The commercial bank, trust company or other entity which may
from time to time be appointed to serve as Paying Agent as provided in
Section 12.11 hereof. Until such time as an alternate Paying Agent is appointed,
the Paying Agent shall be the Trustee.

“Person” — An individual, a corporation, a partnership, an association, a joint
venture, a trust, an unincorporated organization or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

“Plant” — The approximately 665 megawatt coal-fired electric generation plant
jointly leased by the Company and others from the Issuer in connection with
industrial development revenue bonds issued by the Issuer to be located on a
site adjacent to the Mississippi River within or near the Issuer and known as
the Plum Point Energy Station.

“Principal Payment Date” — Any date upon which the principal amount of Bonds is
due hereunder, including the Maturity Date, any Serial Maturity Date, any
Redemption Date, or the date the maturity of any Bond is accelerated pursuant to
the terms hereof or otherwise.

“Project” — The Company’s undivided interest (which may be a leasehold interest)
in the land, the buildings, structures and other improvements, and those items
of fixtures, machinery, equipment and other tangible personal property acquired,
constructed and equipped, in whole or in part, with the proceeds of the Bonds,
more particularly identified in the Loan Agreement.

“Purchase Date” — (i) For a Bond in the Daily Mode or the Weekly Mode, any
Business Day selected by the Beneficial Owner of said Bond pursuant to the
provisions of Section 4.1 hereof, and (ii) any Mandatory Purchase Date.

“Purchase Fund” — The fund by that name created in Section 4.9 hereof.

“Purchase Price” — An amount equal to the principal amount of any Bonds
purchased on any Purchase Date, plus accrued interest to the Purchase Date
(unless the Purchase Date is an Interest Payment Date, in which case the
Purchase Price shall not include accrued interest, which shall be paid in the
normal course).

 

12



--------------------------------------------------------------------------------

“Rate Determination Date” — Any date on which the interest rate on Bonds shall
be determined, which, (i) in the case of the Flexible Mode, shall be the first
day of an Interest Period; (ii) in the case of the Daily Mode, shall be each
Business Day commencing with the first day (which must be a Business Day) the
Bonds become subject to the Daily Mode; (iii) in the case of the initial
conversion to the Weekly Mode, shall be no later than the Business Day prior to
the Mode Change Date, and thereafter, shall be each Wednesday or, if Wednesday
is not a Business Day, then the Business Day next succeeding such Wednesday;
(iv) in the case of the Term Rate Mode, shall be a Business Day no earlier than
fifteen (15) Business Days and no later than the Business Day next preceding the
first day of an Interest Period, as determined by the Remarketing Agent; and
(v) in the case of the Fixed Rate Mode, shall be a date determined by the
Remarketing Agent which shall be at least one Business Day prior to the Mode
Change Date.

“Rating Agencies” — Any of Moody’s, S&P or Fitch, which is then providing a
rating on the Bonds.

“Rating Confirmation Notice” — A notice from Moody’s, S&P or Fitch, as
appropriate, confirming that the rating on the Bonds will not be lowered or
withdrawn (other than a withdrawal of a short-term rating upon a change to a
Long-Term Mode) as a result of the action proposed to be taken.

“Record Date” — (i) With respect to Bonds in a Short-Term Mode, the last
Business Day before an Interest Payment Date; and (ii) with respect to Bonds in
a Long-Term Mode, the fifteenth (15th) day (whether or not a Business Day) of
the month next preceding each Interest Payment Date.

“Redemption Date” — The date fixed for redemption of Bonds subject to redemption
in any notice of redemption given in accordance with the terms hereof.

“Redemption Price” — An amount equal to the principal of and premium, if any,
and accrued interest, if any, on the Bonds to be paid on the Redemption Date.

“Reimbursement Agreement” — Any reimbursement agreement, credit agreement, line
of credit agreement, standby purchase agreement or other agreement, by and
between the Credit Provider or Liquidity Provider, as applicable, and the
Company, pursuant to which the Credit Enhancement, Liquidity Facility, Alternate
Credit Enhancement, or Alternate Liquidity Facility is issued or provided. The
Company Credit Facility shall be the initial Reimbursement Agreement.

“Remarketing Agent” — Goldman, Sachs & Co., or any other investment banking firm
which may be substituted in its place as provided in Section 13.1 hereof.

 

13



--------------------------------------------------------------------------------

“Remarketing Agreement” — That certain Remarketing Agreement relating to the
Bonds, dated as of April 1, 2006, by and between the Company and the Remarketing
Agent or any similar agreement between the Company and the Remarketing Agent, as
it may be amended or supplemented from time to time in accordance with its
terms.

“Remarketing Proceeds Account” — The account by that name created in Section 4.9
hereof.

“Representation Letter” — The Letter of Representation from the Issuer, the
Paying Agent, the Tender Agent and the Remarketing Agent to the Securities
Depository in connection with the issuance of the Bonds in a book-entry system,
as supplemented and amended from time to time.

“Revenues” — All amounts payable pursuant to Section 5.2(a) of the Loan
Agreement.

“S&P” — Standard & Poor’s Ratings Services, a division of McGraw-Hill, duly
organized and existing under and by virtue of the laws of the State of New York,
and its successors and assigns, except that if such corporation shall be
dissolved or liquidated or shall no longer perform the functions of a securities
rating agency, then the term “S&P” shall be deemed to refer to any other
nationally recognized securities rating agency selected by the Company after
consultation with the Remarketing Agent.

“Securities Depository” — The Depository Trust Company, 711 Stewart Avenue,
Garden City, New York 11530, Fax -516/227-4039 or 4190, and such other
securities depository as the Company may designate in a certificate of the
Company delivered to the Trustee.

“Serial Bonds” — The Bonds maturing on the Serial Maturity Dates, as determined
pursuant to Section 2.9(b) hereof.

“Serial Maturity Dates” — The dates on which the Serial Bonds mature, as
determined pursuant to Section 2.9(b) hereof.

“Serial Payments” — The payments to be made in payment of the principal of the
Serial Bonds on the Serial Maturity Dates.

“Short-Term Mode” — The Daily Mode, the Weekly Mode or the Flexible Mode.

“Substitution Date” — The date upon which an Alternate Credit Enhancement or
Alternate Liquidity Facility is scheduled to be substituted for the Credit
Enhancement or Liquidity Facility then in effect.

“Tender Agent” — The commercial bank, trust company or other entity which may
from time to time be appointed to serve as Tender Agent as provided in
Section 12.13 hereof. Until such time as an alternate Tender Agent is appointed,
the Tender Agent shall be the Trustee.

 

14



--------------------------------------------------------------------------------

“Tender Notice” — A notice delivered by Electronic Means or in writing that
states (i) the principal amount of such Bond to be purchased pursuant to
Section 4.1 hereof, (ii) the Purchase Date on which such Bond is to be
purchased, (iii) applicable payment instructions with respect to the Bonds being
tendered for purchase and (iv) an irrevocable demand for such purchase.

“Tender Notice Deadline” — (i) During the Daily Mode, 11:00 A.M. on any Business
Day and (ii) during the Weekly Mode, 5:00 P.M. on the Business Day seven
(7) days prior to the applicable Purchase Date.

“Term Rate” — The per annum interest rate for the Bonds in the Term Rate Mode
determined pursuant to Section 2.7(a) hereof.

“Term Rate Mode” — The Mode during which the Bonds bear interest at the Term
Rate.

“Term Rate Period” — The period from (and including) the Mode Change Date or the
date of initial issuance of the Bonds, as applicable, to (but excluding) the
last day of the first period that the Bonds shall be in the Term Rate Mode as
established by the Company for the Bonds pursuant to Section 2.10(a)(i) hereof
and, thereafter, the period from (and including) the beginning date of each
successive Interest Rate Period selected for the Bonds by the Company pursuant
to Section 2.7(a) while it is in the Term Rate Mode to (but excluding) the
commencement date of the next succeeding Interest Period, including another Term
Rate Period. Except as otherwise provided in this Indenture, an Interest Period
for the Bonds in the Term Rate Mode must be at least 180 days in length.

“Trustee” — The commercial bank, trust company or other entity which may from
time to time be appointed to serve as Trustee under the provisions of this
Indenture or by operation of law. The initial Trustee shall be Regions Bank,
Little Rock, Arkansas.

“Trust Estate” — The property conveyed to the Trustee pursuant to the Granting
Clauses hereof.

“Variable Rate Mode” — The Short-Term Mode or the Term Rate Mode.

“Weekly Mode” — The Mode during which the Bonds bear interest at the Weekly
Rate.

“Weekly Rate” — The per annum interest rate on the Bonds in the Weekly Mode
determined pursuant to Section 2.6(b) hereof.

“Weekly Rate Period” — The period during which a Bond in the Weekly Mode shall
bear a Weekly Rate, which shall be the period commencing on Thursday of each
week to and including Wednesday of the following week, except the first Weekly
Rate Period which shall be from the Mode Change Date or date of initial issuance
of the Bonds, as applicable, to and including the Wednesday of the following
week and the last Weekly Rate Period which shall be from and including the
Thursday of the week prior to the Mode Change Date to and including the day next
preceding the Mode Change Date.

 

15



--------------------------------------------------------------------------------

Unless otherwise provided herein, all references to a particular time are to New
York City time.

Section 1.2. Use of Words. Words of the masculine gender shall be deemed and
construed to include correlative words of the feminine and neuter genders.
Unless the context shall otherwise indicate, the words “Bond”, “Owner”,
“Bondholder” and “Person” shall include the plural, as well as the singular,
number.

 

16



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS AND TERMS OF BONDS

Section 2.1. Authorization of Bonds. The issuance of the Bonds is hereby
authorized in the aggregate principal amount of One Hundred Million Dollars
($100,000,000) to be designated as “City of Osceola, Arkansas Solid Waste
Disposal Revenue Bonds (Plum Point Energy Associates, LLC Project), Series
2006.”

Section 2.2. Denominations, Medium, Method and Place of Payment and Dating of
Bonds. The Bonds shall be issued in the form of fully registered Bonds in
Authorized Denominations. The principal of and premium, if any, and interest on
the Bonds shall be payable in lawful money of the United States of America. The
Bonds shall initially issued in the Weekly Mode and may be converted to another
Mode as provided herein. The initial interest rate on the Bonds shall be
determined on or prior to the date of issuance of the Bonds as hereinafter
provided.

Unless otherwise provided in any writing with or from the Securities Depository,
the interest on the Bonds shall be paid by the Paying Agent on the Interest
Payment Dates by wire transfer of immediately available funds to an account
specified by the Owner in a writing delivered to the Paying Agent. Any such
specified account shall remain in effect until revised by such Owner by an
instrument in writing delivered to the Paying Agent. The principal of and
premium, if any, on each Bond shall be payable on the Principal Payment Date,
upon surrender thereof at the office of the Paying Agent.

Except as may be specifically set forth herein, the Paying Agent, the Trustee,
the Remarketing Agent, the Company, and the Issuer may treat the Owner of a Bond
as the absolute owner thereof for all purposes, whether or not such Bond shall
be overdue, and the Paying Agent, the Trustee, the Remarketing Agent, the
Company, and the Issuer shall not be affected by any knowledge or notice to the
contrary; and payment of the principal of and premium, if any, and interest on
such Bond shall be made only to such Owner, which payments shall be valid and
effectual to satisfy and discharge the liability of such Bond to the extent of
the sum or sums so paid. All Bonds at maturity or on earlier redemption paid
pursuant to the provisions of this Section shall be cancelled by the Paying
Agent.

The Bonds shall be dated the date of authentication thereof and shall bear
interest at the applicable rate or rates during each applicable Interest Accrual
Period until the entire principal amount of the Bonds has been paid.

Section 2.3. Payment of Principal and Interest of Bonds; Acceptance of Terms and
Conditions. (a) The interest on the Bonds shall become due and payable on the
Interest Payment Dates in each year to and including the Maturity Date, and on
each Redemption Date and on the date of any acceleration prior thereto. The
principal of the Bonds shall become due and payable on the applicable Principal
Payment Date.

 

17



--------------------------------------------------------------------------------

(b) By the acceptance of its Bond, the Owner and each Beneficial Owner thereof
shall be deemed to have agreed to all the terms and provisions of such Bond as
specified in such Bond and this Indenture including, without limitation, the
applicable Interest Periods, interest rates (including any applicable Alternate
Rate), Purchase Dates, Mandatory Purchase Dates, Purchase Prices, mandatory and
optional purchase and redemption provisions applicable to such Bond, method and
timing of purchase, redemption, payment, etc. Such Owner and each Beneficial
Owner further agree that if, on any date upon which one of its Bonds is to be
purchased, redeemed or paid at maturity or earlier due date, funds are on
deposit with the Paying Agent or the Trustee to pay the full amount due on such
Bond, then such Owner or Beneficial Owner shall have no rights under this
Indenture other than to receive such full amount due with respect to such Bond
and that interest on such Bond shall cease to accrue as of such date.

(c) While any Bonds are Liquidity Provider Bonds, such Bonds shall bear interest
and be payable at the times and in the amounts required under the Liquidity
Facility.

Section 2.4. Calculation and Payment of Interest; Change in Mode; Maximum Rate.
(a) When a Short-Term Mode is in effect, interest shall be calculated on the
basis of a 365/366 day year for the actual number of days elapsed. When a
Long-Term Mode is in effect, interest shall be calculated on the basis of a 360
day year comprised of twelve 30-day months. Payment of interest on each Bond
shall be made on each Interest Payment Date for such Bond for unpaid interest
accrued during the Interest Accrual Period to the Owner of record of such Bond
on the applicable Record Date.

(b) The Bonds in any Mode, other than a Fixed Rate Mode, may be changed to any
other Mode at the times and in the manner hereinafter provided. Subsequent to
such change in Mode (other than a change to a Fixed Rate Mode), the Bonds may
again be changed to a different Mode at the times and in the manner hereinafter
provided. A Fixed Rate Mode shall be in effect until the Maturity Date, or
acceleration thereof prior to the Maturity Date, and may not be changed to any
other Mode.

(c) No Bonds shall bear interest at an interest rate higher than the Maximum
Rate.

(d) In the absence of manifest error, the determination of interest rates
(including any determination of rates in connection with a New Mode) and
interest periods by the Remarketing Agent and the record of interest rates
maintained by the Paying Agent shall be conclusive and binding upon the
Remarketing Agent, the Paying Agent, the Trustee, the Issuer, the Company, the
Owners and the Beneficial Owners.

Section 2.5. Determination of Flexible Rates and Interest Periods During
Flexible Mode. An Interest Period for the Bonds in the Flexible Mode shall be of
such duration of from one to 270 calendar days, ending on a day preceding a
Business Day or the Maturity Date, as the

 

18



--------------------------------------------------------------------------------

Remarketing Agent shall determine in accordance with the provisions of this
Section. A Flexible Rate Bond can have an Interest Period, and bear interest at
a Flexible Rate, different than another Flexible Rate Bond. In making the
determinations with respect to Interest Periods, subject to limitations imposed
by the second preceding sentence and in Section 2.4 hereof, on each Rate
Determination Date for a Flexible Rate Bond, the Remarketing Agent shall select
for such Bond the Interest Period which would result in the Remarketing Agent
being able to remarket such Bond at par in the secondary market at the lowest
average interest cost for all Flexible Rate Bonds; provided, however, that if
the Remarketing Agent has received notice from the Company that the Bonds are to
be changed from the Flexible Mode to any other Mode, the Remarketing Agent shall
select Interest Periods which do not extend beyond the day preceding the
resulting applicable Mandatory Purchase Date of the Bonds.

Except while the Bonds are registered in a Book-Entry System, in order to
receive payment of the Purchase Price the Owner of any Bond in the Flexible Mode
must present such Bond to the Paying Agent, by 12:00 noon on the Rate
Determination Date, in which case, the Paying Agent shall pay the Purchase Price
to such Owner by 3:00 P.M. on the same day.

By 1:00 P.M. on each Rate Determination Date, the Remarketing Agent, with
respect to each Bond in the Flexible Mode which is subject to adjustment on such
date, shall determine the Flexible Rate(s) for the Interest Periods then
selected for such Bond and shall give notice by Electronic Means to the Paying
Agent and the Company, of the Interest Periods, the Purchase Date(s) and the
Flexible Rate(s). The Remarketing Agent shall make the Flexible Rate and
Interest Period available after 2:00 P.M. on each Rate Determination Date by
telephone or Electronic Means to any Beneficial Owner or Notice Party requesting
such information.

Section 2.6. Determination of Interest Rates During the Daily Mode and the
Weekly Mode. The interest rate for the Bonds in the Daily Mode or Weekly Mode
shall be the rate of interest per annum determined by the Remarketing Agent on
and as of the applicable Rate Determination Date as the minimum rate of interest
which, in the opinion of the Remarketing Agent under then-existing market
conditions, would result in the sale of the Bonds in the Daily Rate Period or
Weekly Rate Period, as applicable, at a price equal to the principal amount
thereof, plus interest, if any, accrued through the Rate Determination Date
during the then current Interest Accrual Period.

(a) During the Daily Mode, the Remarketing Agent shall establish the Daily Rate
by 10:00 A.M. on each Rate Determination Date. The Daily Rate for any day during
the Daily Mode which is not a Business Day shall be the Daily Rate established
on the immediately preceding Rate Determination Date. The Remarketing Agent
shall make the Daily Rate available no less frequently than once each week by
telephone or Electronic Means to any Beneficial Owner or Notice Party requesting
such rate.

 

19



--------------------------------------------------------------------------------

(b) During the Weekly Mode, the Remarketing Agent shall establish the Weekly
Rate by 4:00 P.M. on each Rate Determination Date. The Weekly Rate shall be in
effect during the applicable Weekly Rate Period. The Remarketing Agent shall
make the Weekly Rate available no later than 5:00 P.M. on the Business Day
following the Rate Determination Date by telephone or Electronic Means to any
Beneficial Owner or Notice Party requesting such rate.

Section 2.7. Determination of Term Rates and Fixed Rates. (a) Term Rates. Except
as provided in Section 2.8 hereof, once the Bonds are changed to the Term Rate
Mode, the Bonds shall continue in the Term Rate Mode until changed to another
Mode in accordance with Section 2.9 hereof. The Term Rate shall be determined by
the Remarketing Agent not later than 4:00 P.M. on the Rate Determination Date,
and the Remarketing Agent shall make the Term Rate available by telephone or by
Electronic Means to any Notice Party requesting such rate. The Term Rate shall
be the minimum rate which, in the sole judgment of the Remarketing Agent, would
result in a sale of the Bonds at a price equal to the principal amount thereof
on the Rate Determination Date for the Interest Period selected by the Company
in writing delivered to the Remarketing Agent before such Rate Determination
Date. If a new Interest Period is not selected by the Company prior to a Rate
Determination Date, the new Interest Period shall be the same length as the
current Interest Period (or such lesser period as shall be necessary to comply
with the last sentence of this paragraph). The Remarketing Agent shall make the
Term Rate available by telephone or Electronic Means after 5:00 P.M. on the Rate
Determination Date to any Notice Party requesting such Term Rate. Upon request
of any Notice Party the Paying Agent shall give notice of such rate by
Electronic Means. No Interest Period in the Term Rate Mode may extend beyond the
applicable Maturity Date.

(b) Fixed Rates. The Remarketing Agent shall determine the Fixed Rate for the
Bonds being converted to the Fixed Rate Mode in the manner and at the times as
follows: not later than 4:00 P.M. on the applicable Rate Determination Date, the
Remarketing Agent shall determine the Fixed Rate (or Rates, if the Bonds will
have Serial Maturity Dates in accordance with Section 2.9(b)(v) hereof). Except
as set forth in Section 2.9(b)(v) hereof, the Fixed Rate shall be the minimum
interest rate which, in the sole judgment of the Remarketing Agent, will result
in a sale of the Bonds at a price equal to the principal amount thereof on the
Rate Determination Date. The Remarketing Agent shall make the Fixed Rate
available by telephone or by Electronic Means after 5:00 P.M. on the Rate
Determination Date to any Notice Party requesting such Fixed Rate. Upon request
of any Notice Party the Paying Agent shall give notice of such rate by
Electronic Means. Subject to Section 2.9(b)(v), the Fixed Rate so established
shall remain in effect until the Maturity Date of such Bonds.

Section 2.8. Alternate Rates. The following provisions shall apply in the event
(i) the Remarketing Agent fails or is unable to determine the interest rate or
Interest Period for the Bonds, (ii) the method by which the Remarketing Agent
determines the interest rate or Interest Period with respect to the Bonds (or
the selection by the Company of the Interest Periods for Bonds in the Term Rate
Mode) shall be held to be unenforceable by a court of law of competent
jurisdiction or (iii) if the Remarketing Agent suspends its remarketing effort
in accordance with the Remarketing Agreement. These provisions shall continue to
apply until such time as the Remarketing Agent (or the Company if applicable)
again makes such determinations. In the

 

20



--------------------------------------------------------------------------------

case of clause (ii) above, the Remarketing Agent (or the Company, if applicable)
shall again make such determination at such time as there is delivered to the
Remarketing Agent and the Company an opinion of Bond Counsel to the effect that
there are no longer any legal prohibitions against such determinations. The
following shall be the methods by which the interest rates and, in the case of
the Flexible and Term Rate Modes, the Interest Periods, shall be determined for
the Bonds as to which any of the events described in clauses (i), (ii) or
(iii) shall be applicable. Such methods shall be applicable from and after the
date any of the events described in clauses (i), (ii) or (iii) first become
applicable to the Bonds until such time as the events described in clauses (i),
(ii) or (iii) are no longer applicable to the Bonds. These provisions shall not
apply if the Company fails to select an Interest Period for the Bonds in the
Term Rate Mode for a reason other than as described in clause (ii) above.

(a) For Flexible Rate Bonds, the next Interest Period shall be from, and
including, the first day following the last day of the current Interest Period
for the Bonds to, but excluding, the next succeeding Business Day and thereafter
shall commence on each Business Day and extend to, but exclude, the next
succeeding Business Day. For each such Interest Period, the interest rate for
the Bonds shall be the applicable Alternate Rate in effect on the Business Day
that begins an Interest Period.

(b) If the Bonds are in the Daily Mode or the Weekly Mode, then the Bonds shall
bear interest during each subsequent Interest Period at the Alternate Rate in
effect on the first day of such Interest Period.

(c) If the Bonds are then in the Term Rate Mode, then the Bonds shall
automatically convert to Flexible Rate Bonds, with an Interest Period commencing
on the first day following the last day of the current Interest Period for the
Bonds to, but excluding, the next succeeding Business Day and thereafter shall
commence on each Business Day and extend to, but exclude, the next succeeding
Business Day. For each such Interest Period, the interest rate for the Bonds
shall be the applicable Alternate Rate in effect at the beginning of each such
Interest Period.

Section 2.9. Changes in Mode. Subject to the provisions of this Section, the
Company may effect a change in Mode with respect to all (but not less than all)
of the Bonds by following the procedures set forth in this Section. If a change
in Mode will make the Bonds subject to Rule 15c2-12 promulgated under the
Securities Act of 1934, as amended, it shall be a condition to the conversion
that the Company shall have executed a continuing disclosure undertaking
satisfying the requirements of such Rule and shall cooperate with the
Remarketing Agent and any Underwriter (as defined in such Rule) in satisfying
the requirements of such Rule.

 

21



--------------------------------------------------------------------------------

(a) Changes to Modes Other Than to Fixed Rate Mode. All of the Bonds (other than
Bonds in the Fixed Rate Mode) may be changed from one Mode to another Mode
(other than the Fixed Rate Mode) as follows:

(i) Mode Change Notice; Notice to Owners. No later than a Business Day which is
at least thirty (30) days (or such shorter time as may be agreed to by the
Issuer, the Company, the Trustee, the Tender Agent and the Remarketing Agent)
preceding the proposed Mode Change Date, the Company shall give written notice
to the Notice Parties of its intention to effect a change in the Mode from the
Mode then prevailing (for purposes of this Section, the “Current Mode”) to
another Mode (for purposes of this Section, the “New Mode”) specified in such
written notice, and, if the change is to a Term Rate Mode, the length of the
initial Interest Period as set by the Company. Such notice to the Notice Parties
shall also include the identity of the provider of the Liquidity Facility and/or
Credit Enhancement. Notice of the proposed change in Mode shall be given by the
Tender Agent to the Owners of the Bonds not less than the 15th day next
preceding the Mode Change Date provided that no notice need be given for a Mode
Change Date occurring on the first Business Day following the last day of a
Flexible Rate Period or Term Rate Mode or on a Substitution Date. Such notice
shall state: (1) the Mode to which the conversion will be made and the Mode
Change Date; (2) except in the case of a change from the Daily Mode to the
Weekly Mode or from the Weekly Mode to the Daily Mode, that the Bonds will be
subject to mandatory purchase on the Mode Change Date and the Purchase Price of
the Bonds; and (3) if the Book-Entry System is no longer in effect, information
with respect to required delivery of Bond certificates and payment of Purchase
Price.

(ii) Determination of Interest Rates. The New Mode shall commence on the Mode
Change Date and the interest rate(s) (together, in the case of a change to the
Flexible Mode, with the Interest Period(s)) shall be determined by the
Remarketing Agent (or the Company in the case of the Interest Period for the
Bonds converted to the Term Rate Mode) in the manner provided in Sections 2.5,
2.6 and 2.7 hereof, as applicable.

(iii) Conditions Precedent:

(A) The Mode Change Date shall be:

(1) in the case of a change from the Flexible Mode, the next Mandatory Purchase
Date for all of the Flexible Rate Bonds;

(2) in the case of a change from the Daily or Weekly Mode, any Business Day; and

(3) in the case of a change from the Term Rate Mode to another Mode, or from a
Term Rate Period to a Term Rate Period of a different duration, the Mode Change
Date shall be limited to any Interest Payment Date on which the Bonds are
subject to optional redemption or to the last Interest Payment Date of the
current Term Rate Period, as the case may be. Such Bonds shall be purchased on
such Mode Change Date at a Purchase Price equal to 100% of the principal amount
thereof, provided that if such Bonds are to be purchased on an Interest Payment
Date other than the last Interest Payment Date and would otherwise be

 

22



--------------------------------------------------------------------------------

subject to optional redemption on such Mode Change Date at a Redemption Price of
more than 100% of the principal amount thereof, such Bonds shall be purchased at
a Purchase Price equal to such Redemption Price.

(B) If the Bonds to be converted are in the Flexible Mode, no Interest Period
set after delivery by the Company to the Remarketing Agent of the notice of the
intention to effect a change in Mode shall extend beyond the day preceding the
proposed Mode Change Date.

(C) The following items shall have been delivered to the Trustee, the Paying
Agent and the Remarketing Agent on or prior to the Mode Change Date:

(1) in the case of a change from a Short-Term Mode to a Long-Term Mode or from a
Long-Term Mode to a Short-Term Mode, a Favorable Opinion of Bond Counsel dated
the Mode Change Date and addressed to the Notice Parties;

(2) if there is to be an Alternate Liquidity Facility or an Alternate Credit
Enhancement delivered in connection with such change, the items required by
Section 4.8(d) hereof; and

(3) a Rating Confirmation Notice, or if the Mode Change Date is a Mandatory
Purchase Date, a notice from the Rating Agencies of the rating(s), if any, to be
assigned the Bonds on such Mode Change Date.

(b) Change to Fixed Rate Mode. At the option of the Company, all of the Bonds
bearing interest at a Daily Rate, a Weekly Rate, a Term Rate or a Flexible Rate
(in an amount which is an Authorized Denomination for the new Rate Period ) may
be changed to the Fixed Rate Mode, as provided in this Section 2.9(d). On any
Business Day which is at least thirty (30) days (or such shorter time as may be
agreed to by the Issuer, the Company, the Trustee and the Remarketing Agent, but
in any event not less than the 15th day next preceding the Mode Change Date)
before the proposed Mode Change Date, the Company shall give written notice to
the Notice Parties stating that the Mode will be changed to the Fixed Rate Mode
and setting forth the proposed Mode Change Date. Such notice shall also state
whether or not there shall be Credit Enhancement with respect to the Bonds
following such change and, if so, the identity of the Credit Provider. In
addition, such notice shall state whether some or all of the Bonds to be
converted shall be converted to Serial Bonds and, if so, the applicable Serial
Maturity Dates and Serial Payments, all as determined pursuant to subsection
(v) of this subsection (b). Any such change in Mode shall be made as follows:

(i) Mode Change Date. The Mode Change Date shall be:

(A) in the case of a change from the Flexible Mode, the next Mandatory Purchase
Date for the Flexible Rate Bonds;

 

23



--------------------------------------------------------------------------------

(B) in the case of a change from the Daily or Weekly Mode, any Business Day; and

(C) in the case of a change from the Term Rate Mode, the Mode Change Date shall
be limited to any Interest Payment Date on which the Bonds are subject to
optional redemption or to the next Mandatory Purchase Date for the Term Rate
Bonds, as the case may be. Such Bonds shall be purchased on such Mode Change
Date at a Purchase Price equal to 100% of the principal amount thereof, provided
that if such Bonds would otherwise be subject to optional redemption on such
Mode Change Date at a Redemption Price of more than 100% of the principal amount
thereof, such Bonds shall be purchased at a Purchase Price equal to such
Redemption Price.

(ii) Notice to Owners. Not less than the 15th day next preceding the Mode Change
Date, the Paying Agent shall mail, in the name of the Company, a notice of such
proposed change to the Owners of the Bonds stating that the Mode will be changed
to the Fixed Rate Mode, the proposed Mode Change Date and that such Owner is
required to tender such Owner’s Bonds for purchase on such proposed Mode Change
Date regardless of whether all of the conditions to the change to the Fixed Rate
Mode are satisfied.

(iii) General Provisions Applying to Change to Fixed Rate Mode. The change to
the Fixed Rate Mode shall not occur unless the following items shall have been
delivered to the Issuer, the Company, the Trustee, the Credit Provider, if any,
and the Remarketing Agent on or prior to the Mode Change Date:

(A) a Favorable Opinion of Bond Counsel dated the Mode Change Date and addressed
to the Issuer, the Company, the Trustee and the Remarketing Agent;

(B) if there is to be Credit Enhancement delivered in connection with such
change, the items required by Section 4.8(d) hereof in connection with the
delivery of an Alternate Credit Enhancement; and

(C) notice from the Rating Agencies of the rating(s), if any, to be assigned the
Bonds on such Mode Change Date.

(iv) Determination of Interest Rate. The Fixed Rate (or rates in the case of
Serial Bonds) for the Bonds to be converted to the Fixed Rate Mode shall be
established by the Remarketing Agent on the Rate Determination Date applicable
thereto pursuant to the provisions of Section 2.7(b). Such Rate shall remain in
effect until the Maturity Date of the Bonds.

Such determination shall be conclusive and binding upon the Issuer, the Company,
the Trustee, the Credit Provider, if any, and the Owners of the Bonds to which
such rate will be applicable. Not later than 5:00 P.M., New York City time, on
the date of determination of the Fixed Rate, the Remarketing Agent shall notify
the Trustee, the Credit Provider, the Issuer and the Company of such rate by
telephone.

 

24



--------------------------------------------------------------------------------

(v) Serialization and Sinking Fund; Price. Upon conversion of the Bonds to the
Fixed Rate Mode, the Bonds shall be remarketed at par, shall mature on the same
Maturity Date(s) and be subject to the same mandatory sinking fund redemption,
if any, and optional redemption provisions as set forth in this Indenture for
any prior Mode; provided, however, that if the Company shall deliver to the
Trustee a Favorable Opinion of Bond Counsel, the Company may elect to (1) have
some of the Bonds be Serial Bonds and some subject to sinking fund redemption
even if such Bonds were not Serial Bonds or subject to mandatory sinking fund
redemption prior to such change, (2) change the optional redemption dates and/or
premiums set forth in Section 3.3(b) hereof, and/or (3) sell some or all of the
Bonds at a premium or a discount to par .

(c) Failure to Satisfy Conditions Precedent to a Mode Change. In the event the
conditions described above in subsections (a) or (b), as applicable, of this
Section have not been satisfied by the applicable Mode Change Date, then the New
Mode shall not take effect (although any mandatory purchase shall be made on
such date if notice has been sent to the Owners stating that such Bonds would be
subject to mandatory purchase on such date). If the failed change in Mode was
from the Flexible Mode, the Bonds shall remain in the Flexible Mode with
interest rates and Interest Periods to be established by the Remarketing Agent
on the failed Mode Change Date in accordance with Section 2.5 hereof. If the
failed change in Mode was from the Daily Mode, the Bonds shall remain in the
Daily Mode, and if the failed change in Mode was from the Weekly Mode, the Bonds
shall remain in the Weekly Mode, in each case with interest rates established in
accordance with the applicable provisions of Section 2.6 hereof on and as of the
failed Mode Change Date. If the failed change in Mode was from the Term Rate
Mode, then the Bonds shall stay in the Term Rate Mode for an Interest Period
ending on the following Interest Payment Date for the Bonds in the Term Rate
Mode and the interest rate shall be established by the Remarketing Agent on the
failed Mode Change Date in accordance with Section 2.7(a) hereof.

(d) Rescission of Election. Notwithstanding anything herein to the contrary, the
Company may rescind any election by it to change a Mode as described above prior
to the Mode Change Date by giving written notice thereof to the Notice Parties
prior to such Mode Change Date. If the Tender Agent receives notice of such
rescission prior to the time the Tender Agent has given notice to the Owners of
the Bonds, then such notice of change in Mode shall be of no force and effect.
If the Tender Agent receives notice from the Company of rescission of a Mode
change after the Tender Agent has given notice thereof to the Owners of the
Bonds, then if the proposed Mode Change Date would have been a Mandatory
Purchase Date, such date shall continue to be a Mandatory Purchase Date. If the
proposed change in Mode was from the Flexible Mode, the Bonds shall remain in
the Flexible Mode with interest rates and Interest Periods to be established by
the Remarketing Agent on the proposed Mode Change Date in accordance with
Section 2.5 hereof. If the proposed change in Mode was from the Daily Mode, the
Bonds shall remain in the Daily Mode, and if the proposed change in Mode was
from the Weekly Mode, the Bonds shall remain in the Weekly Mode, in each case
with interest rates established in accordance with the applicable provisions of
Section 2.6 hereof on and as of the

 

25



--------------------------------------------------------------------------------

proposed Mode Change Date. If the proposed change in Mode was from the Term Rate
Mode, then the Bonds shall stay in the Term Rate Mode for an Interest Period
ending on the following Interest Payment Date for the Bonds in the Term Rate
Mode and the interest rate shall be established by the Remarketing Agent on the
proposed Mode Change Date in accordance with Section 2.7(a) hereof. If the
Remarketing Agent is unable to determine the interest rate on the proposed Mode
Change Date, the provisions of Section 2.8 shall apply.

Section 2.10. Form. Bonds authenticated and delivered hereunder shall be in
substantially the form set forth in Exhibit A attached hereto, with appropriate
variations, omissions and insertions as permitted or required by this Indenture.

Section 2.11. Payment. The principal of the Bonds shall be paid upon the
presentation and surrender of said Bonds at the principal corporate trust office
of the Trustee. The interest on the Bonds shall be payable by check or draft
drawn upon the Trustee and mailed to or, at the option of the Owners of Bonds in
the aggregate principal amount of not less than $1,000,000, transmitted by wire
transfer to the Owners as of the close of business on the Record Date next
preceding the Interest Payment Date at their respective addresses as such appear
as of the close of business on such Record Date on the bond registration books
kept by the Trustee, or in connection with any wire transfer to the bank account
number previously filed by the Owner with the Trustee for such purpose, except
that if and to the extent that there shall be a default in the payment of the
interest due on such Interest Payment Date, such defaulted interest shall be
paid to the Owners in whose name any such Bonds (or any Bond or Bonds issued
upon transfer or exchange thereof) are registered at the close of business on
the fifth Business Day next preceding the date of payment of such defaulted
interest. All payments shall be made in lawful money of the United States of
America.

Section 2.12. Execution. The Bonds shall be executed on behalf of the Issuer by
the manual or facsimile signatures of the Mayor and the Clerk and shall have
impressed or imprinted thereon the corporate seal of the Issuer. A facsimile
signature shall have the same force and effect as if personally signed. In case
any officer whose signature or facsimile of whose signature shall appear on the
Bonds shall cease to be such officer before the delivery of such Bonds, such
signature or such facsimile shall nevertheless be valid and sufficient for all
purposes, the same as if he had remained in office until delivery.

Section 2.13. Limited Obligation. The Bonds, together with interest thereon,
shall be payable as hereinafter set forth, and shall be a valid claim of the
Owners thereof only against the Trust Estate, which Trust Estate is hereby
pledged and mortgaged for the equal and ratable payment of the Bonds (principal
and interest) and shall be used for no other purpose than to pay the principal
of and interest on the Bonds, and the Trustee’s fees, except as may be otherwise
expressly authorized in this Indenture. The Bonds and interest thereon shall not
constitute an indebtedness of the Issuer within the meaning of any
constitutional or statutory provision and shall never constitute an obligation
or charge against the general credit or taxing powers of the Issuer.

 

26



--------------------------------------------------------------------------------

Section 2.14. Authentication. Only such Bonds as shall have endorsed thereon a
certificate of authentication substantially in the forms set forth in Exhibits A
and B attached hereto duly executed by the Trustee shall be entitled to any
right or benefit under this Indenture. No Bond shall be valid and obligatory for
any purpose unless and until such certificate of authentication shall have been
duly executed by the Trustee, and such certificate of the Trustee upon any such
Bond shall be conclusive evidence that such Bond has been authenticated and
delivered under this Indenture. The Trustee’s certificate of authentication on
any Bond shall be deemed to have been executed if signed by an authorized
signatory of the Trustee, but it shall not be necessary that the same signatory
sign the certificate of authentication on all of the Bonds issued hereunder.

Section 2.15. Delivery of the Bonds. The Issuer shall execute and deliver to the
Trustee and the Trustee shall authenticate the Bonds and deliver said Bonds to
the purchaser or purchasers thereof. Prior to the delivery or original issuance
by the Trustee of any authenticated Bonds there shall be or have been delivered
to the Trustee:

(a) Original executed counterparts of this Indenture and the Loan Agreement.

(b) A written order to the Trustee by the Issuer to authenticate and deliver the
Bonds to the purchaser or purchasers thereof upon payment to the Trustee, but
for the account of the Issuer, of a sum specified in such order plus or less
accrued interest thereon, if any, as the case may be, to the date of delivery.

(c) A copy, duly certified by the Clerk, of the proceedings of the City Council
of the Issuer authorizing the issuance of the Bonds.

(d) An opinion of Bond Counsel to the effect that (i) the Bonds have been
validly issued and are legally binding and enforceable under this Indenture, and
(ii) the interest on the Bonds is excluded from gross income for federal income
tax purposes, except as set forth in such opinion.

Section 2.16. Mutilated, Destroyed or Lost Bonds. In case any Bond issued
hereunder shall become mutilated or be destroyed or lost, the Issuer shall, if
not then prohibited by law, cause to be executed and the Trustee or the Trustee,
as appropriate, may authenticate and deliver a new Bond of like date, number,
maturity and tenor in exchange and substitution for and upon cancellation of
such mutilated Bond, or in lieu of and in substitution for such Bond destroyed
or lost, upon the holder’s paying the reasonable expenses and charges of the
Issuer and the Trustee or the Trustee in connection therewith, and, in the case
of a Bond destroyed or lost, his filing with the Trustee or the Trustee evidence
satisfactory to it that such Bonds were destroyed or lost, and of his ownership
thereof, and furnishing the Issuer and Trustee or the Trustee with indemnity
satisfactory to them. The Trustee is hereby authorized to authenticate any such
new Bond. In the event any such Bonds shall have matured or shall have been
called for redemption prior to maturity, instead of issuing a new Bond, the
Issuer may pay the same without the surrender thereof.

 

27



--------------------------------------------------------------------------------

Section 2.17. Registration and Transfer of Bonds. The Issuer hereby constitutes
and appoints the Trustee as Registrar of the Issuer, and as Registrar the
Trustee shall keep books for the registration and for the transfer of the Bonds
as provided in this Indenture at the principal corporate trust office of the
Trustee. The person in whose name any Bond shall be registered shall be deemed
and regarded as the absolute owner thereof for all purposes and payment of or on
account of the principal of and interest on any such Bond shall be made only to
or upon the order of the registered owner thereof, or his legal representative,
and neither the Issuer, the Trustee, nor the Bond Registrar shall be affected by
any notice to the contrary but such registration may be changed as herein
provided. All such payments shall be valid and effectual to satisfy and
discharge the liability upon such Bond to the extent of the sum or sums so paid.

Bonds may be transferred on the books of registration kept by the Registrar by
the registered owner in person or by his duly authorized attorney, upon
surrender thereof, together with a written instrument of transfer duly executed
by the registered owner or his duly authorized attorney. Upon surrender for
transfer of any Bond at the principal corporate trust office of the Trustee, the
Issuer shall execute and the Trustee shall authenticate and deliver in the name
of the transferee or transferees a new Bond or Bonds in the same aggregate
principal amount, in the same Mode, and of any Authorized Denomination or
Denominations.

Bonds may be exchanged at the principal corporate trust office of the Trustee
for an equal aggregate principal amount of Bonds of any other Authorized
Denomination or Denominations and in the same Mode. The Issuer shall execute and
the Trustee shall authenticate and deliver Bonds which the Bondholder making the
exchange is entitled to receive, bearing numbers not contemporaneously then
outstanding. The execution by the Issuer of any Bond of any denomination shall
constitute full and due authorization of such denomination and the Trustee shall
thereby be authorized to authenticate and deliver such bond.

The Trustee shall not be required to transfer or exchange any Bond during the
period from and including a Record Date to the next succeeding Interest Payment
Date of such Bond nor to transfer or exchange any Bond after the mailing of
notice calling such Bond for redemption has been made and prior to such
redemption.

Such transfers of registration or exchanges of Bonds shall be without charge to
the Owners of such Bonds, but any taxes or other governmental charges required
to be paid with respect to the same shall be paid by the Owner of the Bond
requesting such transfer or exchange as a condition precedent to the exercise of
such privilege.

Section 2.18. Cancellation. All Bonds surrendered for the purpose of payment or
retirement, or for exchange, or for replacement or payment as provided above
shall be canceled upon surrender thereof to the Trustee and, at the option of
the Trustee, either cremated, shredded

 

28



--------------------------------------------------------------------------------

or otherwise disposed of. In the case of cremating, shredding or other
disposition, the Trustee shall execute and forward to the Issuer an appropriate
certificate describing the Bonds involved and the manner of disposition.

Section 2.19. Temporary Bonds. Until Bonds in definitive form are ready for
delivery, the Issuer may execute, and upon the request of the Issuer the Trustee
shall authenticate and deliver, subject to the provisions, limitations and
conditions set forth herein, one or more Bonds in temporary form, whether
printed, typewritten, lithographed or otherwise produced, substantially in the
form of the definitive Bonds, with appropriate omissions, variations and
insertions, and in Authorized Denominations. Until exchanged for Bonds in
definitive form, such Bonds in temporary form shall be entitled to the lien and
benefit of this Indenture. Upon the presentation and surrender of any Bond or
Bonds in temporary form, the Issuer shall, without unreasonable delay, prepare,
execute and deliver to the Trustee and the Trustee shall authenticate and
deliver, in exchange therefor, a Bond or Bonds in definitive form. Such exchange
shall be made by the Trustee without making any charge therefor to the Owner of
such Bond in temporary form.

Section 2.20. Book-Entry System. (a) So long as the Bonds are in book-entry only
form, the Trustee shall comply with the terms of the DTC Representation Letter,
the provisions of which are incorporated herein by this reference thereto with
the same effect as if they were fully set forth herein.

(b) The book-entry system through the Securities Depository may be terminated
upon the happening of any of the following:

(i) The Securities Depository or the Issuer, based upon advice from the
Securities Depository, advise the Trustee that the Securities Depository is no
longer willing or able to properly discharge its responsibilities under the DTC
Representation Letter and the Trustee or the Issuer are unable to locate a
qualified successor clearing agency satisfactory to the Trustee and the Issuer;
or

(ii) The Issuer, in its sole discretion but with the prior written consent of
the Trustee and the Company, elects to terminate the book-entry system by notice
to the Securities Depository, the Company, the Trustee, the Credit Provider and
the Remarketing Agent; or

(iii) After the occurrence of an Event of Default (at which time the Trustee
shall promptly notify each Beneficial Owner through the Securities Depository of
such Event of Default) the Beneficial Owners of a majority in aggregate
outstanding principal amount of the Bonds, through the Participants and the
Securities Depository, elect to discontinue the book-entry system through the
Securities Depository and so advise the Trustee, the Issuer, the Remarketing
Agent, the Credit Provider and the Securities Depository in writing.

 

29



--------------------------------------------------------------------------------

Upon the occurrence of any event hereinabove described, the Trustee shall notify
all Beneficial Owners, through the Securities Depository, and the Credit
Provider of the occurrence of such event and of the availability of definitive
or temporary certificated Bonds to Beneficial Owners requesting the same, in an
aggregate outstanding principal amount representing the ownership interest of
each such Beneficial Owner, making such adjustments and allowances as it may
find necessary or appropriate as to accrued interest and previous payments of
principal and calls for redemption. Definitive certificated Bonds shall be
issued only upon surrender to the Trustee of the Bond held by the Securities
Depository, accompanied by registration instructions for the definitive
certificated Bonds. Neither the Issuer, the Remarketing Agent nor the Trustee
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon issuance of definitive certificated Bonds, all references herein to
obligations imposed upon or to be performed by the Securities Depository shall
be deemed to be imposed upon and performed by the Trustee, to the extent
applicable with respect to such definitive certificated Bonds.

(c) Whenever notice or other communication to the Bondholders is required by the
Trustee under this Indenture, unless and until definitive certificated Bonds
shall have been issued and except as otherwise provided in this Indenture, the
Trustee shall give all such notices and communications to the Securities
Depository. The Trustee acknowledges that the Securities Depository has
represented to the Trustee in the DTC Representation Letter that the Securities
Depository keeps and maintains records in its offices of the positions of
Participants with respect to the Bonds. Whenever notice or other communication
to the Beneficial Owners is required by the Trustee under this Indenture, the
Trustee shall not be required to give such notices and communications to any
Beneficial Owner which has not designated an address to the Trustee pursuant to
Section 16.2 hereof.

(d) Neither the Issuer, the Remarketing Agent, the Trustee nor any Paying Agent
will have any responsibility or obligation to Participants, to indirect
Participants or to any Beneficial Owner with respect to (i) the accuracy of any
records maintained by the Securities Depository, any Participant, or any
indirect Participant; (ii) the payment by the Securities Depository, or any
Participant or indirect Participant of any amount with respect to the principal
of, or premium, if any, or interest on the Bonds; (iii) any notice which is
permitted or required to be given by Beneficial Owners under this Indenture;
(iv) the selection by the Securities Depository, or any direct or indirect
Participant of any person to receive payment in the event of a partial
redemption of the Bonds; or (v) any consent given or other action taken by the
Securities Depository as Bondholder.

 

30



--------------------------------------------------------------------------------

ARTICLE III

REDEMPTION OF BONDS

Section 3.1. Optional Redemption of Bonds in the Flexible Mode. Bonds in the
Flexible Mode are not subject to optional redemption prior to their respective
Purchase Dates. Bonds in the Flexible Mode shall be subject to redemption at the
option of the Company, in whole or in part, on their respective Purchase Dates
at a redemption price equal to the principal amount thereof.

Section 3.2. Optional Redemption of Bonds in the Daily Mode or the Weekly Mode.
Bonds in the Daily Mode or the Weekly Mode are subject to optional redemption by
the Company, in whole or in part, on any Business Day, at a redemption price
equal to the principal amount thereof, plus accrued interest, if any, to the
Redemption Date.

Section 3.3. Optional Redemption of Bonds in the Term Rate or the Fixed Rate
Mode. (a) Bonds in a Term Rate Mode shall be subject to redemption, in whole or
in part, on their individual Mandatory Purchase Dates, at the option of the
Company at a redemption price equal to the principal amount thereof.

(b) Bonds in the Term Rate Mode or Fixed Rate Mode are subject to redemption in
whole on any date or in part on any Interest Payment Date (and if in part, by
lot or by such other method as the Trustee determines to be fair and reasonable)
commencing on the Interest Payment Date next following the tenth anniversary of
the change to the Term Rate Mode or Fixed Mode at a redemption price of 100% of
the principal amount of Bonds being redeemed, together with accrued interest, if
any, to the redemption date. If the length of the Term Rate Period or Fixed Rate
Period is less than ten years, then the Bonds shall not be subject to redemption
during such Term Rate Period or Fixed Rate Period. The foregoing provisions of
this subsection (b) may be amended by the Issuer and the Trustee at the request
of the Company prior to a conversion to a Long-Term Mode upon delivery of a
Favorable Opinion of Bond Counsel.

(c) The Company, in connection with a change to a Long-Term Mode, may waive or
otherwise alter its rights to direct the redemption of any such Bonds so changed
to a Long-Term Mode at any time without premium; provided that notice describing
the waiver or alteration shall be submitted to the Paying Agent, the Trustee and
the Remarketing Agent, together with a Favorable Opinion of Bond Counsel,
addressed to them.

(d) If a Credit Enhancement is then in effect and the Redemption Price includes
any premium, the right of the Company to direct an optional redemption is
subject to the condition that the Trustee has received, prior to the date on
which notice of redemption is required to be given to Owners, either Available
Moneys of the Company or written confirmation from the Credit Provider that it
can draw under the Credit Enhancement on the proposed redemption date in an
aggregate amount sufficient to cover the principal of and premium and interest
due on the Redemption Date (it being understood that the Credit Enhancement
provided upon the original issuance of the Bonds does not provide for the
payment of such premium).

 

31



--------------------------------------------------------------------------------

Section 3.4. Extraordinary Optional Redemption of Bonds in the Term Rate or the
Fixed Rate Mode. Bonds in the Term Rate Mode or the Fixed Rate Mode are subject
to optional redemption by the Company, in whole but not in part, on any Business
Day, at a redemption price equal to the principal amount thereof, plus accrued
interest, if any, to the Redemption Date, upon the occurrence of any of the
following events:

(a) The Project or the Plant shall have been damaged or destroyed to such extent
that the Company is thereby prevented, in the Company’s judgment, from carrying
on its normal operation thereof, or to such extent that it would not be
economically feasible, in the Company’s judgment, for the Company to repair the
Project or the Plant.

(b) All or substantially all of either the Project or the Plant shall have been
condemned or taken by eminent domain.

(c) The construction or operation of either the Project or the Plant shall have
been enjoined or shall have otherwise been prohibited by any order, decree, rule
or regulation of any court or of any federal, state or local regulatory body,
administrative agency or other governmental body.

(d) The Company shall be required to redeem the Bonds, in whole or in part,
pursuant to the provisions of the Reimbursement Agreement.

Section 3.5. Mandatory Redemption of Bonds Upon a Determination of Taxability.
The Bonds shall be subject to special mandatory redemption in whole (or in part,
if such partial redemption will preserve the excludability from gross income for
federal income tax purposes of interest on the Bonds remaining outstanding after
such redemption, and if in part, by lot or by such other method as the Trustee
determines to be fair and reasonable) at any time at a Redemption Price equal to
100% of the principal amount thereof, without premium, plus interest accrued to
(but excluding) the Redemption Date, if a “final determination” is made (A) that
the interest paid or payable on any Bond to other than a “substantial user” of
the Project or a “related person” (within the meaning of Section 147(a) of the
Code) (a “Substantial User”) is or was includable in the gross income of the
Owner thereof for federal income tax purposes as a result of the failure by the
Company to observe or perform any covenant, condition or warranty on its part to
be observed or performed under the Loan Agreement or the inaccuracy of any
representation or warranty by the Company under the Loan Agreement or by the
Company in connection with the issuance of the Bonds, or (B) that interest on
any Bond would be includable in the gross income of such Owner but for such
redemption. A “final determination” shall be deemed to have been made upon
(1) the issuance of a published or private ruling or technical advice by the
Internal Revenue Service, a settlement agreement between the Internal Revenue
Service and the Issuer (as approved by the Company) in connection with an audit
of the Bonds, or a judicial

 

32



--------------------------------------------------------------------------------

decision in a proceeding by any court of competent jurisdiction in the United
States (from which ruling, advice, settlement agreement or decision no further
right of appeal exists), in all cases in which the Company, at its expense, has
participated or been a party or has been given the opportunity to contest the
same or to participate or be a party, or (2) upon delivery of an opinion of Bond
Counsel obtained by the Company and delivered to the Trustee to the effect that
interest on any Bond either is includable in gross income of any such Owner of
such Bond (other than a Substantial User) or would be so includable but for such
redemption. Any special mandatory redemption shall be made not more than 180
days from the time of such final determination. Any special mandatory redemption
of less than all of the Bonds shall be in such amounts and in such manner as the
Trustee, with the advice of Bond Counsel, shall deem proper.

If the Trustee receives written notice from any Owner or Beneficial Owner of any
Bond to the effect that (A) the Owner has been notified in writing by the
Internal Revenue Service that it proposes to include the interest on any Bond in
the gross income of such Owner, which the Trustee determines is for any of the
reasons described in this Section 3.5, or if any other proceeding has been
instituted against such Owner which may lead to a final determination as
described in this Section 3.5, and (B) such Owner will afford the Company the
opportunity to contest the same, either directly or in the name of the Owner,
and until a conclusion of any appellate review, if sought, and the Trustee has
received a copy of the notification described in clause (A) above, then the
Trustee shall promptly give notice thereof to the Company, the Issuer, the
Credit Provider, and each Bondholder. The Trustee shall thereafter coordinate
any similar requests or notices it may have received from other Owners and shall
monitor the progress of any administrative proceedings or litigation. If a final
determination thereafter occurs, the Trustee shall make demand for prepayment in
the appropriate amount from the Borrower under the Loan Agreement and give
notice of the redemption of the appropriate amount of Bonds, the redemption date
to be no later than the date specified in this Section 3.5. In taking any action
or making any determination under this subsection, the Trustee may rely on a
Favorable Opinion of Bond Counsel.

Section 3.6. Mandatory Redemption of Bonds From Balance in Construction Fund.
The Bonds shall be redeemed from moneys remaining in the Construction Fund on
and after the Completion Date (as defined in the Loan Agreement), in whole or in
part (and if in part, by lot or by such other method as the Trustee determines
to be fair and reasonable), at any time, at a redemption price equal to the
principal amount being redeemed plus accrued interest to the redemption date.

Section 3.7. Notice. Notice of the call for any redemption, identifying the
Bonds or portions thereof being called and the date on which they shall be
presented for payment, shall be given by the Trustee by first class mail,
postage prepaid (except when DTC is the registered owner of all of the Bonds and
except for persons or entities owning or providing evidence of ownership
satisfactory to the Trustee of a legal or beneficial ownership of at least
$1,000,000 of principal amount of Bonds who so request, in which cases, by
certified mail, return receipt requested), to the registered owners of all Bonds
to be redeemed, at the registered addresses

 

33



--------------------------------------------------------------------------------

appearing in the registration books kept for such purpose, not less than fifteen
(15) days prior to the redemption date for Bonds in the Daily Mode, Weekly Mode,
or Flexible Mode, and not less than thirty (30) nor more than sixty (60) days
prior to the redemption date for Bonds in the Term Rate Mode or Fixed Rate Mode.
Each notice of redemption of the Bonds shall identify the Bonds to be redeemed
and shall state, among other things, the redemption date, the redemption price
and whether the notice is conditional as described below. So long as DTC or its
nominee is the sole registered owner of the Bonds under the Book Entry Only
System, redemption notices shall be sent by the Trustee to Cede & Co. and not to
Beneficial Owners except as described above.

In addition to the foregoing notice, further notice shall be given by the
Trustee, by first class mail, to registered securities depositories and to at
least two national information services, including Standard & Poor’s Called Bond
Record; provided that any such notice to any securities depository which is a
registered owner of the Bonds shall be delivered at least two (2) days prior to
the general distribution of notices of redemption as provided in this
Section 3.7; and provided further that such notices to Standard & Poor’s Called
Bond Record shall not be a condition to such redemption and failure to so mail
shall not affect the validity of any such redemption proceeding.

Any notice of optional redemption may state that the redemption is conditioned
on the Trustee’s receipt of moneys for such redemption on or prior to the
opening of business on the redemption date. If such moneys are not so received,
the redemption of the Bonds for which notice was given will not be made. If such
redemption is not effectuated, the Trustee will, within five (5) days
thereafter, give notice in the manner in which the notice of redemption was
given that such moneys were not so received.

Any notice mailed as provided in this Section 3.7 shall be conclusively presumed
to have been duly given, whether or not the registered owner receives the
notice.

Notwithstanding anything herein to the contrary, no notice of redemption is
required to be given for a redemption occurring on a Mandatory Purchase Date.

Section 3.8. Redemption Payments. On or prior to the date fixed for redemption,
funds shall be deposited (including by making a draw on the Credit Enhancement
or any Alternate Credit Enhancement) with the Trustee to pay, and Trustee is
hereby authorized and directed to apply such funds to the payment of, the Bonds
or portions thereof called, together with accrued interest thereon to the
redemption date. Upon the giving of notice and the deposit of funds for
redemption, interest on the Bonds or portions thereof thus called shall no
longer accrue after the date fixed for redemption.

Section 3.9. Cancellation. All Bonds which have been redeemed shall not be
reissued but shall be canceled and disposed of by the Trustee in accordance with
Section 2.18 hereof.

 

34



--------------------------------------------------------------------------------

Section 3.10. Partial Redemption of Bonds. If less than all the Bonds are to be
redeemed, such partial redemption shall be in multiples of $5,000 ($1,000, in
the case of Bonds in the Flexible Mode), and the portion of any Bond to be
redeemed shall be selected by the Trustee so that all Bonds that remain
outstanding shall be in Authorized Denominations. Upon surrender of any Bond for
redemption in part only, the Issuer shall execute and the Trustee shall
authenticate and deliver to the Owner thereof a new Bond or Bonds in the same
form and of Authorized Denominations in an aggregate principal amount equal to
the unredeemed portion of the Bond surrendered.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

PURCHASE OF BONDS

Section 4.1. Optional Tenders of Bonds in the Daily Mode or the Weekly Mode.
Subject to Section 4.6 hereof, the Beneficial Owners of Bonds in a Daily Mode or
a Weekly Mode may elect to have their Bonds (or portions of those Bonds in
Authorized Denominations so long as the portion of the Bond not so tendered is
in a principal amount equal to an Authorized Denomination) purchased on any
Business Day at a price equal to the Purchase Price, upon delivery of a Tender
Notice to the Tender Agent by the Tender Notice Deadline. Immediately upon
receipt of a Tender Notice, the Tender Agent shall notify the Remarketing Agent
and provide the Remarketing Agent with a copy of such Tender Notice.

Section 4.2. Mandatory Purchase on Mandatory Purchase Date. The Bonds shall be
subject to mandatory purchase on each Mandatory Purchase Date. The Tender Agent
shall give notice of such mandatory purchase by mail to the Owners of the Bonds
subject to mandatory purchase no less than fifteen (15) days prior to any
Mandatory Purchase Date described in clauses (i) through (vi) of the definition
thereof, and as soon as practicable following receipt by the Trustee of notice
from the Credit Provider in the case of the Mandatory Purchase Date described in
clause (vii) of the definition thereof. No notice shall be given of the
Mandatory Purchase Date at the end of each Interest Period for Flexible Rate
Bonds. Any notice shall state the Mandatory Purchase Date, the Purchase Price,
the numbers of the Bonds to be purchased if less than all of the Bonds owned by
such Owner are to be purchased, and that interest on Bonds subject to mandatory
purchase shall cease to accrue from and after the Mandatory Purchase Date. The
failure to mail such notice with respect to any Bond shall not affect the
validity of the mandatory purchase of any other Bond with respect to which
notice was so mailed. Any notice mailed will be conclusively presumed to have
been given, whether or not actually received by any Owner or Beneficial Owner.

Upon the receipt by the Trustee of notice from the Credit Provider, within seven
(7) calendar days after the presentation of demand for a drawing under the
Credit Enhancement to pay regularly scheduled interest on the Bonds, that there
shall be no reinstatement of the amount so drawn under the terms of the Credit
Enhancement, the Trustee shall promptly (and in any event within two
(2) Business Days) draw on the Credit Enhancement in accordance with its terms
in an amount equal to the Purchase Price of all the Bonds.

Section 4.3. Remarketing of Bonds; Notices.

(a) Remarketing of Bonds. The Remarketing Agent shall use its best efforts to
offer for sale:

(i) all Bonds or portions thereof as to which notice of tender pursuant to
Section 4.1 hereof has been given; and

 

36



--------------------------------------------------------------------------------

(ii) all Bonds required to be purchased on a Mandatory Purchase Date described
in clauses (i), (ii), (iii) or (iv) of the definition thereof; and

(iii) any Liquidity Provider Bonds (A) purchased on a Purchase Date described in
clause (i) or (ii) above, (B) with respect to which the Liquidity Provider has
provided notice to the Trustee and the Remarketing Agent that it is ready to
reinstate the Available Amount upon receipt of the proceeds (in immediately
available funds) from the Tender Agent in an amount equal to the principal and
accrued interest that the Liquidity Provider had been required to pay on the
Liquidity Provider Bonds, (C) with respect to which an Alternate Liquidity
Facility and Alternate Credit Enhancement is in effect (if such funds were
secured by a Credit Enhancement prior to becoming Liquidity Provider Bonds which
Credit Enhancement is no longer in effect), or (D) which are being marketed as
Fixed Rate Bonds. The Remarketing Agent will not remarket Bonds to the Company
or any affiliate thereof. In connection with the remarketing of any Bonds with
respect to which notice of redemption or notice of mandatory purchase has been
given, the Remarketing Agent will notify each person to which such Bonds are
remarketed of such notice of redemption or notice of mandatory purchase.

Anything in this Indenture to the contrary notwithstanding, if there shall have
occurred and be continuing either a Credit Provider Failure or a Liquidity
Provider Failure, the Remarketing Agent shall not remarket any Bonds. All other
provisions of this Indenture, including without limitation, those relating to
the setting of interest rates and Interest Periods and mandatory and optional
purchases, shall remain in full force and effect during the continuance of such
Event of Default.

(b) Notice of Remarketing; Registration Instructions; New Bonds. On each date on
which a Bond is to be purchased:

(i) the Remarketing Agent shall notify by Electronic Means the Tender Agent by
11:30 A.M. of the principal amount of tendered Bonds it has remarketed;

(ii) unless the Remarketing Agent has delivered the notice described in clause
(i) above, the Remarketing Agent shall notify the Tender Agent by Electronic
Means not later than 1:00 P.M. of such information as may be necessary to
register and deliver Bonds remarketed with respect thereto;

(iii) the Remarketing Agent shall cause the proceeds of the remarketing by such
Remarketing Agent of tendered Bonds to be paid to the Tender Agent in
immediately available funds not later than 11:45 A.M., New York City time, on
the Purchase Date for such Bonds; and

(iv) if the Bonds are no longer in the Book-Entry System, the Tender Agent shall
authenticate new Bonds for the respective purchasers thereof which shall be
available for pick-up by the Remarketing Agent not later than 2:30 P.M.

 

37



--------------------------------------------------------------------------------

(c) Draw on Liquidity Facility. On each date on which a Bond is to be purchased,
if the Remarketing Agent shall have given notice to the Tender Agent pursuant to
clause (b)(i) above that it has been unable to remarket any of the Bonds, the
Tender Agent shall direct the Trustee (if the two are separate entities) to draw
on the Liquidity Facility (or if no Liquidity Facility is in effect, request
funds from the Company) by 12:00 noon in an amount equal to the Purchase Price
of all such Bonds which have not been successfully remarketed. If a Liquidity
Facility is in effect, the Trustee shall also give the Company notice by 2:30
P.M. on the Purchase Date if it does not have funds in the Remarketing Proceeds
Account and the Liquidity Facility Purchase Account sufficient to pay the
Purchase Price of Bonds tendered on such Purchase Date.

Section 4.4. Source of Funds for Purchase of Bonds. By 3:00 P.M. on the date on
which a Bond is to be purchased, and except as set forth in Section 4.6(b)(ii)
hereof, the Tender Agent shall purchase tendered Bonds from the tendering Owners
at the applicable Purchase Price by wire transfer in immediately available
funds. Funds for the payment of such Purchase Price shall be derived solely from
the following sources in the order of priority indicated and none of the Tender
Agent, the Trustee nor the Remarketing Agent shall be obligated to provide funds
from any other source:

(a) immediately available funds on deposit in the Remarketing Proceeds Account;

(b) immediately available funds on deposit in the Liquidity Facility Purchase
Account; and

(c) moneys of the Company on deposit in the Company Purchase Account.

The Company shall be obligated to deposit amounts into the Company Purchase
Account sufficient to pay the Purchase Price to the extent that amounts on
deposit in the Remarketing Proceeds Account and the Liquidity Facility Purchase
Account are insufficient therefor.

Section 4.5. Delivery of Bonds. On each date on which a Bond is to be purchased,
such Bond shall be delivered as follows:

(a) Bonds sold by the Remarketing Agent and described in Section 4.4(a) hereof
shall be delivered by the Remarketing Agent to the purchasers of such Bonds by
3:00 P.M.; and

(b) Bonds purchased by the Tender Agent with moneys described in Section 4.4(b)
hereof shall be registered immediately in the name of the Liquidity Provider or
its nominee (which may be the Securities Depository) or, if applicable, the name
of any collateral agent or trustee for a secured creditor of the Company, at the
direction of the Liquidity Provider, on or before 3:00 P.M.

 

38



--------------------------------------------------------------------------------

(c) Bonds purchased by the Company with moneys described in Section 4.4(c)
hereof shall be registered immediately in the name of the Company or its nominee
or, if applicable, the name of any collateral agent or trustee for a secured
creditor of the Company, on or before 3:00 P.M. Bonds so owned by the Company
shall continue to be outstanding under the terms of this Indenture and be
subject to all of the terms and conditions of this Indenture and shall be
subject to remarketing by the Remarketing Agent.

Section 4.6. Book-Entry Tenders.

(a) Notwithstanding any other provision of this Article IV to the contrary, all
tenders for purchase during any period in which the Bonds are registered in the
name of Cede & Co. (or the nominee of any successor Securities Depository) shall
be subject to the terms and conditions set forth in the Representations Letter
and to any regulations promulgated by DTC (or any successor Securities
Depository). For so long as the Bonds are registered in the name of Cede & Co.,
as nominee for DTC, the tender option rights of Holders of Bonds may be
exercised only by DTC by giving notice of its election to tender Bonds or
portions thereof at the times and in the manner described above. Beneficial
Owners will not have any rights to tender Bonds directly to the Tender Agent.
Procedures under which a Beneficial Owner may direct a Direct Participant or
DTC, or an Indirect Participant of DTC acting through a Direct Participant of
DTC, to exercise a tender option right in respect of Bonds or portions thereof
in an amount equal to all or a portion of such Beneficial Owner’s beneficial
ownership interest therein shall be governed by standing instructions and
customary practices determined by such Direct Participant or Indirect
Participant. For so long as the Bonds are registered in the name of Cede & Co.,
as nominee for DTC, delivery of Bonds required to be tendered for purchase shall
be effected by the transfer on the applicable Purchase Date of a book-entry
credit to the account of the Tender Agent of a beneficial interest in such
Bonds.

(b) Notwithstanding anything expressed or implied herein to the contrary, so
long as the Book-Entry System for the Bonds is maintained by the Issuer:

(i) there shall be no requirement of physical delivery to or by the Tender
Agent, the Remarketing Agent or the Trustee of:

(A) any Bonds subject to mandatory or optional purchase as a condition to the
payment of the Purchase Price therefor;

(B) any Bonds that have become Liquidity Provider Bonds; or

(C) any remarketing proceeds of such Bonds or Liquidity Provider Bonds; and

(ii) except as provided in (iii) below, none of the Trustee, the Tender Agent
nor the Paying Agent shall have any responsibility for paying the Purchase Price
of any tendered Bond or for remitting remarketing proceeds to any person; and

 

39



--------------------------------------------------------------------------------

(iii) the Tender Agent’s sole responsibilities in connection with the purchase
and remarketing of a tendered Bond shall be to:

(A) draw upon the Liquidity Facility in the event the Remarketing Agent notifies
the Tender Agent as provided herein that such Bond has not been remarketed on or
before the Purchase Date therefor, which draw shall be in an amount equal to the
difference between such Purchase Price and any remarketing proceeds received by
Remarketing Agent in connection with a partial remarketing of such Bond, and to
remit the amount so drawn to or upon the order of the Securities Depository for
the benefit of the tendering Beneficial Owners; and

(B) remit any proceeds derived from the remarketing of a Liquidity Provider Bond
to the Liquidity Provider.

Section 4.7. No Book-Entry System. If at any time the Bonds shall no longer be
in the Book-Entry System, the following procedures shall be followed:

(a) Bonds shall be delivered (with all necessary endorsements) at or before
12:00 noon on the Purchase Date at the office of the Paying Agent in New York,
New York; provided, however, that payment of the Purchase Price shall be made
pursuant to this Section only if the Bond so delivered to the Paying Agent
conforms in all respects to the description thereof in the notice described in
this Section. Payment of the Purchase Price with respect to purchases under this
Section shall be made to the Owners of tendered Bonds by wire transfer in
immediately available funds by the Paying Agent by 3:00 P.M. on the Purchase
Date.

(b) If a Bond to be purchased is not delivered by the Owner to the Paying Agent
by 12:00 noon on the date in which such Bond is to be purchased, the Paying
Agent shall hold any funds received for the purchase of those Bonds in the
Purchase Fund in trust and shall pay such funds to the former Owners of the
Bonds upon presentation of the Bonds. Such undelivered Bonds shall cease to
accrue interest as to the former Owners on such purchase date and moneys
representing the Purchase Price shall be available against delivery of those
Bonds at the Principal Office of the Paying Agent; provided, however, that any
funds which shall be so held by the Paying Agent and which remain unclaimed by
the former Owner of a Bond not presented for purchase for a period of two
(2) years after delivery of such funds to the Paying Agent, shall, to the extent
permitted by law, upon request in writing by the Company and the furnishing of
security or indemnity to the Paying Agent’s satisfaction, be paid to the Company
free of any trust or lien and thereafter the former Owner of such Bond shall
look only to the Company and then only to the extent of the amounts so received
by the Company without any interest thereon and the Paying Agent shall have no
further responsibility with respect to such moneys or payment of the Purchase
Price of such Bonds. The Paying Agent shall authenticate a replacement Bond for
any undelivered Bond which may then be remarketed by the Remarketing Agent.

 

40



--------------------------------------------------------------------------------

(c) The Paying Agent shall hold all Bonds properly tendered to it for purchase
hereunder as agent and bailee of, and in escrow for the benefit of, the
respective Owners of the Bonds which shall have so tendered such Bonds until
moneys representing the Purchase Price of such Bonds shall have been delivered
to or for the account of or to the order of such Owners.

Section 4.8. Credit Enhancement and Liquidity Facility. (a) While the Credit
Enhancement is in effect with respect to any Bonds, the Trustee shall, on the
Business Day preceding each Interest Payment Date and Principal Payment Date,
before 4:00 P.M. on such day, draw on the Credit Enhancement in accordance with
the terms thereof so as to receive thereunder with respect to Bonds covered by
the Credit Enhancement by 1:00 P.M. on said Interest Payment Date and Principal
Payment Date, an amount, in immediately available funds, equal to the amount of
interest and principal payable on such Bonds on such Interest Payment Date and
Principal Payment Date. The proceeds of such draws shall be deposited in the
Credit Enhancement Account of the Bond Fund pursuant to Section 6.2(b) hereof.

(b) If a Liquidity Facility is in effect, on each date on which a Bond is to be
purchased, the Tender Agent (if it is the beneficiary of the Liquidity Facility)
or the Trustee (if it is the beneficiary of the Liquidity Facility) at the
direction of the Tender Agent as provided in Section 4.3(c) hereof, by demand
given by Electronic Means before 12:00 noon, shall draw on the Liquidity
Facility in accordance with the terms thereof so as to receive thereunder by
2:30 P.M. on such date an amount, in immediately available funds, sufficient,
together with the proceeds of the remarketing of Bonds on such date, to enable
the Tender Agent to pay the Purchase Price in connection therewith. The proceeds
of such draw shall be paid to the Tender Agent, who shall deposit said proceeds
in the Liquidity Facility Purchase Account pursuant to Section 4.9(b) hereof.

(c) Notwithstanding the foregoing paragraphs of this Section, if the Credit
Provider and the Liquidity Provider are the same entity, the Trustee shall not
draw on the Credit Enhancement with respect to any payments due or made in
connection with Liquidity Provider Bonds. In no event shall the Trustee draw on
the Credit Enhancement with respect to any payments made or made in connection
with Bonds not covered by the Credit Enhancement or Bonds owned by the Company.

(d) The Company may provide an Alternate Credit Enhancement or Alternate
Liquidity Facility on any Business Day not later than the fifth (5th) Business
Day prior to the Expiration Date of the Credit Enhancement or Liquidity Facility
then in effect. The Company shall give the Notice Parties written notice of the
proposed substitution of an Alternate Credit Enhancement or Alternate Liquidity
Facility no less than two (2) Business Days prior to the date on which the
Trustee is required to provide notice of the proposed substitution to the
Beneficial Owners of the Bonds. The Trustee shall give notice of such
Substitution Date in accordance with Section 4.2. On or before the Substitution
Date there shall be delivered to the Trustee or the Tender Agent, as applicable
(i) the Alternate Credit Enhancement or the Alternate Liquidity Facility in
substitution for the Credit Enhancement or Liquidity Facility then in effect,
(ii) a

 

41



--------------------------------------------------------------------------------

Favorable Opinion of Bond Counsel, (iii) a written Opinion of Counsel for the
provider of the Alternate Credit Enhancement or Alternate Liquidity Facility, as
applicable, to the effect that such Alternate Credit Enhancement or Alternate
Liquidity Facility is a valid, legal and binding obligation of the provider
thereof, and that the Alternate Credit Enhancement or Alternate Liquidity
Facility is not subject to registration under the Securities Act of 1933 (or, if
subject to registration, that registration has been effected or is not required
in connection with the remarketing or offering of the Bonds), and (iv) unless
waived by such entity, written evidence satisfactory to the Credit Provider and
the Liquidity Provider of the provision for purchase from the Liquidity Provider
of all Liquidity Provider Bonds, at a price equal to the principal amount
thereof plus accrued and unpaid interest, and payment of all amounts due to the
Credit Provider and the Liquidity Provider under the Reimbursement Agreement(s)
on or before the effective date of such Alternate Letter of Credit or Alternate
Liquidity Facility. Upon the satisfaction of the conditions described in the
preceding sentence and provided a draw has been made on any Liquidity Facility
then in effect in accordance with the provisions of Section 4.8(b) hereof, the
Trustee shall accept such Alternate Credit Enhancement or Alternate Liquidity
Facility on the close of business on the Substitution Date and shall surrender
the Credit Enhancement or Liquidity Facility then in effect to the provider
thereof on the Substitution Date, provided that no such surrender shall occur
unless and until the draw on any such Liquidity Facility shall have been
honored. If any condition to the substitution is not satisfied, the substitution
shall not occur but the Bonds shall remain subject to mandatory purchase on the
proposed Substitution Date.

(e) In the event of an extension of the Expiration Date, the Company shall give
to the Notice Parties, a written notice of the new Expiration Date no less than
two (2) Business Days prior to the date on which the Trustee otherwise would be
required to provide notice to the Beneficial Owners of the Bonds that a
Mandatory Purchase Date would occur as a result of the Expiration Date occurring
for such Credit Enhancement or Liquidity Facility.

(f) The references to Liquidity Facility and Liquidity Provider shall be
disregarded during any period during which a Liquidity Facility is not required
to be in effect.

Section 4.9. Purchase Fund. There is hereby established and there shall be
maintained with the Tender Agent, as agent for the Trustee, a separate,
segregated fund to be known as the “Purchase Fund.” The Tender Agent shall
further establish separate, segregated accounts within the Purchase Fund to be
known as the “Liquidity Facility Purchase Account” and the “Remarketing Proceeds
Account” and the “Company Purchase Account.”

(a) Remarketing Proceeds Account. Upon receipt of the proceeds of a remarketing
of a Bond on the date such bond is to be purchased, the Tender Agent shall
deposit such proceeds in the Remarketing Proceeds Account for application to the
Purchase Price of the Bonds. Notwithstanding the foregoing, upon the receipt of
the proceeds of a remarketing of Liquidity Provider Bonds, the Tender Agent
shall immediately pay such proceeds to the Liquidity Provider to the extent of
any amount owing to the Liquidity Provider.

 

42



--------------------------------------------------------------------------------

(b) Liquidity Facility Purchase Account. Upon receipt from the Trustee of the
immediately available funds transferred to the Tender Agent pursuant to
Section 4.4(b) hereof, the Tender Agent shall deposit such money in the
Liquidity Facility Purchase Account for application to the Purchase Price of the
Bonds to the extent that the moneys on deposit in the Remarketing Proceeds
Account shall not be sufficient. Any amounts deposited in the Liquidity Facility
Purchase Account and not needed with respect to the Purchase Price for any Bonds
shall be immediately returned to the Liquidity Provider.

(c) Company Purchase Account. Upon receipt of Funds from the Company pursuant to
Section 4.4(c) hereof, the Tender Agent shall deposit such Funds in the Company
Purchase Account for application to the Purchase Price of the Bonds. Any amounts
deposited in the Company Purchase Account and not needed with respect to the
Purchase Price for any Bonds shall be immediately refunded to the Company or as
the Company may direct pursuant to the Company Credit Facility.

(d) Investment. Amounts held in the Liquidity Facility Purchase Account and the
Remarketing Proceeds Account by the Paying Agent shall be held uninvested and
separate and apart from all other funds and accounts.

 

43



--------------------------------------------------------------------------------

ARTICLE V

GENERAL COVENANTS

Section 5.1. Payment of Principal and Interest. The Issuer covenants that it
will promptly pay or cause to be paid the principal of and interest on every
Bond issued under this Indenture at the place, on the dates and in the manner
provided herein and in the Bond according to the true intent and meaning
thereof. The principal and Purchase Price of and interest (except interest paid
from the proceeds from the sale of the Bonds and accrued interest) on the Bonds
are payable solely from the Trust Estate (including, without limitation,
Revenues), which is hereby specifically pledged to the payment thereof in the
manner and to the extent herein specified, and nothing in the Bonds or this
Indenture should be considered as assigning or pledging any funds or assets of
the Issuer other than the Trust Estate in the manner and to the extent herein
specified. Anything in this Indenture to the contrary notwithstanding, it is
understood that whenever the Issuer makes any covenants involving financial
commitments, including, without limitation, those in the various sections of
this Article V, it pledges no funds or assets other than the Trust Estate in the
manner and to the extent herein specified, but nothing herein shall be construed
as prohibiting the Issuer from using any other funds or assets.

Section 5.2. Performance of Covenants. The Issuer covenants that it will
faithfully perform at all times any and all covenants, undertakings,
stipulations and provisions contained in this Indenture, in any and every Bond
executed, authenticated and delivered hereunder and in all ordinances pertaining
thereto. The Issuer covenants that it is duly authorized under the Constitution
and laws of the State of Arkansas, including particularly and without limitation
the Act, to issue Bonds authorized hereby and to execute this Indenture and to
make the pledge and covenants in the manner and to the extent herein set forth;
that all action on its part for the issuance of the Bonds and the execution and
delivery of this Indenture has been duly and effectively taken; and that the
Bonds in the hands of the Owners thereof are and will be valid and enforceable
obligations of the Issuer according to the import thereof.

Section 5.3. Instruments of Further Assurance. The Issuer covenants that it will
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered, such indenture or indentures supplemental hereto and such further
acts, instruments and transfers as the Trustee may reasonably require for the
better assuring, transferring, mortgaging, pledging, assigning and confirming
unto the Trustee the Trust Estate.

Section 5.4. Recordation and Other Instruments. The Company has covenanted in
Section 6.7 of the Loan Agreement to cause this Indenture, the Loan Agreement,
such security agreements, financing statements and all supplements thereto and
other instruments as may be required from time to time to be kept, to be
recorded and filed in such manner and in such places as may be required by law
and in the opinion of counsel in order to fully preserve and protect the
security of the Owners of the Bonds and the rights of Trustee and the Credit
Provider hereunder, and to perfect the security interest created by this
Indenture. The Issuer and the Trustee covenant that they will cooperate with the
Company in satisfaction of the requirements of Section 6.7 of the Loan
Agreement.

 

44



--------------------------------------------------------------------------------

Section 5.5. Inspection of Project Books. The Issuer and the Trustee covenant
and agree that all books and documents in their possession relating to the
Project and the revenues derived from the Project shall at all reasonable times
upon reasonable advance notice be open to inspection by such accountants or
other agencies as the other party may from time to time designate and by the
Company and the Credit Provider.

Section 5.6. Rights Under Loan Agreement. The Loan Agreement, duly executed
counterparts of which have been filed with the Trustee, sets forth the covenants
and obligations of the Issuer and the Company, including provisions that
subsequent to the issuance of Bonds and prior to their payment in full or
provision for payment thereof in accordance with the provisions hereof the Loan
Agreement may not be effectively amended, changed, modified, altered or
terminated, or any provision waived without the written consent of the Trustee
and the Credit Provider, and reference is hereby made to the same for a detailed
statement of said covenants and obligations of the Company thereunder, and the
Issuer agrees that the Trustee in its name or in the name of the Issuer may
enforce all rights of the Issuer and all obligations of the Company under and
pursuant to the Loan Agreement, for and on behalf of the Bondholders, whether or
not the Issuer is in default hereunder.

Section 5.7. Prohibited Activities. The Issuer covenants that it shall not take
any action or suffer or permit any action to be taken or condition to exist
which causes or may cause the interest payable on the Bonds to be subject to
federal income taxation. Without limiting the generality of the foregoing, the
Issuer covenants that the proceeds of the sale of the Bonds, the earnings
thereon, and any other moneys on deposit in any fund or account maintained in
respect of the Bonds (whether such moneys were derived from the proceeds of the
sale of the Bonds or from other sources), will not be used directly or
indirectly in such manner as to cause the Bonds to be treated as “arbitrage
bonds” within the meaning of Section 148 of the Code.

Section 5.8. Transfer, Reduction and Return of Credit Enhancement. The Trustee
shall not sell, assign or transfer the Credit Enhancement except to a successor
trustee under this Indenture in accordance with the terms of the Credit
Enhancement. The Trustee shall submit to the Credit Provider such certificates
or other documents on a timely basis as may be required by the terms of the
Credit Enhancement and the provisions hereof in order to effect a reduction of
the aggregate amount available to be drawn thereunder. The Trustee shall return
the Credit Enhancement to the Credit Provider at such time and together with
such certificates or other documents as may be required in accordance with its
terms and the provisions hereof, and in any case upon expiration of the Credit
Enhancement in accordance with its terms and the provisions hereof.

 

45



--------------------------------------------------------------------------------

ARTICLE VI

REVENUES AND FUNDS

Section 6.1. Creation of Bond Fund. There is hereby created and ordered to be
established with the Trustee a trust fund of and in the name of the Issuer to be
designated “Solid Waste Disposal Revenue Bond Fund - Plum Point Energy
Associates, LLC Project” (the “Bond Fund”). There is also hereby created and
ordered to be established in the Bond Fund an account to be designated “Credit
Enhancement Account” and an account to be designated “General Account.”

Section 6.2. Payments Into Bond Fund. (a) There shall be deposited into the Bond
Fund as and when received:

 

  (i) All Revenues;

 

  (ii) All moneys drawn by the Trustee under the Credit Enhancement for the
payment of the principal of and interest on the Bonds; and

 

  (iii) All moneys received by the Trustee under and pursuant to any of the
provisions of the Loan Agreement or this Indenture which are not directed to be
paid into a fund other than the Bond Fund.

(b) There shall be paid into the Credit Enhancement Account in the Bond Fund, as
and when received, any and all moneys drawn by the Trustee under the Credit
Enhancement except for any amounts required to be placed into the Purchase Fund
established pursuant to Section 4.9 hereof. Moneys held in the Credit
Enhancement Account shall not be commingled with other moneys in the Bond Fund
or other moneys held by the Trustee under this Indenture.

(c) There shall be paid into the General Account in the Bond Fund, as and when
received, any and all moneys which are not directed to be deposited into the
Credit Enhancement Account.

Section 6.3. Use of Moneys in Bond Fund. Moneys in the Bond Fund shall be used
solely for the payment of the principal of and interest on the Bonds as in the
Bonds and this Indenture provided. In addition, moneys in the Bond Fund shall be
used by the Trustee in the following priority:

(a) Moneys transferred from the Construction Fund pursuant to Section 7.3
hereof, which shall be applied to the redemption of Bonds under Article III
hereof (or to reimburse the Credit Provider for a drawing on the Credit
Enhancement to pay for such redemption of Bonds);

 

46



--------------------------------------------------------------------------------

(b) Moneys held by the Trustee pursuant to Article X hereof, such moneys to be
applied only to the payment or the redemption of Bonds which are deemed to be
paid in accordance with Article X hereof (or to reimburse the Credit Provider
for a drawing on the Credit Enhancement to pay for such redemption of Bonds);

(c) Proceeds of the sale of refunding obligations, and proceeds from the
investment thereof;

(d) If the Credit Enhancement is then in effect, the Trustee shall draw on the
Credit Enhancement pursuant to Section 4.8 hereof, and all moneys so realized by
the Trustee under the Credit Enhancement shall be used for the payment of
principal, premium, if provided, and interest on the Bonds, provided that in no
event shall such moneys be used to pay for Bonds owned by the Issuer or the
Company;

(e) Revenues and moneys furnished by the Company to the Trustee pursuant to
Section 5.2 of the Loan Agreement, and proceeds from the investment thereof,
provided that such amounts constitute Available Moneys; and

(f) All other amounts received by the Trustee under and pursuant to the Loan
Agreement or from any other source when required or accompanied by directions
from the Company that such amounts are to be paid into the Bond Fund, and
amounts derived from the investment of such amounts.

Notwithstanding any provision to the contrary which may be contained in this
Indenture, (i) in computing the amount to be drawn under the Credit Enhancement
on account of the payment of the principal or Purchase Price of, or interest on
the Bonds, the Trustee shall exclude any such amounts in respect of any Bonds
which are Bonds owned by the Issuer or the Company on the date such payment is
due, and (ii) amounts drawn by the Trustee under the Credit Enhancement shall
not be applied to the payment of the principal or Purchase Price of, or interest
on, any Bonds which are owned by the Issuer or the Company on the date such
payment is due.

Section 6.4. Withdrawals from Bond Fund. The Bond Fund shall be in the name of
the Issuer, designated as set forth in Section 6.1, and the Issuer hereby
irrevocably authorizes and directs the Trustee to withdraw from the Bond Fund
sufficient funds to pay the principal of and interest on the Bonds when due
(including at maturity or redemption prior to maturity) and to use such funds
for the purpose of paying principal and interest in accordance with the
provisions hereof pertaining to payment, which authorization and direction the
Trustee hereby accepts. To the extent amounts are paid on the Bonds by draws on
the Credit Enhancement and there are amounts in the Bond Fund resulting from
payments made by the Company pursuant to Section 5.2(a) of the Loan Agreement,
the Trustee is directed to use such amounts in the General Account of the Bond
Fund to reimburse the Credit Provider, on behalf of the Company, in respect of
such draw.

 

47



--------------------------------------------------------------------------------

Section 6.5. Non-Presentment of Bonds. In the event any Bonds shall not be
presented for payment when the principal thereof becomes due, either at maturity
or otherwise, or at the date fixed for redemption thereof, if there shall have
been deposited with the Trustee for that purpose, or left in trust if previously
so deposited, funds sufficient to pay the principal thereof, together with all
interest unpaid and due thereon, to the due date thereof, for the benefit of the
Owner thereof, all liability of the Issuer to the Owner thereof for the payment
of the principal thereof and interest thereon shall forthwith cease, determine
and be completely discharged, and thereupon it shall be the duty of the Trustee
to hold such fund or funds, without liability for interest thereon, for benefit
of the Owner of such Bond, who shall thereafter be restricted exclusively to
such fund or funds, for any claim of whatever nature on his part under this
Indenture or on, or with respect to, the Bond.

Section 6.6. Fees, Expenses and Charges of Issuer and Trustee. It is understood
and agreed that pursuant to the provisions of Section 5.3(b) of the Loan
Agreement, the Company agrees to pay the reasonable fees, expenses and charges
of the Trustee, the Remarketing Agent, and any Paying Agent as authorized and
provided by this Indenture and, pursuant to Section 5.3(c) of the Loan
Agreement, the reasonable fees, expenses and charges of the Issuer as
authorized, required and provided by this Indenture and by the Loan Agreement.
All such payments under the Loan Agreement which are received by the Trustee
shall not be paid into the Bond Fund, but shall be segregated by the Trustee and
expended solely for the purpose for which such payments are received.

Section 6.7. Moneys to be Held in Trust. All moneys required to be deposited
with or paid to the Trustee under any provision of this Indenture shall be held
by the Trustee in trust, and except for moneys deposited with or paid to the
Trustee for the redemption of Bonds notice of which redemption has been duly
given, for moneys deposited with or paid to the Trustee pursuant to Article X
hereof, and for moneys held pursuant to Section 4.4, Section 4.9, or Section 6.5
hereof, shall, while held by the Trustee, constitute part of the Trust Estate
and be subject to the lien hereof. Any moneys received by or paid to the Trustee
pursuant to any provisions of the Loan Agreement calling for the Trustee to
hold, administer and disburse the same in accordance with the specific
provisions of the Loan Agreement shall be held, administered and disbursed
pursuant to such provisions, and where required by the provisions of the Loan
Agreement the Trustee shall set the same aside in a separate account. The Issuer
agrees that if it shall receive any moneys pursuant to applicable provisions of
the Loan Agreement, it will forthwith upon receipt thereof pay the same over to
the Trustee to be held, administered and disbursed by the Trustee in accordance
with the provisions of the Loan Agreement pursuant to which the Issuer may have
received the same. Furthermore, if for any reason the Loan Agreement ceases to
be in force and effect while any Bonds are outstanding, the Issuer agrees that
if it shall receive any moneys derived from the Project in connection with the
Bonds, it will forthwith upon receipt thereof pay the same over to the Trustee
to be held, administered and disbursed by the Trustee in

 

48



--------------------------------------------------------------------------------

accordance with provisions of the Loan Agreement that would be applicable if the
Loan Agreement were then in force and effect, and if there be no such provisions
which would be so applicable, then the Trustee shall hold, administer and
disburse such moneys solely for the discharge of the Issuer’s obligations under
this Indenture.

Section 6.8. Refund to Company of Excess Payments. Anything herein to the
contrary notwithstanding, the Trustee is authorized and directed to refund to
the Company, or as directed by the Company pursuant to the Company Credit
Facility, if applicable, all excess amounts as specified in the Loan Agreement,
whether such excess amounts be in the Bond Fund or in special accounts.

Section 6.9. Termination of Rights of Bondholders. Anything herein to the
contrary notwithstanding, including, without limitation, the provisions of this
Article V and of Article X and Article X hereof, all rights of any Owner of any
Bond hereunder to or with respect to any moneys or investments held in any fund
hereunder shall terminate at the expiration of two (2) years from the date of
maturity of such Bond, whether by scheduled maturity or by call for redemption
prior to maturity in accordance with the terms hereof, with respect to the
principal thereof, or at the expiration of two (2) years from an Interest
Payment Date with respect to the interest payable on such date.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

APPLICATION OF PROCEEDS OF BONDS

Section 7.1. Creation of Clearing Fund and Construction Fund. There is hereby
created and ordered to be established with the Trustee special accounts in the
name of the Issuer to be designated “Solid Waste Disposal Revenue Bond Clearing
Fund - Plum Point Energy Associates, LLC Project” (the “Clearing Fund”) and
“Solid Waste Disposal Revenue Bond Construction Fund - Plum Point Energy
Associates, LLC Project” (the “Construction Fund”).

Section 7.2. Deposits Into and Disbursements From the Clearing Fund and the
Construction Fund. (a) An amount designated by the Issuer in written
instructions to the Trustee, received by the Trustee from the proceeds of the
issuance and sale of the Bonds, shall be deposited into the Clearing Fund.
Moneys in the Clearing Fund shall be immediately disbursed by the Trustee to
Goldman, Sachs & Co. in payment of its fee and expenses in connection with the
issuance of the Bonds.

(b) All remaining moneys received by the Trustee from the proceeds of the
issuance and sale of the Bonds shall be deposited into the Construction Fund.
Moneys in the Construction Fund shall be disbursed by the Trustee to the Company
(or to its order) for Project Costs (as defined in the Loan Agreement). Such
disbursements shall be in accordance with and pursuant to requisitions which
shall be signed by a Company Representative and, unless such disbursement is to
be paid to the Company Credit Facility Construction Account, approved by the
Credit Provider. Each requisition shall be in substantially the form attached as
Exhibit B hereto and shall specify:

 

  (a) The name of the person, firm, corporation or bank to whom payment is to be
made;

 

  (b) The amount of the payment;

 

  (c) The purpose of the expenditure;

 

  (d) That the disbursement is for a proper item of Project Costs (as defined in
the Loan Agreement);

 

  (e)

That upon making the disbursement, together with all disbursements under
previous requisitions and anticipated future disbursements, not less than 95% of
the net proceeds of the Bonds (within the meaning of Section 142(a) of the Code)
have been expended or are anticipated to be expended (i) for proper costs of
land or property of a character subject to the allowance for depreciation under
Section 167 of the Code, or which will be, for federal income tax purposes,
chargeable to capital account or would

 

50



--------------------------------------------------------------------------------

 

have been so chargeable either with a proper election by the Company or but for
a proper election by the Company to deduct such amounts, and (ii) to provide
sewage and solid waste disposal facilities within the meaning of
Section 142(a)(5) and (6) of the Code and regulations thereunder; and

 

  (f) That the disbursement does not render inaccurate in any material respect
any of the representations with respect thereto contained in the Loan Agreement.

The Trustee shall keep records concerning and reflecting all disbursements from
the Construction Fund and shall file an accounting of disbursements if and when
requested by the Issuer, the Company, or the Credit Provider.

Section 7.3. Balance in Construction Fund. Upon receipt of the certificate
specified in Section 3.4 of the Loan Agreement, the Trustee shall not accept any
further requisitions pursuant to Section 7.2 hereof, but shall retain in the
Construction Fund a sum equal to the amounts necessary for payment of the
Project Costs not then due and payable as directed by a Company Representative.
Any amount not to be retained in the Construction Fund for payment of Project
Costs shall be transferred by the Trustee into the Bond Fund and used by the
Trustee for (a) the redemption of Bonds in accordance with the provisions of
Section 3.6 hereof, or (b) any other purpose selected by the Company provided
that the Trustee is furnished with a Favorable Opinion of Bond Counsel. The
Company and the Issuer agree to cooperate with the Trustee and take all required
action necessary to redeem Bonds or to accomplish any other purpose contemplated
by this Section 7.3.

 

51



--------------------------------------------------------------------------------

ARTICLE VIII

INVESTMENTS

Section 8.1. Investment of Moneys. (a) Subject to any requirements of the
Company Credit Facility that may limit investments by the Company, moneys held
for the credit of the Construction Fund shall, upon written direction by a
Company Representative, be invested and reinvested by the Trustee in
(i) Government Securities, (ii) interest bearing deposit accounts (which may be
represented by certificates of deposit) in national or state banks (which may
include the Trustee and any Paying Agent) having a combined capital and surplus
of not less than $10,000,000; (iii) bankers’ acceptances drawn on and accepted
by commercial banks (which may include the Trustee and any Paying Agent) having
a combined capital and surplus of not less than $10,000,000; (iv) direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, any State of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico, or any political
subdivision of any of the foregoing, which are rated A-/A3 or better by a
nationally recognized rating agency; (v) obligations of any agency or
instrumentality of the United States of America; (vi) commercial or finance
company paper which is rated A-/A3 or better by a nationally recognized rating
agency; (vii) corporate debt securities rated A-/A3 or better by a nationally
recognized rating agency; (viii) repurchase agreements with banking or financial
institutions having a combined capital and surplus of not less than $10,000,000
(which may include the Trustee and any Paying Agent) with respect to any of the
foregoing obligations or securities; (ix) shares in an investment company
registered under the Federal Investment Company Act of 1940 whose shares are
registered under the Federal Securities Act of 1933, or shares of a common trust
fund established by a national banking association or a bank or trust company
organized under the laws of any state (which may include the Trustee and any
Paying Agent) with combined capital and surplus of at least $10,000,000, under
the supervision and regulation of the Comptroller of the Currency pursuant to 12
C.F.R. 9, or any successor regulation, and whose only investments are qualified
investments described hereinabove; (x) money market funds or pooled or mutual
investment funds whose assets consist primarily of investments which are
qualified investments described in clause (iv) hereinabove or which are rated
A-/A3 or better by a nationally recognized rating agency (including any such
fund managed by the Trustee), and whose average maturity of such investment is
less than twelve (12) months; and (xi) investment agreements or guaranteed
investment contracts with any financial institution rated A-/A3 or better by a
nationally recognized rating agency. Such investment shall have maturity dates,
or shall be subject to redemption by the holder at the option of the holder, on
or prior to the dates the moneys invested therein will be needed as reflected by
a statement of the Company Representative which statement must be on file with
the Trustee prior to any investment.

(b) Moneys held for the credit of the Bond Fund or any other fund or account
shall, upon written direction by a Company Representative, be invested and
reinvested in Government Securities (or in any fund or other pooling arrangement
which exclusively purchases and holds Government Securities and which is rated
in any of the two highest rating categories by a

 

52



--------------------------------------------------------------------------------

nationally recognized rating agency) which will mature, or which will be subject
to redemption by the holder thereof at the option of the holder, not later than
the date or dates on which the money held for credit of the particular fund or
account shall be required for the purposes intended, provided that moneys held
pursuant to Section 6.5 hereof shall be held uninvested or shall be invested and
reinvested in Government Securities maturing overnight from the date of
purchase.

(c) Obligations so purchased as an investment of moneys in any fund or account
shall be deemed at all times a part of such fund or account. Any profit and
income realized from such investments shall be credited to the fund or account
and any loss shall be charged to the fund or account.

Section 8.2. Trustee Not Liable for Losses. The Trustee shall not be liable or
responsible for any loss resulting from any investment as authorized pursuant to
Section 8.1 hereof.

Section 8.3. Arbitrage Rebate. (a) The Trustee shall establish and maintain
within the Bond Fund a separate account into which shall be deposited as and
when received any amounts which are subject or could be subject to rebate to the
United States under Section 148(f) of the Code, which amounts shall be held in
such separate account until paid to the United States pursuant to said Section
or until the Trustee determines that no such payment is required.

(b) The Issuer and the Trustee shall not knowingly make or agree to make any
payments or participate in any non-arms-length transaction which would have the
effect of reducing the earnings on investments, thereby reducing the amount
required to be rebated to the United States under Section 148(f) of the Code and
regulations thereunder.

(c) The Company has undertaken in Section 6.8 of the Loan Agreement to make the
determinations required by subsection (a) of this Section 8.3 and to provide
statements to the Trustee to the effect that all actions with respect to the
Bonds required by Section 148(f) of the Code have been taken. The Trustee shall
be entitled to rely upon such determinations and statements as sufficient
evidence of the facts therein contained.

 

53



--------------------------------------------------------------------------------

ARTICLE IX

THE LOAN AGREEMENT, CREDIT ENHANCEMENT,

LIQUIDITY FACILITY, AND COMPANY CREDIT FACILITY

Section 9.1. Rights of Company Under Loan Agreement. Nothing herein contained
shall be deemed to impair the rights and privileges of the Company set forth in
the Loan Agreement.

Section 9.2. Rights of Issuer Under Loan Agreement. The Issuer agrees that the
Trustee in its name or in the name of the Issuer may enforce all rights of the
Issuer (except for the rights of the Issuer under Sections 5.3(c), 6.2, 6.5 and
9.5 thereof and any rights of the Issuer to receive notices, certificates, or
other communications thereunder) and all obligations of the Company under and
pursuant to the Loan Agreement, for and on behalf of the Bondholders, whether or
not the Issuer is in default hereunder.

Section 9.3. Trustee’s Obligations Under Loan Agreement. The Trustee represents
that it has familiarized itself with the provisions of the Loan Agreement and
covenants and agrees that it will perform any and all of its obligations set
forth therein with respect to the rights of the Issuer and the Company
thereunder.

Section 9.4. Credit Provider and Liquidity Provider as Third Party
Beneficiaries. The Issuer and the Trustee acknowledge that this Indenture is
also for the benefit of the Credit Provider (so long as the Credit Enhancement
is outstanding) and the Liquidity Provider (so long as the Liquidity Facility is
outstanding), by virtue of the Credit Provider’s and Liquidity Provider’s
obligations under the Credit Enhancement and Liquidity Facility, respectively,
and the Company’s obligations under the related Reimbursement Agreement;
provided, however, that anything herein to the contrary notwithstanding the
Credit Provider’s rights hereunder shall be void upon the occurrence and
continuance of a Credit Provider Failure, and the Liquidity Provider’s rights
hereunder shall be void upon the occurrence and continuance of a Liquidity
Provider Failure.

Section 9.5. Expiration of Credit Enhancement and Liquidity Facility. (a) Upon
the expiration or earlier termination of the Credit Enhancement and
reimbursement to the Credit Provider of all amounts owed under the Reimbursement
Agreement, then references in this Indenture to the Credit Provider’s rights to
consent and to receive notices shall be ineffective except to the extent that
the context requires otherwise. The Trustee agrees to promptly return the Credit
Enhancement to the Credit Provider for cancellation upon termination thereof.

(b) Upon the expiration or earlier termination of the Liquidity Facility and
reimbursement to the Liquidity Provider of all amounts owed under the
Reimbursement Agreement, then references in this Indenture to the Liquidity
Provider’s rights to consent and to receive notices shall be ineffective except
to the extent that the context requires otherwise. The Trustee agrees to
promptly return the Liquidity Facility to the Credit Provider for cancellation
upon termination thereof.

 

54



--------------------------------------------------------------------------------

Section 9.6. Company Credit Facility. The Issuer and the Trustee understand that
the Company has entered into the Company Credit Facility and, pursuant to
Section 8.2 of the Loan Agreement, has delivered a true and correct copy thereof
to the Trustee. As to the existence or non-existence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding related to the
Company Credit Facility and the Company’s rights and obligations thereunder, the
Trustee shall be entitled to rely upon a certificate of the Company signed by a
Company Representative as sufficient evidence of the facts therein contained.

 

55



--------------------------------------------------------------------------------

ARTICLE X

DISCHARGE OF LIEN

Section 10.1. Discharge of Lien. If the Issuer shall pay or cause to be paid to
the Owners of the Bonds the principal and interest to become due thereon at the
times and in the manner stipulated therein, and if the Issuer shall keep,
perform and observe all and singular the covenants and promises in the Bonds and
in this Indenture expressed as to be kept, performed and observed by it on its
part, then these presents and the estate and rights hereby granted shall cease,
determine and be void; provided, however, that if the Trustee has drawn on the
Credit Enhancement pursuant to the provisions of this Indenture, then the rights
and obligations created hereby shall remain in full force and effect until the
proceeds of such draw have been distributed in accordance with the provisions
hereof. Thereupon the Trustee shall cancel and discharge the lien of this
Indenture, and execute and deliver to the Issuer such instruments in writing as
shall be requisite to satisfy the lien hereof, and reconvey to the Issuer the
estate hereby conveyed, and assign and deliver to the Issuer any property at the
time subject to the lien of this Indenture which may then be in its possession,
except moneys or Government Securities held by it for the payment of the
principal of and interest on the Bonds.

Any Bond shall be deemed to be paid within the meaning of this Article when
payment of the principal of and interest on such Bond, (whether at maturity or
upon redemption as provided in this Indenture, or otherwise), either (i) with
respect to any Bond shall have been made or caused to be made in accordance with
the terms thereof, or (ii) with respect to any Bond shall have been provided for
by irrevocably depositing with the Trustee, in trust and irrevocably set aside
exclusively for such payment, (1) moneys sufficient to make such payment or
(2) noncallable Government Securities, maturing as to principal and interest in
such amount and at such times as will provide sufficient moneys to make such
payment and to purchase such Bonds, and all necessary and proper fees,
compensation and expenses of the Trustee pertaining to the Bonds with respect to
which such deposit is made and all other liabilities of the Company under the
Loan Agreement shall have been paid or the payment thereof provided for to the
satisfaction of the Trustee.

The Issuer or the Company may at any time surrender to the Trustee for
cancellation by it any Bonds previously authenticated and delivered hereunder,
which the Issuer or the Company may have acquired in any manner whatsoever, and
such Bonds, upon such surrender and cancellation, shall be deemed to be paid and
retired.

Section 10.2. Effect of Discharge on Bonds. The provisions of this Indenture
relating to the determination of the rate of interest to be borne by the Bonds,
the options of the Owners of the Bonds to deliver Bonds to the Trustee for
purchase, and the related obligations of the Company, the Trustee, and the
Remarketing Agent shall remain in effect with respect to all Variable Rate Mode
Bonds until the principal of and interest on the Bonds shall have been paid in
full, notwithstanding that the lien of this Indenture has been discharged
pursuant to Section 10.1 hereof.

 

56



--------------------------------------------------------------------------------

ARTICLE XI

DEFAULT PROVISIONS AND REMEDIES

OF TRUSTEE AND BONDHOLDERS

Section 11.1. Events of Default. Each of the following events shall constitute
and is referred to in this Indenture as an “Event of Default”:

(a) Default in the due and punctual payment of any interest on any Bond hereby
secured and outstanding;

(b) Default in the due and punctual payment of the principal of any Bond hereby
secured and outstanding, whether at the stated maturity thereof, or upon
proceedings for redemption thereof, or upon the maturity thereof by declaration;

(c) Default in the payment of the Purchase Price for any Bond pursuant to
Sections 4.1 or 4.2 hereof;

(d) Default in the payment of any other amount required to be paid under this
Indenture or the performance or observance of any other of the covenants,
agreements or conditions contained in this Indenture, or in the Bonds issued
under this Indenture, and continuance thereof for a period of sixty (60) days
after written notice specifying such failure and requesting that it be remedied,
shall have been given to the Issuer and the Company by the Trustee, which may
give such notice in its discretion and shall give such notice at the written
request of Bondholders of not less than 10% in aggregate principal amount of the
Bonds then outstanding, unless the Trustee, or the Trustee and Bondholders of an
aggregate principal amount of Bonds not less than the aggregate principal amount
of Bonds the Bondholders of which requested such notice, as the case may be,
shall agree in writing to an extension of such period prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, the Issuer and the Trustee will not unreasonably
withhold their consent to an extension of such time if corrective action is
instituted by the Issuer, or the Company on behalf of the Issuer, within such
period and is being diligently pursued;

(e) The occurrence and continuance of an “Event of Default” under the Loan
Agreement;

(f) The occurrence and continuance of a Credit Provider Failure or a Liquidity
Provider Failure; and

(g) The occurrence and continuance of an Event of Bankruptcy of the Company or
the Issuer.

 

57



--------------------------------------------------------------------------------

Section 11.2. Acceleration. Upon the occurrence and during the continuance of:

(i) an Event of Default described in clause (f) of Section 11.1 hereof, the
Trustee shall,

(ii) an Event of Default described in clause (a), (b), (c), (d), (e), or (g) of
Section 11.1 hereof, and upon the written request of the Credit Provider (so
long as the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure), the Trustee shall, or

(iii) an Event of Default described in clause (a), (b), (c), (d), (e) or (g) of
Section 11.1 hereof, provided the Credit Enhancement is not then in effect or
there shall have occurred and be continuing a Credit Provider Failure, the
Trustee may, and upon the written request of the Owners of two-thirds (2/3) in
aggregate principal amount of Bonds outstanding hereunder, the Trustee shall,

by notice in writing delivered to the Issuer, the Company, and the Credit
Provider (so long as the Credit Enhancement is outstanding) declare the
principal of all Bonds hereby secured then outstanding and the interest accrued
thereon immediately due and payable, and such principal and interest shall
thereupon become and be immediately due and payable and interest shall cease to
accrue on all Bonds issued hereunder.

Section 11.3. Credit Enhancement. Except with respect to any Bond held by the
Company or pledged to the Credit Provider, upon an acceleration pursuant to
Section 11.2 hereof, the Trustee shall promptly draw moneys under the Credit
Enhancement in accordance with the terms thereof to the extent necessary to make
timely payments of principal of and interest on the Bonds.

Section 11.4. Other Remedies; Rights of Bondholders. Upon the occurrence and
during the continuance of an Event of Default, the Trustee may, as an
alternative, pursue any available remedy by suit at law or in equity to enforce
the payment of the principal of and interest on the Bonds then outstanding
hereunder.

If an Event of Default shall have occurred, and if it shall have been requested
so to do by the Owners of two-thirds (2/3) in aggregate principal amount of
Bonds outstanding hereunder and shall have been indemnified as provided in
Section 12.1 hereof, the Trustee shall be obligated to exercise such one or more
of the rights and powers conferred upon it by this Section and by Section 11.2
as the Trustee, being advised by counsel, shall deem most expedient in the
interests of the Bondholders.

No remedy by the terms of this Indenture conferred upon or reserved to the
Trustee (or to the Bondholders or the Credit Provider) is intended to be
exclusive of any other remedy, but each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity or by statute.

 

58



--------------------------------------------------------------------------------

No delay or omission to exercise any right or power accruing upon any default or
Event of Default shall impair any such right or power or shall be construed to
be a waiver of any such default or Event of Default or acquiescence therein; and
every such right and power may be exercised from time to time and as often as
may be deemed expedient.

No waiver of any default or Event of Default hereunder, whether by the Trustee
or by the Bondholders, shall extend to or shall affect any subsequent default or
Event of Default or shall impair any rights or remedies consequent thereon.

Nothing in this Section 11.4 shall be construed to relieve the Trustee of its
obligation to cause an acceleration when required or to pay the Bondholders the
amounts due them when due.

Section 11.5. Rights of Bondholders to Direct Proceedings. Anything in this
Indenture to the contrary notwithstanding but subject to Section 11.13 hereof,
the Owners of a majority in aggregate principal amount of Bonds outstanding
hereunder shall have the right, at any time, by an instrument or instruments in
writing executed and delivered to the Trustee, to direct the method and place of
conducting all proceedings to be taken in connection with the enforcement of the
terms and conditions of this Indenture, or for the appointment of a receiver or
any other proceeding hereunder; provided that such direction shall not be
otherwise than in accordance with the provisions of law and of this Indenture;
provided, further, that if the Credit Enhancement shall be in effect and there
shall not have occurred and be continuing a Credit Provider Failure, the Credit
Provider shall have the right to direct the proceedings and all other remedies
hereunder.

Section 11.6. Appointment of Receiver. Upon the occurrence of an Event of
Default, and upon the filing of a suit or other commencement of judicial
proceedings to enforce the rights of the Trustee and of the Bondholders under
this Indenture, the Trustee shall be entitled, as a matter of right, to the
appointment of a receiver or receivers of the Trust Estate and of the tolls,
rents, revenues, issues, earnings, income, products and profits thereof, pending
such proceedings with such powers as the court making such appointment shall
confer.

Section 11.7. Waiver. In case of an Event of Default on its part, as aforesaid,
to the extent that such rights may then lawfully be waived, neither the Issuer
nor anyone claiming through it or under it shall or will set up, claim, or seek
to take advantage of any appraisement, valuation, stay, extension or redemption
laws now or thereafter in force, in order to prevent or hinder the enforcement
of this Indenture, but the Issuer, for itself and all who may claim through or
under it, hereby waives, to the extent that it lawfully may do so, the benefit
of all such laws and all right of appraisement and redemption to which it may be
entitled under the laws of the State of Arkansas.

 

59



--------------------------------------------------------------------------------

Section 11.8. Application of Moneys. Provided that all moneys drawn by the
Trustee under the Credit Enhancement shall be applied solely to the payment of
the principal of and interest on the Bonds, moneys remaining after discharge of
costs, charges and liens prior to this Indenture shall be applied by the Trustee
as follows:

(a) Unless the principal of all the Bonds shall have become or shall have been
declared due and payable, all such moneys shall be applied:

First: To the payment to the persons entitled thereto of all installments of
interest then due, in the order of the maturity of the installments of such
interest, and, if the amount available shall not be sufficient to pay in full
any particular installment, then to the payment ratably, according to the
amounts due on such installment, to the persons entitled thereto, without any
discrimination or privilege;

Second: To the payment to the persons entitled thereto of the unpaid principal
of any of the Bonds which shall have become due (other than Bonds called for
redemption for the payment of which moneys are held pursuant to the provisions
of this Indenture), in the order of their due dates, with interest on such Bonds
from the respective dates upon which they become due, and, if the amount
available shall not be sufficient to pay in full Bonds due on any particular
date, together with such interest, then to the payment ratably, according to the
amount of principal due on such date, to the persons entitled thereto without
any discrimination or privilege of any Bond over any other Bond and without
preference or priority of principal over interest or of interest over principal;
and

Third: To the payment of the interest on and the principal of the Bonds, and to
the redemption of Bonds, all in accordance with the provisions of Article V of
this Indenture.

(b) If the principal of all the Bonds shall have become due or shall have been
declared due and payable, all such moneys shall be applied to the payment of the
principal and interest then due and unpaid upon the Bonds, without preference or
priority of principal over interest or of interest over principal, or of any
Bond over any other Bond, ratably, according to the amounts due respectively for
principal and interest, to the person entitled thereto without discrimination or
privilege.

(c) If the principal of all the Bonds shall have been declared due and payable,
and if such declaration shall thereafter have been rescinded and annulled under
the provisions of this Article then, subject to the provisions of paragraph
(b) of this Section in the event that the principal of all the Bonds shall later
become due or be declared due and payable, the moneys shall be applied in
accordance with the provisions of paragraph (a) of this Section.

Whenever moneys are to be applied by the Trustee pursuant to the provisions of
this Section, such moneys shall be applied by it at such times, and from time to
time, as it shall determine, having due regard to the amount of such moneys
available for application and the

 

60



--------------------------------------------------------------------------------

likelihood of additional moneys becoming available for such application in the
future. Whenever the Trustee shall apply such funds, it shall fix the date
(which shall be an Interest Payment Date unless it shall deem another date more
suitable) upon which such application is to be made and upon such date (other
than in the case of a declaration under Section 11.2 hereof) interest on the
amounts of principal to be paid on such dates shall cease to accrue. The Trustee
shall give such notice as it may deem appropriate of the deposit with it of any
such moneys and of the fixing of any such date and shall not be required to make
payment to the Owner of any unpaid Bond until such Bond shall be presented to
the Trustee for appropriate endorsement or for cancellation if fully paid.

Section 11.9. Remedies Vested in Trustee. All rights of action (including the
right to file proof of claim) under this Indenture or under any of the Bonds may
be enforced by the Trustee without the possession of any of the Bonds or the
production thereof in any trial or other proceeding relating thereto and any
such suit or proceeding instituted by the Trustee shall be brought in its name
as Trustee, without the necessity of joining as plaintiffs or defendants any
Owners of the Bonds hereby secured, and any recovery of judgment shall be for
the equal benefit of the Owners of the outstanding Bonds.

Section 11.10. Rights and Remedies of Bondholders. No Owner of any Bond shall
have any right to institute any suit, action or proceeding in equity or at law
for the enforcement of this Indenture or for the execution of any trust hereof
or for the appointment of a receiver or any other remedy hereunder, unless a
default has occurred of which the Trustee has been notified as provided in
subsection (g) of Section 12.1, or of which by said subsection it is deemed to
have notice, nor unless such default shall have become an Event of Default and
the Owners of two-thirds (2/3) in aggregate principal amount of Bonds
outstanding hereunder shall have made written request to the Trustee and shall
have offered it reasonable opportunity either to proceed to exercise the powers
hereinbefore granted or to institute such action, suit or proceeding in its own
name, nor unless also they have offered to the Trustee indemnity as provided in
Section 12.1 nor unless the Trustee shall thereafter fail or refuse to exercise
the powers hereinbefore granted, or to institute such action, suit or proceeding
in its own name; and such notification, request and offer of indemnity are
hereby declared in every such case at the option of the Trustee to be conditions
precedent to the execution of the powers and trusts of this Indenture, and to
any action or cause of action for the enforcement of this Indenture or for the
appointment of a receiver or for any other remedy hereunder; it being understood
and intended that no one or more Owners of the Bonds shall have any right in any
manner whatsoever to affect, disturb or prejudice the lien of this Indenture by
his or their action or to enforce any right hereunder except in the manner
herein provided, and that all proceedings at law or in equity shall be
instituted, held and maintained in the manner herein provided for the equal
benefit of the Owners of all Bonds outstanding hereunder. Nothing in this
Indenture contained shall, however, affect or impair the right of any Bondholder
to enforce the payment of the principal of and interest on any Bonds at and
after the maturity thereof, or the obligation of the Issuer to pay the principal
of and interest on each of the Bonds issued hereunder to the respective Owners
thereof at the time and place in said Bonds, and to institute in its own name
any suit, action or proceeding in equity or at law for the enforcement of this
Indenture or for the appointment of a receiver or any other remedy hereunder.

 

61



--------------------------------------------------------------------------------

Section 11.11. Termination of Proceedings. In case the Trustee shall have
proceeded to enforce any right under this Indenture by the appointment of a
receiver or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the
Trustee, then and in every such case the Issuer and the Trustee shall be
restored to their former positions and rights hereunder with respect to the
property herein conveyed, and all rights, remedies and powers of the Trustee
shall continue as if no such proceedings had been taken, except to the extent
the Trustee is legally bound by such adverse determination.

Section 11.12. Waivers of Events of Default. The Trustee may in its discretion
waive any Event of Default hereunder and its consequences and rescind any
declaration of maturity of principal and shall do so upon the written request of
the Owners of two-thirds (2/3) in aggregate principal amount of Bonds
outstanding hereunder, provided, however, that there shall not be waived (i) any
Event of Default described in clause (a), (b) or (c) of Section 11.1 hereof,
unless prior to such waiver or rescission all arrears of principal (due
otherwise than by declaration) and interest and all expenses of the Trustee,
shall have been paid or provided for, (ii) any Event of Default described in
clause (f) of Section 11.1 hereof, unless prior to such waiver or rescission the
Credit Enhancement has been reinstated in full and the Credit Provider has
rescinded any related default under the Reimbursement Agreement, and (iii) any
Event of Default without the prior written consent of the Credit Provider (so
long as the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure). In case of any such
waiver or rescission the Issuer, Trustee and the Bondholders shall be restored
to their former positions and rights hereunder respectively; but no such waiver
or rescission shall extend to any subsequent or other default, or impair any
right subsequent thereon.

Section 11.13. Rights of Credit Provider. Anything herein to the contrary
notwithstanding, the Credit Provider shall, so long as the Credit Enhancement
shall be in effect and there shall not have occurred and be continuing a Credit
Provider Failure, have the right to direct the taking of actions and enforcement
of remedies permitted by this Article XI, including, without limitation, the
declaration of all unpaid amounts payable under this Indenture to be immediately
due and payable and the waiver of Events of Default.

 

62



--------------------------------------------------------------------------------

ARTICLE XII

TRUSTEE AND PAYING AGENTS

Section 12.1. Acceptance of Trusts. The Trustee hereby accepts the trust imposed
upon it by this Indenture, and agrees to perform said trust as an ordinarily
prudent trustee under a corporate mortgage, but only upon and subject to the
following expressed terms and conditions:

(a) The Trustee may execute any of the trusts or powers hereof and perform any
duties required of it by or through attorneys, agents, receivers or employees,
and shall be entitled to advice of counsel concerning all matters of trusts
hereof and its duties hereunder, and may in all cases pay reasonable
compensation to all such attorneys, agents, receivers and employees as may
reasonably be employed in connection with the trusts hereof. The Trustee may act
upon the opinion or advice of any attorney, surveyor, engineer or accountant
selected by it in the exercise of reasonable care, or, if selected or retained
by the Issuer prior to the occurrence of a default of which the Trustee has been
notified as provided in subsection (g) of this Section 12.1, or of which by said
subsection the Trustee is deemed to have notice, approved by the Trustee in the
exercise of such care. The Trustee shall not be responsible for any loss or
damage resulting from an action or non-action in accordance with any such
opinion or advice.

(b) The Trustee shall not be responsible for any recital herein, or in the Bonds
(except in respect to the certificate of the Trustee endorsed on such Bonds), or
for insuring the property herein conveyed or collecting any insurance moneys, or
for the validity of the execution by the Issuer of this Indenture or of any
supplemental indentures or instrument of further assurance, or for the
sufficiency of the security for the Bonds issued hereunder or intended to be
secured hereby, or for the value of the title of the property herein conveyed or
otherwise as to the maintenance of the security hereof; except that in the event
the Trustee enters into possession of a part or all of the property herein
conveyed pursuant to any provision of this Indenture, it shall use due diligence
in preserving such property; and the Trustee shall not be bound to ascertain or
inquire as to the performance or observance of any covenants, conditions and
agreements aforesaid as to the condition of the property herein conveyed.

(c) The Trustee may become the owner of Bonds secured hereby with the same
rights which it would have if not Trustee.

(d) The Trustee shall be protected in acting upon any notice, request, consent,
certificate, order, affidavit, letter, telegram or other paper or document
believed by it, in the exercise of reasonable care, to be genuine and correct
and to have been signed or sent by the proper person or persons. Any action
taken by the Trustee pursuant to this Indenture upon the request or authority or
consent of the Owner of any Bond secured hereby, shall be conclusive and binding
upon all future Owners of the same Bond and upon Bonds issued in exchange
therefor or in place thereof.

 

63



--------------------------------------------------------------------------------

(e) As to the existence or non-existence of any fact or as to the sufficiency or
validity of any instrument, paper or proceeding, the Trustee shall be entitled
to rely upon a certificate of the Issuer signed by its Mayor and attested by its
Clerk as sufficient evidence of the facts therein contained and prior to the
occurrence of a default of which it has been notified as provided in subsection
(g) of this Section 12.1, or of which by that subsection it is deemed to have
notice, and shall also be at liberty to accept a similar certificate to the
effect that any particular dealing, transaction or action is necessary or
expedient, but may at its discretion, at the reasonable expense of the Issuer,
in every case secure such further evidence as it may think necessary or
advisable but shall in no case be bound to secure the same. The Trustee may
accept a certificate of the Clerk of the Issuer under its seal to the effect
that a resolution or ordinance in the form therein set forth has been adopted by
the Issuer as conclusive evidence that such resolution or ordinance has been
duly adopted, and is in full force and effect.

(f) The permissive right of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty of the Trustee, and the Trustee shall
be answerable only for its own negligence or willful default.

(g) The Trustee shall not be required to take notice or be deemed to have notice
of any default hereunder (except a default under clause (a), (b) or (c) of
Section 11.1 hereof concerning which the Trustee shall be deemed to have notice)
unless the Trustee shall be specifically notified in writing of such default by
the Issuer, by the Credit Provider, or by the Owners of at least ten percent
(10%) in aggregate principal amount of Bonds outstanding hereunder and all
notices or other instruments required by this Indenture to be delivered to the
Trustee must, in order to be effective, be delivered to the office of the
Trustee, and in the absence of such notice so delivered, the Trustee may
conclusively assume there is no such default except as aforesaid.

(h) The Trustee shall not be personally liable for any debts contracted or for
damages to persons or to personal property injured or damaged, or for salaries
or non-fulfillment of contracts during any period in which it may be in the
possession of or managing the real and tangible personal property as in this
Indenture provided.

(i) At any and all reasonable times the Trustee, and its duly authorized agents,
attorneys, experts, engineers, accountants and representatives, shall have the
right fully to inspect any and all of the property herein conveyed, including
all books, papers and records of the Issuer pertaining to the Project and the
Bonds, and to take such memoranda from and in regard thereto as may be desired,
provided, however, that nothing contained in this subsection or in any other
provision of this Indenture shall be construed to entitle the above named
persons to any information or inspection involving the confidential know-how of
the Company.

(j) The Trustee shall not be required to give any bond or surety in respect of
the execution of the said trusts and powers or otherwise in respect of the
premises.

 

64



--------------------------------------------------------------------------------

(k) Notwithstanding anything elsewhere in this Indenture contained, the Trustee
shall have the right, but shall not be required, to demand, in respect of the
authentication of any Bonds, the withdrawal of any cash, the release of any
property, or any action whatsoever within the purview of this Indenture, any
showings, certificates, opinions, appraisals, or other information, or corporate
action or evidence thereof, in addition to that by the terms hereof required as
a condition of such action by the Trustee, deemed desirable for the purpose of
establishing the right of the Issuer to the authentication of any Bonds, the
withdrawal of any cash, the release of any property, or the taking of any other
action by the Trustee.

(l) Before taking such action hereunder, the Trustee may require that it be
furnished an indemnity bond or other security satisfactory to it for the
reimbursement to it of all expenses to which it may be put and to protect it
against all liability, except liability which is adjudicated to have resulted
from the gross negligence or willful default of the Trustee, by reason of any
action so taken by the Trustee; provided, however, the Trustee shall not require
that it be furnished an indemnity bond prior to (i) declaring the maturity of
principal of the Bonds pursuant to Section 11.2 hereof, or (ii) holding,
administering and disbursing moneys deposited in the Bond Fund.

Section 12.2. Fees, Charges and Expenses of Trustee; Trustee’s Prior Lien. The
Trustee shall be entitled to payment and/or reimbursement for its reasonable
fees for services rendered hereunder and all advances, counsel fees and other
expenses reasonably and necessarily made or incurred by the Trustee in and about
the execution of the trusts created by this Indenture and in and about the
exercise and performance by the Trustee of the powers and duties of the Trustee
hereunder, and for all reasonable and necessary costs and expenses incurred in
defending any liability in the premises of any character whatsoever (unless such
liability is adjudicated to have resulted from the gross negligence or willful
default of the Trustee). Any Paying Agent shall be paid the standard and
customary fees and charges for handling the processing of Bonds and payment of
the principal of and premium, if any, and interest on the Bonds, and funds
sufficient to pay the same shall be deposited with each Paying Agent on or prior
to the dates on which payments are required to be made on the Bonds. The Issuer
has made provisions in the Loan Agreement for the payment of such reasonable and
necessary advances, fees, costs and expenses and reference is hereby made to the
Loan Agreement for the provisions so made. In this regard, it is understood that
the Issuer pledges no funds or revenues other than those derived from and the
avails of the Trust Estate to the payment of any obligation of the Issuer set
forth in this Indenture, including the obligations set forth in this
Section 12.2, but nothing herein shall be construed as prohibiting the Issuer
from using any other funds and revenues for the payment of any of its
obligations under this Indenture. Upon default by the Issuer, but only upon
default, pursuant to the provisions of this Indenture pertaining to default, the
Trustee shall have a first lien with right of payment prior to payment on
account of principal or interest of any Bond issued hereunder upon the Trust
Estate (other than moneys, securities or obligations held for the redemption or
payment of Bonds deemed to have been paid in accordance with Article X hereof,
funds held pursuant to Section 4.9 or Section 6.5 hereof, or moneys drawn by the
Trustee under the Credit Enhancement for the payment of the principal of and
interest on the Bonds) for such reasonable and necessary advances, fees, costs
and expenses incurred by the Trustee.

 

65



--------------------------------------------------------------------------------

Section 12.3. Notice to Bondholders of Default. The Trustee shall be required to
make demand upon and give notice to the Company and each registered owner of
Bonds then outstanding as follows:

(a) If the Company shall fail to make any installment payment under the Loan
Agreement on the day such payment is due and payable, the Trustee shall give
notice to and make demand upon the Company on the next succeeding Business Day.

(b) If a default occurs of which the Trustee is pursuant to the provisions of
Section 12.1(g) deemed to have or is given notice, the Trustee shall promptly
give notice to the Company and to Bondholders generally; provided, however, that
no notice shall be required to be given to Bondholders generally unless the
default is such that the Bondholders could require the Trustee to act pursuant
to Section 11.2 hereof.

Section 12.4. Intervention by Trustee. In any judicial proceeding to which the
Issuer is a party and which in the opinion of the Trustee and its counsel has a
substantial bearing on the interests of Owners of Bonds issued hereunder, the
Trustee may intervene on behalf of Bondholders and shall do so if requested in
writing by the Credit Provider or the Owners of at least ten percent (10%) of
the aggregate principal amount of Bonds outstanding hereunder. The rights and
obligations of the Trustee under this Section 12.4 are subject to the approval
of the court having jurisdiction in the premises.

Section 12.5. Merger or Consolidation of Trustee. Any bank or trust company to
which the Trustee may be merged, or with which it may be consolidated, or to
which it may sell or transfer its trust business and assets as a whole or
substantially as a whole, or any bank or trust company resulting from any such
sale, merger, consolidation or transfer to which it is a party, ipso facto,
shall be and become successor trustee hereunder and vested with all of the title
to the whole property or Trust Estate and all the trusts, powers, discretions,
immunities, privileges, and all other matters as was its predecessor, without
the execution or filing of any instrument or any further act, deed or conveyance
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that such successor trustee shall have
capital and surplus of at least $50,000,000.

Section 12.6. Resignation by Trustee. The Trustee and any successor trustee may
at any time resign from the trusts hereby created by giving thirty (30) days
written notice to the Issuer, the Company, and the Credit Provider, and such
resignation shall take effect at the end of such thirty (30) days (provided a
successor trustee has been duly appointed) or upon the earlier appointment of a
successor trustee by the Bondholders or by the Issuer. Such notice may be served
personally or sent by registered mail. Any such resignation shall not take
effect until the appointment of a successor trustee and the acceptance of such
appointment.

 

66



--------------------------------------------------------------------------------

Section 12.7. Removal of Trustee. The Trustee may be removed at any time by an
instrument or concurrent instruments in writing delivered to the Trustee and to
the Issuer, signed by the Owners of a majority in aggregate principal amount of
Bonds outstanding hereunder, and with the prior written consent of the Credit
Provider (if the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure). The Trustee may be
removed at any time by the Issuer if directed by the Company, provided there
does not exist an Event of Default at such time resulting from any act or
omission by the Company. The Trustee may be removed at any time by the Issuer if
directed by the Bank, provided there does not exist an Event of Default at such
time resulting from a Credit Provider Failure or Liquidity Provider Failure. Any
such removal shall not take effect until the appointment of a successor trustee
and the acceptance of such appointment.

Section 12.8. Appointment of Successor Trustee. In case the Trustee hereunder
shall resign or be removed, or be dissolved, or shall be in course of
dissolution or liquidation, or otherwise become incapable of acting hereunder,
or in case it shall be taken under the control of any public officer or
officers, or of a receiver appointed by the court, a successor may be appointed
by the Issuer, as directed by the Company (so long as no Event of Default has
occurred and is continuing) with the prior written consent of the Credit
Provider (if the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure), by an instrument executed
and signed by its Mayor and attested by its Clerk under its seal, or by the
Owners of a majority in aggregate principal amount of Bonds outstanding
hereunder (if an Event of Default has occurred and is continuing), by an
instrument or concurrent instruments in writing signed by such Owners, or by
their attorneys in fact, duly authorized; provided, nevertheless, that if within
thirty (30) days of the resignation, removal or dissolution of the Trustee
hereunder the Issuer or the Owners, as the case may be, fail to so appoint a
successor to fill such vacancy, the Trustee may apply to a court of competent
jurisdiction which shall have authority to appoint a temporary trustee until a
successor trustee shall be appointed by the Issuer or the Bondholders in the
manner above provided. Any such temporary trustee so appointed by a court of
competent jurisdiction shall immediately and without further act be superseded
by the trustee so appointed by the Issuer or such Bondholders. Every such
temporary trustee and every such successor trustee shall be a bank with trust
powers or a trust company in good standing, having capital and surplus of not
less than $50,000,000, and shall be satisfactory to the Company so long as there
is no termination of the interest of the Company by virtue of an Event of
Default or otherwise.

Section 12.9. Concerning Any Successor Trustee. Every successor or temporary
trustee appointed hereunder shall execute, acknowledge and deliver to its
predecessor and also to the Issuer an instrument in writing accepting such
appointment hereunder, and thereupon such successor or temporary trustee,
without any further act or conveyance, shall become fully vested with all the
estates, properties, rights, powers, trusts, duties and obligations of its
predecessor; but such predecessor shall, nevertheless, on the written request of
the Issuer or of its successor trustee, execute and deliver an instrument
transferring to such successor all the estate, properties,

 

67



--------------------------------------------------------------------------------

rights, powers and trusts of such predecessor hereunder; and every predecessor
trustee shall deliver all securities, moneys and any other property held by it
as trustee hereunder to its successor. Should any instrument in writing from the
Issuer be required by any successor trustee for more fully and certainly vesting
in such successor the estates, rights, powers and duties hereby vested or
intended to be vested in the predecessor trustee, any and all such instruments
in writing shall, on request, be executed, acknowledged and delivered by the
Issuer. The resignation of any trustee and the instrument or instruments
removing any trustee and appointing a successor hereunder, together with all
other instruments provided for in this Article shall, at the expense of the
Issuer, be forthwith filed and/or recorded by the successor trustee in each
recording office where the Indenture shall have been filed and/or recorded.

Section 12.10. Reliance Upon Instruments. The resolutions, opinions,
certificates and other instruments provided for in this Indenture may be
accepted and relied upon by the Trustee as conclusive evidence of the facts and
conclusions stated therein and shall be full warrant, protection and authority
to the Trustee for its actions taken hereunder.

Section 12.11. Appointment of Co-Trustee. The Issuer and the Trustee shall have
power to appoint and upon the request of the Trustee the Issuer shall for such
purpose join with the Trustee in the execution of all instruments necessary or
proper to appoint another corporation or one or more persons approved by the
Trustee, and satisfactory to the Company (so long as no Event of Default has
occurred and is continuing) and the Credit Provider (if the Credit Enhancement
shall be in effect and there shall not have occurred and be continuing a Credit
Provider Failure), either to act as co-trustee or co-trustees jointly with the
Trustee of all or any of the property subject to the lien hereof, or to act as
separate trustee or trustee of all or any such property, with such powers as may
be provided in the instrument of appointment and to vest in such corporation or
person or persons as such separate trustee or co-trustee any property, title,
right or power deemed necessary or desirable. In the event that the Issuer shall
not have joined in such appointment within fifteen (15) days after the receipt
by it of a request so to do, the Trustee alone shall have the power to make such
appointment. Should any deed, conveyance or instrument in writing from the
Issuer be required by separate trustee or co-trustee so appointed for more fully
and certainly vesting in and confirming to him or to it such properties, rights,
powers, trusts, duties and obligations, any and all such deeds, conveyances and
instruments in writing shall, on request, be executed, acknowledged and
delivered by the Issuer. Every such co-trustee and separate trustee shall, to
the extent permitted by law, be appointed subject to the following provisions
and conditions, namely:

(a) The Bonds shall be authenticated and delivered, and all powers, duties,
obligations and rights conferred upon the Trustee in respect of the custody of
all money and securities pledged or deposited hereunder, shall be exercised
solely by the Trustee; and

(b) The Trustee, at any time by an instrument in writing, may remove any such
separate Trustee or co-trustee.

 

68



--------------------------------------------------------------------------------

Every instrument, other than this Indenture, appointing any such co-trustee or
separate trustee, shall refer to this Indenture and the conditions of this
Article XII expressed, and upon the acceptance in writing by such separate
trustee or co-trustee, he, they or it shall be vested with the estate or
property specified in such instrument, jointly with the Trustee (except insofar
as local law makes it necessary for any separate trustee to act alone), subject
to all the trusts, conditions and provisions of this Indenture. Any such
separate trustee or co-trustee may at any time, by an instrument in writing,
constitute the Trustee as his, their or its agent or attorney-in-fact with full
power and authority, to the extent authorized by law, to do all acts and things
and exercise all discretion authorized or permitted by him, them or it, for and
on behalf of him, them or it and in his, their or its name. In case any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all the estate, properties, rights, powers, trusts, duties and
obligations of said separate trustee or co-trustee shall vest in and be
exercised by the Trustee until the appointment of a new trustee or a successor
to such separate trustee or co-trustee.

Section 12.12. Designation and Succession of Paying Agents. The Trustee shall be
the initial Paying Agent for the Bonds, and the Trustee and any other commercial
banks with trust powers or any trust companies designated as Paying Agent or
Paying Agents in any supplemental indenture or in an instrument appointing a
successor Trustee, shall be the Paying Agent or Paying Agents for the Bonds.

Any commercial bank with trust powers or any trust company with which or into
which any Paying Agent may be merged or consolidated, or to which the assets and
business of such Paying Agent may be sold, shall be deemed the successor of such
Paying Agent for the purposes of this Indenture. If the position of Paying Agent
shall become vacant for any reason, the Issuer shall, within thirty (30) days
thereafter, appoint such bank or trust company as shall be specified as such
Paying Agent by the Company, with the prior written consent of the Credit
Provider (if the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure), to fill such vacancy;
provided, however, that, if the Issuer shall fail to appoint such Paying Agent
within said period, the Trustee shall make such appointment. Any resignation or
removal of a Paying Agent shall not take effect until the appointment of a
successor paying agent and the acceptance of such appointment.

The Paying Agents shall enjoy the same protective provisions in the performance
of their duties hereunder as are specified in Section 12.1 hereof with respect
to the Trustee insofar as such provisions may be applicable.

Section 12.13. Designation and Succession of Tender Agents. The Trustee shall be
the initial Tender Agent for the Bonds, and the Trustee and any other commercial
banks with trust powers or any trust companies designated as Tender Agent or
Tender Agents in any supplemental indenture or in an instrument appointing a
successor Trustee, shall be the Tender Agent or Tender Agents for the Bonds.

 

69



--------------------------------------------------------------------------------

Any commercial bank with trust powers or any trust company with which or into
which any Tender Agent may be merged or consolidated, or to which the assets and
business of such Tender Agent may be sold, shall be deemed the successor of such
Tender Agent for the purposes of this Indenture. If the position of Tender Agent
shall become vacant for any reason, the Issuer shall, within thirty (30) days
thereafter, appoint such bank or trust company as shall be specified as such
Tender Agent by the Company, with the prior written consent of the Credit
Provider (if the Credit Enhancement shall be in effect and there shall not have
occurred and be continuing a Credit Provider Failure), to fill such vacancy;
provided, however, that, if the Issuer shall fail to appoint such Tender Agent
within said period, the Trustee shall make such appointment. Any resignation or
removal of a Tender Agent shall not take effect until the appointment of a
successor tender agent and the acceptance of such appointment.

The Tender Agents shall enjoy the same protective provisions in the performance
of their duties hereunder as are specified in Section 12.1 hereof with respect
to the Trustee insofar as such provisions may be applicable.

 

70



--------------------------------------------------------------------------------

ARTICLE XIII

REMARKETING AGENT

Section 13.1. Appointment of Remarketing Agent. (a) The Remarketing Agent shall
be appointed pursuant to the Remarketing Agreement to remarket Bonds pursuant to
this Indenture and perform the other duties of the Remarketing Agent described
hereunder, and to keep such books and records as shall be consistent with
prudent industry practice and to make such books and records available for
inspection by the Notice Parties at all reasonable times. The Remarketing Agent
shall act as such under the Remarketing Agreement.

(b) The Remarketing Agent may at any time resign and be discharged of the duties
and obligations created by this Indenture as set forth in the Remarketing
Agreement. The Remarketing Agent may suspend its remarketing efforts as set
forth in the Remarketing Agreement. The Remarketing Agent may be removed at any
time, at the direction of the Company as set forth in the Remarketing Agreement.
Any successor Remarketing Agent shall be selected by the Company, and shall be a
member of the National Association of Securities Dealers, Inc., shall have a
capitalization of at least fifteen million dollars ($15,000,000), shall be
authorized by law to perform all the duties set forth in this Indenture and
shall be acceptable to the Credit Provider and Liquidity Provider. The Company’s
delivery to the Trustee of a certificate setting forth the effective date of the
appointment of a successor Remarketing Agent and the name of such successor
shall be conclusive evidence that (i) if applicable, the predecessor Remarketing
Agent has been removed in accordance with the provisions of this Indenture and
(ii) such successor has been appointed and is qualified to act as Remarketing
Agent under the terms of this Indenture.

(c) If the Remarketing Agent consolidates with, merges or converts into, or
transfers all or substantially all of its assets (or, in the case of a bank,
national banking association or trust company, its corporate assets) to, another
corporation, the resulting, surviving or transferee corporation without any
further act shall be the successor Remarketing Agent.

 

71



--------------------------------------------------------------------------------

ARTICLE XIV

SUPPLEMENTAL INDENTURES

Section 14.1. Supplemental Indentures Not Requiring Consent of Bondholders.
(a) The Issuer and the Trustee may, from time to time and at any time, without
the consent of or notice to the Bondholders, enter into supplemental indentures
for one or more of the following purposes:

(i) To cure any formal defect, omission, inconsistency or ambiguity in this
Indenture;

(ii) To grant to or confer or impose upon the Trustee for the benefit of the
Bondholders any additional rights, remedies, powers, authority, security,
liabilities or duties which may lawfully be granted, conferred or imposed and
which are not contrary to or inconsistent with this Indenture as theretofore in
effect, provided that no such additional liabilities or duties shall be imposed
upon the Trustee without its consent;

(iii) To add to the covenants and agreements of, and limitations and
restrictions upon, the Issuer in this Indenture other covenants, agreements,
limitations and restrictions to be observed by the Issuer which are not contrary
to or inconsistent with this Indenture as theretofore in effect;

(iv) To confirm, as further assurance, any pledge under, and the subjection to
any claim, lien or pledge created or to be created by, this Indenture, of the
Revenues of the Issuer from the Loan Agreement or of any other moneys,
securities or funds;

(v) To comply with the requirements of the Trust Indenture Act of 1939, as from
time to amended;

(vi) To modify, alter, amend or supplement this Indenture in any other respect
which is not materially adverse to the Bondholders and which does not involve a
change described in clause (a), (b), (c), (d), (e) or (f) of Section 14.2 hereof
and which, in the judgment of the Trustee, is not to the prejudice of the
Trustee;

(vii) To effect any change required in connection with the rating of the Bonds;

 

72



--------------------------------------------------------------------------------

(viii) To make any other change or amendment hereto which the Trustee determines
does not materially adversely affect the interests of any Owner or the Trustee;

(ix) To provide for the refunding of any Bonds, including the right to establish
and administer an escrow fund and to take related action in connection
therewith;

(x) To make changes or modifications necessary to enter into an Alternate Credit
Enhancement or Alternate Liquidity Facility, including, without limitation,
adding additional Events of Default relating to the Alternate Credit Enhancement
or Alternate Liquidity Facility and the creation of, or modification of, rights
commonly afforded to issurers of bond insurance policies, letters of credit, and
similar credit facilities such as the rights to receive notices and information,
to control the exercise of remedies, and to consent to amendments to this
Indenture and the Loan Agreement; and

(xi) To make any changes or modifications on any Mandatory Purchase Date.

(b) The Issuer and the Trustee may, from time to time and at any time during the
Daily Mode and the Weekly Mode, without the consent of the Bondholders, enter
into supplemental indentures for any purpose, provided that (i) notice of such
amendment shall be given by first class mail to each Owner of Bonds at least
thirty (30) days prior to the effective date of such amendment, and (ii) such
notice shall advise that the Bondholders have the option to tender their Bonds
as provided in Section 4.1 hereof.

Section 14.2. Supplemental Indentures Requiring Consent of Bondholders. Subject
to the terms and provisions contained in this Section, and not otherwise, the
Owners of not less than a majority in aggregate principal amount of the Bonds
then outstanding shall have the right, from time to time, anything contained in
this Indenture to the contrary notwithstanding to consent to and approve the
execution by the Issuer and the Trustee of such indenture or indentures
supplemental hereto as shall be deemed necessary and desirable by the Issuer for
the purpose of modifying, altering, amending, adding to or rescinding, in any
particular, any of the terms or provisions contained in this Indenture or in any
supplemental indenture; provided, however, that nothing herein contained shall
permit, or be construed as permitting, without the consent and approval of the
Owners of all of the Bonds then outstanding which are adversely affected thereby
(a) an extension of the maturity (or mandatory redemption date) of the principal
of or the interest on any Bond issued hereunder, or (b) a reduction in the
principal amount of or rate of interest on any Bond issued hereunder, or (c) the
creation of any lien ranking prior to or on a parity with the lien of this
Indenture on the Trust Estate or any part thereof, except as hereinbefore
expressly permitted, or (d) a privilege or priority of any Bond or Bonds over
any other Bond or Bonds, or (e) a reduction in the aggregate principal amount of
the Bonds required for consent to such

 

73



--------------------------------------------------------------------------------

supplemental indenture, or (f) deprive the Owner of any Bond then outstanding of
the lien hereby created on the Trust Estate. Nothing herein contained, however,
shall be construed as making necessary the approval of Bondholders of the
execution of any supplemental indenture as provided in Section 14.1 of this
Article.

If, at any time the Issuer shall request the Trustee to enter into any
supplemental indenture for any of the purposes of this Section, the Trustee
shall, at the expense of the Issuer, cause notice of the proposed execution of
such supplemental indenture to be mailed by first class mail to each registered
owner of the Bonds and the Credit Provider. Such notice shall briefly set forth
the nature of the proposed supplemental indenture and shall state that copies
thereof are on file at the principal office of the Trustee for inspection by
Bondholders. The Trustee shall not, however, be subject to any liability to any
Bondholder by reason of its failure to mail such notice, and any such failure
shall not affect the validity of such supplemental indenture when consented to
and approved as provided in this Section. If the Owners of not less than
two-thirds (2/3) in aggregate principal amount of the Bonds outstanding at the
time of the execution of any such supplemental indenture shall have consented to
and approved the execution thereof as herein provided, no Owner of any Bond
shall have any right to object to any of the terms and provisions contained
therein, or the operation thereof, or in any manner to question the propriety of
the execution thereof, or to enjoin or restrain the Trustee or the Issuer from
executing the same or from taking any action pursuant to the provisions thereof.
Upon the execution of any such supplemental indenture, this Indenture shall be
deemed to be modified and amended in accordance therewith.

Section 14.3. Consent of Company. Anything herein to the contrary
notwithstanding and provided the Company shall not be in default under the Loan
Agreement, a supplemental indenture under this Article XIV shall not become
effective unless and until the Company shall have consented to the execution and
delivery of such supplemental indenture. In this regard, the Trustee shall cause
notice of the proposed execution and delivery of any such supplemental indenture
together with a copy of the proposed supplemental indenture to be mailed by
certified or registered mail to the Company at least fifteen (15) days prior to
the proposed date of execution and delivery of any such supplemental indenture.
The Company shall be deemed to have consented to the execution and delivery of
any such supplemental indenture if the Trustee receives a letter or other
instrument signed by an authorized officer of the Company expressing consent.

Section 14.4. Consent of Credit Provider. Anything herein to the contrary
notwithstanding and provided the Credit Enhancement shall be in effect and there
shall not have occurred and be continuing a Credit Provider Failure, a
supplemental indenture under this Article XIV shall not become effective unless
and until the Credit Provider shall have consented to the execution and delivery
of such supplemental indenture or shall have advised the Trustee in writing that
no such consent is required under the Reimbursement Agreement.

 

74



--------------------------------------------------------------------------------

Section 14.5. Credit Provider Deemed Owner of Bonds. Except as hereinafter set
forth, for all purposes of obtaining the consent of Bondholders under this
Article XIV, the Credit Provider shall, so long as the Credit Enhancement shall
be in effect and there shall not have occurred and be continuing a Credit
Provider Failure, be deemed the Owner of all Bonds. As such, the Credit Provider
may take all actions permitted by this Article XIV to be taken by the Owners of
the Bonds, to the exclusion of the actual Owners of the Bonds; provided,
however, the provisions of this Section 14.5 shall not apply to any supplemental
indenture requiring the consent and approval of the Owners of all of the Bonds
then Outstanding which are adversely affected thereby, including, without
limitation, any change described in clause (a), (b), (c), (d), (e) or (f) of
Section 14.2 hereof.

 

75



--------------------------------------------------------------------------------

ARTICLE XV

AMENDMENT TO LOAN AGREEMENT

Section 15.1. Amendments Not Requiring Consent of Bondholders. The Trustee may
from time to time, and at any time, consent to any amendment, change or
modification of this Loan Agreement for (i) any purpose for which a supplemental
indenture may be approved pursuant to Section 14.1 hereof, (ii) the purpose of
curing any ambiguity or formal defect or omission, or (iii) making any other
change therein which in the reasonable judgment of the Trustee is not to the
prejudice of the Trustee or the Owners of the Bonds. The Trustee shall not
consent to any other amendment, change or modification of the Loan Agreement
without the approval or consent of the Owners of not less than a majority in
aggregate principal amount of the Bonds at the time outstanding, evidenced in
the manner provided in Section 16.1 hereof.

Section 15.2. Amendments Requiring Consent of Bondholders. If at any time the
Issuer or the Company shall request the Trustee’s consent to a proposed
amendment, change or modification requiring Bondholder approval under
Section 15.1, the Trustee, shall, at the expense of the requesting party, cause
notice of such proposed amendment, change or modification to be mailed in the
same manner as provided by Section 14.2 hereof with respect to supplemental
indentures. Such notice shall briefly set forth the nature of such proposed
amendment, change or modification and shall state that copies of the instrument
embodying the same are on file in the principal office of the Trustee for
inspection by any interested Bondholder. The Trustee shall not, however, be
subject to any liability to any Bondholder by reason of its failure to publish
or mail such notice, and any such failure shall not affect the validity of such
amendment, change or modification when consented to by the Trustee in the manner
hereinabove provided.

Section 15.3. Credit Provider Deemed Owner of Bonds. Except as hereinafter set
forth, for all purposes of obtaining the consent of Bondholders under this
Article XV, the Credit Provider shall, so long as the Credit Enhancement shall
be in effect and there shall not have occurred and be continuing a Credit
Provider Failure, be deemed the Owner of all Bonds. As such, the Credit Provider
may take all actions permitted by this Article XV to be taken by the Owners of
the Bonds, to the exclusion of the actual Owners of the Bonds; provided,
however, the provisions of this Section 15.3 shall not apply to any amendment,
change or modification of this Loan Agreement which corresponds to supplemental
indentures that contain provisions requiring the consent and approval of the
Owners of all of the Bonds then Outstanding which are adversely affected thereby
as described in Section 14.5 hereof.

 

76



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS

Section 16.1. Consents of Bondholders. Any request, direction, objection or
other instrument required by this Indenture to be signed and executed by the
Bondholders may be in any number of concurrent writings of similar tenor and may
be signed or executed by such Bondholders in person or by agent appointed in
writing. Proof of the execution of any such request, direction, objection or
other instrument or of the writing appointing any such agent and of the
ownership of Bonds, if made in the following manner, shall be sufficient for any
of the purposes of this Indenture, and shall be conclusive in favor of the
Trustee with regard to any action taken by it under such request or other
instrument, namely:

(a) The fact and date of the execution by any person of any such writing may be
proved by the certificate of any officer in any jurisdiction who by law has
power to take acknowledgments within such jurisdiction that the person signing
such writing acknowledged before him the execution thereof, or by an affidavit
of any witness to such execution.

(b) The fact of ownership of Bonds and the amount or amounts, numbers and other
identification of such Bonds, and the date of holding the same shall be proved
by the registration books of the Issuer maintained by the Trustee as Bond
Registrar.

Section 16.2. Notices. Except as otherwise provided in this Indenture, all
notices, certificates or other communications shall be sufficiently given and
shall be deemed given when delivered by hand delivery or when the same has been
mailed by registered or certified mail, postage prepaid, to the Issuer, the
Company, the Trustee, the Credit Provider, the Remarketing Agent, or any Paying
Agent other than the Trustee. Copies of each notice, certificate or other
communication given hereunder by or to the Company shall be mailed by registered
or certified mail, postage prepaid, to the Trustee and the Credit Provider;
provided, however, that the effectiveness of any such notice shall not be
affected by the failure to send any such copies. Notices, certificates or other
communications shall be sent to the following addresses:

 

Issuer:    City of Osceola, Arkansas    City Hall    316 West Hale Avenue   
Osceola, Arkansas 72370    Attention: Mayor Company:    Plum Point Energy
Associates, LLC    c/o LS Power Development, LLC    Two Tower Center, 11th Floor
   East Brunswick, New Jersey 08816    Attention: Treasurer

 

77



--------------------------------------------------------------------------------

Trustee:    Regions Bank    400 West Capitol Avenue    Little Rock, Arkansas
72201    Attention: Corporate Trust Department Credit Provider:    Credit
Suisse, New York Branch    1 Madison Avenue    2nd Floor    New York, New York
10010    Attention: Finance Services Department Remarketing Agent:    Goldman,
Sachs & Co.    85 Broad Street, 24th Floor    New York, New York 10004   
Attention: Municipal Money Markets Desk Any Paying Agent other than the   
Trustee:    At such address as shall be designated by it pursuant to this
Indenture. Rating Agencies:    At such addresses as shall be designated by them
pursuant to this Indenture.

Any of the foregoing may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

Section 16.3. Notices to Rating Agencies. In the event the Bonds are rated by
one or more Rating Agencies, the Trustee shall notify each Rating Agency then
rating the Bonds in writing of the occurrence of any of the following events
prior to the occurrence thereof: (a) any change in the identity of the Trustee,
the Remarketing Agent, any Paying Agent, or any Tender Agent; (b) any amendment
or modification of or change to this Indenture or the Loan Agreement; (c) the
expiration, termination, or substitution of the Credit Enhancement, or any
extension thereof; (d) any change in the interest rate Mode of the Bonds,
(e) the redemption or defeasance of the Bonds; (f) any mandatory purchase of the
Bonds; (g) the acceleration of payment of the principal of and interest on the
Bonds; and (h) any other information that any Rating Agency may reasonably
request in order to maintain the rating on the Bonds.

Section 16.4. Limitation of Rights. With the exception of rights herein
expressly conferred, nothing expressed or mentioned in or to be implied from
this Indenture, or the Bonds issued hereunder, is intended or shall be construed
to give to any person or company other than the parties hereto, the Owners of
the Bonds secured by this Indenture, and the Credit Provider any legal or
equitable rights, remedy or claim under or in respect to this Indenture or any
covenants, conditions and provisions hereof being intended to be and being for
the sole exclusive benefit of the parties hereto and the Owners of the Bonds
hereby secured as herein provided.

 

78



--------------------------------------------------------------------------------

Section 16.5. Severability. If any provisions of this Indenture shall be held or
deemed to be or shall, in fact, be inoperative or unenforceable as applied in
any particular case in any jurisdiction or jurisdictions or in all jurisdictions
or in all cases because it conflicts with any provisions or any constitution or
statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative or unenforceable
to any extent whatever.

The invalidity of any one or more phrases, sentences, clauses or paragraphs in
this Indenture contained shall not affect the remaining portions of this
Indenture or any part thereof.

Section 16.6. Applicable Provisions of Law. This Indenture shall be considered
to have been executed in the State of Arkansas and it is the intention of the
parties that the substantive law of the State of Arkansas govern as to all
questions of interpretation, validity and effect.

Section 16.7. Counterparts. This Indenture may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 16.8. Successors and Assigns. All the covenants, stipulations,
provisions, agreements, rights, remedies and claims of the parties hereto in
this Indenture contained shall bind and inure to the benefit of their successors
and assigns.

Section 16.9. Captions. The captions or headings in this Indenture are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Indenture.

Section 16.10. Bonds Owned by the Issuer or the Company. In determining whether
Bondholders of the requisite aggregate principal amount of the Bonds have
concurred in any direction, consent or waiver under this Indenture, Bonds which
are owned by the Issuer or the Company or by any person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company (unless the Company or any person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company shall
own not less than 100% in aggregate principal amount of the Bonds then
outstanding) shall be disregarded and deemed not to be outstanding for the
purpose of any such determination, except that, for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, consent
or waiver, only Bonds which the Trustee knows are so owned shall be so
disregarded. Bonds so owned which have been pledged in good faith may be
regarded as outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Bonds and that the
pledgee is not the Issuer or the Company or any person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company. In case of a dispute as to such right, any decision by the Trustee
taken upon the advice of counsel shall be full protection to the Trustee.

 

79



--------------------------------------------------------------------------------

Section 16.11. Holidays. When the date on which principal of or interest or
premium on any Bond is due and payable is not a Business Day, payment may be
made on Bonds presented at the place of payment on the next ensuing Business Day
with effect as though payment were made on the due date, and, if such payment is
made, no additional interest shall accrue from and after such due date. When any
other action is provided herein to be done on a day named or within a time
period named, and the day or the last day of the period falls on a day other
than a Business Day, it may be performed on the next ensuing Business Day with
effect as though performed on the appointed day or within the specified period.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused these presents to be signed in its
name and behalf by its Mayor and its corporate seal to be hereunto affixed and
attested by its Clerk, and, to evidence its acceptance of the trust hereby
created, the Trustee has caused these presents to be signed in its behalf by its
duly authorized officer.

 

CITY OF OSCEOLA, ARKANSAS By:   /s/ Illegible   Mayor

 

ATTEST: /s/ Illegible City Clerk (SEAL)

 

REGIONS BANK

Little Rock, Arkansas

Trustee

By:   /s/ Illegible   Vice President   Title

 

81



--------------------------------------------------------------------------------

EXHIBIT A

Form of Bond

 

No. R- ____________

   $ ____________

UNITED STATES OF AMERICA

STATE OF ARKANSAS

CITY OF OSCEOLA, ARKANSAS

SOLID WASTE DISPOSAL REVENUE BOND

(PLUM POINT ENERGY ASSOCIATES, LLC PROJECT)

SERIES 2006

 

Dated Date: ________________    Maturity Date: April 1, 2036 Interest Mode:
______________    CUSIP: ___________ Initial Interest Rate: __________   
Registered    Owner:
______________________________________________________________________________________________
Principal
Amount:                        _________________________________________________________________________________

DOLLARS

KNOW ALL MEN BY THESE PRESENTS:

That the City of Osceola, Arkansas, a municipality organized and existing under
the laws of the State of Arkansas (the “Issuer”), for value received, promises
to pay to the Registered Owner shown above, or registered assigns, but solely
from the source and in the manner hereinafter set forth, the Principal Amount
shown above on the Maturity Date shown above, and in like manner to pay interest
on said Principal Amount until payment of such Principal Amount has been made or
duly provided for, except as the provisions hereinafter set forth with respect
to redemption of this Bond prior to maturity may become applicable hereto.
Interest on this Bond shall be payable at the interest rate per annum shown
above through                     , and thereafter the interest rate will be
determined as provided in the Trust Indenture dated as of April 1, 2006 (the
“Indenture”), duly executed and delivered by the Issuer to Regions Bank, Little
Rock, Arkansas, or its successor or successors, as Trustee (the “Trustee”). This
Bond shall bear interest from its Dated Date shown above or from the most recent
Interest Payment Date to which interest has been paid or duly provided for. The
principal and Redemption Price (as defined in the Indenture) on this Bond are
payable in lawful money of the United States of America upon the presentation
and surrender hereof at the principal corporate trust office of the Trustee, and
interest on this Bond is payable in like money to the Registered Owner hereof by
check or draft drawn upon the Trustee and mailed or, in certain circumstances
described in the Indenture, by wire transfer to the person in whose name this
Bond is registered at the close of business on the Record Date (as defined in
the Indenture) at his address as it appears on the bond registration books of
the Issuer kept by the Trustee.

 

82



--------------------------------------------------------------------------------

This Bond is one of a series of Bonds in the aggregate principal amount of
$100,000,000 (the “Bonds”), issued for the purpose of financing the cost of
acquiring, constructing and equipping an undivided interest in certain sewage
and solid waste disposal facilities at the Plum Point Energy Station located
within or near the Issuer (the “Project”), for use by Plum Point Energy
Associates, LLC, a Delaware limited liability company (the “Company”), and
paying a portion of the expenses of issuing the Bonds. The Bonds are all issued
under and are all equally and ratably secured and entitled to the protection
given by the Indenture. Reference is hereby made to the Indenture and all
indentures supplemental thereto for the provisions, among others, with respect
to the nature and extent of the security, the rights, duties and obligations of
the Issuer, the Trustee and the registered owners of the Bonds, and the terms
upon which the Bonds are issued and secured. Capitalized terms used herein and
not otherwise defined shall have the respective meanings assigned them in the
Indenture. The terms and conditions of the financing of the Project, the use of
the proceeds of the Bonds by the Company for such purpose, and the payment of
certain amounts thereunder, are contained a Loan Agreement dated as of April 1,
2006 (the “Loan Agreement”), by and between the Issuer and the Company.

The Bonds are issued pursuant to and in full compliance with the laws of the
State of Arkansas, particularly Title 14, Chapter 267 of the Arkansas Code of
1987 Annotated (the “Act”), and pursuant to ordinances of the Issuer, which
authorized the execution and delivery of the Indenture. The Bonds and the
interest thereon do not constitute an indebtedness of the Issuer within the
meaning of any constitutional or statutory limitation.

The Bonds are not general obligations of the Issuer but are special obligations
payable solely from revenues derived from the Loan Agreement. The Loan Agreement
provides for payments by the Company in amounts sufficient to provide for the
payment of the principal of and interest on the Bonds as due and payable.
Provision has been made in the Loan Agreement for such payments to be paid
directly to the Trustee and deposited in a special account of the Issuer
designated “Solid Waste Disposal Revenue Bond Fund - Plum Point Energy
Associates, LLC Project,” and such payments have been duly assigned to the
Trustee for that purpose. All the rights and interest of the Issuer in and to
the Loan Agreement (except for certain rights specified in the Indenture) have
been assigned under the Indenture to the Trustee to secure the payment of the
principal of and interest on the Bonds. In addition, the Company has caused to
be delivered to the Trustee an irrevocable letter of credit (the “Credit
Enhancement”) of Credit Suisse, New York Branch (the “Credit Provider”), in
favor of the Trustee for the benefit of the owners of the Bonds to support, to
the extent provided in the Credit Enhancement, the payment of the principal of
and interest on the Bonds on or prior to April 26, 2007. The Company may, at its
election, cause the Credit Provider to provide one or more extensions of the
Credit Enhancement or provide at any time for the delivery to the Trustee of
Alternate Credit Enhancement, in each case in accordance with the provisions of
the Indenture. Failure to secure an extension of the Credit Enhancement then in
effect shall result in mandatory purchase of the Bonds as provided in the
Indenture.

 

83



--------------------------------------------------------------------------------

The Bonds shall bear interest in the Daily Mode, the Weekly Mode, the Flexible
Mode, the Term Rate Mode, or the Fixed Rate Mode, as provided in the Indenture
and as set forth on the face hereof. This Bond initially shall bear interest at
a per annum rate listed above until May 3, 2006 (the “Initial Rate Period”), and
thereafter in the Weekly Mode until converted to a different Mode in accordance
with the provisions of the Indenture. Interest accrued on the Bonds shall be
payable in arrears on each Interest Payment Date. Interest on the Bonds in the
Daily Mode, the Weekly Mode, or the Flexible Mode shall be calculated on the
basis of a 365/366 day year for the actual number of days elapsed (except during
the Initial Rate Period, when interest shall accrue on the basis of a 360-day
comprised of twelve 30-day months). Interest on the Bonds in the Term Rate Mode
or the Fixed rate Mode shall be calculated on the basis of a 360 day year
comprised of twelve 30-day months. This Bond may be converted from the Weekly
Mode to a Daily Mode, Flexible Mode, Term Rate Mode, or Fixed Mode, upon such
notice and conditions as described in the Indenture.

The Issuer has appointed Goldman, Sachs & Co. as Remarketing Agent under the
Indenture. The Remarketing Agent may from time to time, at the direction of the
Company, be removed or replaced.

The owner of this Bond shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any event of default under the Indenture, or to
institute, appear in and defend any suit or other proceeding with respect
thereto, except as provided in the Indenture. In certain events, on the
conditions, in the manner and with the effect set forth in the Indenture, the
principal of this Bond may be declared and may become due and payable before the
stated maturity thereof, together with accrued interest thereon.

Modifications or alterations of the Indenture, or of any indenture supplemental
thereto, may be made only to the extent and in the circumstances permitted by
the Indenture.

The Bonds are subject to optional and mandatory redemption prior to their stated
maturity and to optional tender and mandatory tender for purchase, all as
provided in the Indenture.

In the event any of the Bonds or portions thereof are called for redemption,
notice thereof shall be given by the Trustee in the manner set forth in the
Indenture; provided, however, that failure to give such notice by mailing, or
any defect therein, shall not affect the validity of the proceedings for the
redemption of any Bond with respect to which no such failure or defect has
occurred. Each notice shall identify the Bonds or portions thereof being called
and shall state, among other things, the redemption date, the redemption price,
and whether the notice is

 

84



--------------------------------------------------------------------------------

conditional as described below. After the date specified in such call, the Bond
or Bonds so called will cease to bear interest provided funds sufficient for
their redemption have been deposited with the Trustee, and, except for the
purpose of payment, shall no longer be protected by the Indenture and shall not
be deemed to be outstanding under the provisions of the Indenture.

Any notice of optional redemption may state that the redemption is conditioned
on the Trustee’s receipt of moneys for such redemption on or prior to the
opening of business on the redemption date. If such moneys are not so received,
the redemption of the Bonds for which notice was given will not be made. If such
redemption is not effectuated, the Trustee will, within five (5) days
thereafter, give notice in the manner in which the notice of redemption was
given that such moneys were not so received.

This Bond may be transferred on the books of registration kept by the Trustee by
the registered owner or by his duly authorized attorney upon surrender hereof,
together with a written instrument of transfer duly executed by the registered
owner or his duly authorized attorney. Every transferee shall take this Bond
subject to all payments and prepayments of principal and interest (as reflected
by the payment record maintained by the Trustee) prior to such transfer.

The Bonds are issuable as registered Bonds without coupons in denominations of
(i) $100,000 and any integral multiple of $5,000 in excess thereof with respect
to Bonds in a Daily Mode or Weekly Mode, (ii) $100,000 and any integral multiple
of $1,000 in excess thereof with respect to Bonds in a Flexible Mode, and
(iii) $5,000 and any integral multiple thereof with respect to Bonds in a
Long-Term Mode. Subject to the limitations and upon payment of the charges
provided in the Indenture, Bonds may be exchanged for a like aggregate principal
amount of Bonds of other Authorized Denominations and in the same Mode.

This Bond is issued with the intent that the laws of the State of Arkansas will
govern its construction.

IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and
things required to exist, happen and be performed precedent to and in the
issuance of the Bonds do exist, have happened and have been performed in due
time, form and manner as required by law; that the indebtedness represented by
the Bonds, together with all obligations of the Issuer, does not exceed any
constitutional or statutory limitation; and that the above referred to revenues
pledged to the payment of the principal of and interest on the Bonds as the same
become due and payable will be sufficient in amount for that purpose.

This Bond shall not be valid or become obligatory for any purpose or be entitled
to any security or benefit under the Indenture until the Certificate of
Authentication hereon shall have been signed by the Trustee.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the City of Osceola, Arkansas has caused this Bond to be
executed by its Mayor and City Clerk, thereunto duly authorized (by their manual
or facsimile signatures), and its corporate seal to be affixed or imprinted, all
as of the date of this Bond shown above.

 

CITY OF OSCEOLA, ARKANSAS By:        Mayor

 

ATTEST:     City Clerk (SEAL)

 

86



--------------------------------------------------------------------------------

(Form of Certificate of Authentication)

CERTIFICATE OF AUTHENTICATION

This Bond is one of the Bonds of the issue described in and issued under the
provisions of the within mentioned Indenture.

Date of registration and authentication:                     

 

REGIONS BANK

Trustee

By        Authorized Signature

(Form of Assignment)

ASSIGNMENT

FOR VALUE RECEIVED,                     (“Transferor”), hereby sells, assigns
and transfers unto                     , the within Bond and all rights
thereunder, and hereby irrevocably constitutes and appoints
                    (“Transferee”) as attorney to transfer the within Bond on
the books kept for registration thereof with full power of substitution in the
premises.

DATE:                     ,             

 

    Transferor

 

GUARANTEED BY:    

NOTICE: Signature(s) must be guaranteed by a member firm of the New York Stock
Exchange or a commercial bank or a trust company.

 

87



--------------------------------------------------------------------------------

EXHIBIT B

Form of Requisition

REQUISITION NO.                     

DATE:                                            

Regions Bank, as Trustee

Little Rock, Arkansas

 

  Re: City of Osceola, Arkansas Solid Waste Disposal Revenue Bond Construction
Fund - Plum Point Energy Associates, LLC Project

You are requested and authorized to make payment from the above account to:

 

 

for:

           

in

   the    amount    of

$

   ____________________________________________________________________________
.

I hereby certify on behalf of Plum Point Energy Associates, LLC (the “Company”)
that:

1. The disbursement is for a proper item of Project Costs.

2. Upon making the disbursement, together with all disbursements under previous
requisitions and anticipated future disbursements, not less than 95% of the net
proceeds of the Bonds (within the meaning of Section 142(a) of the Code) have
been expended or are anticipated to be expended (i) for proper costs of land or
property of a character subject to the allowance for depreciation under
Section 167 of the Code, or which will be, for federal income tax purposes,
chargeable to capital account or would have been so chargeable either with a
proper election by the Company or but for a proper election by the Company to
deduct such amounts, and (ii) to provide sewage and solid waste disposal
facilities within the meaning of Section 142(a)(5) and (6) of the Code and
regulations thereunder.

 

88



--------------------------------------------------------------------------------

3. The disbursement does not render inaccurate in any material respect any of
the representations with respect thereto contained in Section 2.2 of the Loan
Agreement dated as of April 1, 2006 (the “Loan Agreement”), between the City of
Osceola, Arkansas and the Company.

CERTIFIED this                     day of                     ,             .

 

PLUM POINT ENERGY ASSOCIATES, LLC By        Company Representative

 

APPROVED: [CREDIT PROVIDER] By        Authorized Representative

 

89